ACCEPTED
                                                                                 14-15-00578-CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            7/22/2015 3:45:09 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                        NUMBER 14-15-00578-CV

                                                                FILED IN
                                                         14th COURT OF APPEALS
                 IN THE COURT OF APPEALS                    HOUSTON, TEXAS
     FOR THE FOURTEENTH DISTRICT OF TEXAS              AT7/22/2015
                                                           HOUSTON 3:45:09 PM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk

                  In re MICHELIN N. AM., INC., Relator


Original Proceeding from the 152nd Judicial District Court of Harris County,
  Texas, Honorable Robert Schaffer; Trial Court Cause No. 2014-57952


                SUPPLEMENTAL MANDAMUS RECORD


Tim Riley                               Michael Bourland
State Bar No. 16931300                  State Bar No. 24009912
RILEY LAW FIRM                          WITT, MCGREGOR & BOURLAND, PLLC
The Civil Justice Center                8004 Woodway Drive, Suite 400
112 East 4th Street                     Waco, Texas 76712
Houston, Texas 77007                    Telephone: (254) 751-9133
Telephone: (713) 646-1000               Facsimile: (254) 751-9134
Facsimile: (800) 637-1955               mbourland@wmbwaco.com
tdr@txtrial.com
                                        John Gsanger
                                        State Bar No. 00786662
                                        Scott Marshall
                                        State Bar No. 24077207
                                        THE EDWARDS LAW FIRM
                                        802 N. Carancahua St., Suite 1400
                                        Corpus Christi, Texas 78401
                                        Telephone: (361) 698-7600
                                        Facsimile: (361) 698-7614
                                        jgsanger@edwardsfirm.com
                                        smarshall@edwardsfirm.com

ORAL ARGUMENT WOULD NOT                 Attorneys for Robert Coleman, et al.,
LIKELY BENEFIT THE COURT                Real Parties in Interest
         INDEX TO SUPPLEMENTAL MANDAMUS RECORD


1. SuppR 001-035   Original Petition in Intervention of Robert Coleman
                   and Kimberly Coleman for Blayne Cook and Cameron
                   Cook, 12-19-14

2. SuppR 036-126   Intervenors’ Response to Michelin’s Motion to Inspect
                   the Failed Tire by Unknown Persons According to an
                   Undisclosed Protocol and Request that Michelin
                   Preserve and Document Evidence, 12-24-14

3. SuppR 127-181   Intervenors’ Opposition to Defendant Michelin’s
                   Motion for Continuance of Hearing on Motion to
                   Preserve Evidence, 1-23-15

4. SuppR 182-185   Bench Brief on Burden Shifting to Party Seeking
                   Discovery if Resisting Party Proves Trade Secrecy
                   (The Burden Never Shifted But Was Nevertheless
                   Met), 3-16-15

5. SuppR 186-242   Michelin North America, Inc.’s Responses and
                   Objections to Intervening Coleman’s First Requests
                   for Admission, Interrogatory, and Requests for
                   Production to Defendant, Michelin North America,
                   Inc., 1-16-15




                                 1
Respectfully submitted,

THE EDWARDS LAW FIRM

BY: /s/ John Blaise Gsanger
John Blaise Gsanger
State Bar No. 00786662
Scott Marshall
State Bar No. 24077207
802 N. Carancahua St., Suite 1400
Corpus Christi, Texas 78401
Telephone: (361) 698-7600
Facsimile: (361) 698-7614

Tim Riley
State Bar No. 16931300
Riley Law Firm
The Civil Justice Center
112 East 4th Street
Houston, Texas 77007
Telephone: (713) 646-1000
Facsimile: (800) 637-1955

Michael Bourland
State Bar No. 24009912
Witt, McGregor & Bourland, PLLC
8004 Woodway Drive, Suite 400
Waco, Texas 76712
Telephone: (254) 751-9133
Facsimile: (254) 751-9134

ATTORNEYS FOR REAL PARTIES IN
INTEREST




  2
                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
has been forwarded to all known counsel of record as set forth below via e-
service and/or facsimile or e-mail on this 22nd day of July 2015.

                                   BY: /s/ John Blaise Gsanger
                                   John Blaise Gsanger
                                   State Bar No. 00786662

Via Facsimile: (512) 472-0721
Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, LLP
301 Congress Avenue, Suite 1700
Austin, Texas 78701
Email: tbullion@germer-austin.com; cblackerby@germer-austin.com

Via facsimile: (864) 232-2925
Giles M. Schanen, Jr.
NELSON MULLINS RILEY & SCARBOROUGH, LLP
104 South Main Street, 9th Floor
Greenville, SC 29601
Email: giles.schanen@nelsonmullins.com

Via Facsimile: (512) 482-5028
Debora B. Alsup
THOMPSON & KNIGHT LLP
98 San Jacinto Blvd., Suite 1900
Austin, TX 78701-4238
Email: debora.alsup@tklaw.com

Via Facsimile: (713) 523-4159
Robert E. Ammons
Bennett A. Midlo
THE AMMONS LAW FIRM, LLP
3700 Montrose Boulevard
Houston, Texas 77006
Email: rob@ammonslaw.com; bennett@ammonslaw.com



                                      3
                                                                                               12/19/2014 3:55:08 PM
                                                                            Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 3553800
                                                                                               By: Wanda McCullough
                                                                                        Filed: 12/19/2014 3:55:08 PM

                                          NO. 2014-57952

 KOLLYE KILPATRICK, Individually as             §                   IN THE DISTRICT COURT
 Heir at Law and Representative of the          §
 Estate of BEVERLY ANN KILPATRICK,              §
 Deceased; ERIC KILPATRICK; and                 §
 KAREN KILPATRICK                               §
  Plaintiffs,                                   §
                                                §
 AND                                            §
                                                §
 ROBERT DWAYNE COLEMAN,                         §
 Individually, and KIMBERLY COLEMAN             §
 as Next Friend of BLAYNE MICHAEL               §
 COOK and CAMERON BAILEY COOK,                  §
 minors,                                        §
   Intervening Cross-Claimant and Plaintiffs,   §
                                                §
 VS.                                            §                   HARRIS COUNTY, TEXAS
                                                §
 MICHELIN NORTH AMERICA, INC., BF               §
 GOODRICH in its assumed or common              §
 name, and ROBERT DWAYNE                        §
 COLEMAN                                        §
   Defendants.                                  §                   152nd JUDICIAL DISTRICT

       ORIGINAL PETITION IN INTERVENTION OF ROBERT COLEMAN AND
        KIMBERLY COLEMAN FOR BLAYNE COOK AND CAMERON COOK

       COME NOW Intervenors, Robert Coleman individually and Kim Coleman for Blayne

and Cameron Cook, minors, intervening in their capacity as claimants against Michelin North

America, Inc. and BF Goodrich in its assumed or common name, and file their Original Petition

in Intervention of Robert Coleman and Kimberly Coleman for Blayne Cook and Cameron Cook

in this case, and for cause of action would show the Court the following:

                  A. DISCOVERY CONTROL PLAN — LEVEL THREE

       Discovery in this case is requested to be conducted under a Level 3 discovery control

plan pursuant to Tex. R. Civ. P. 190.4.




                                                                                           SuppR 001
                  B. PARTIES — PLAINTIFFS AND CROSS-CLAIMANTS

        Intervening Cross-Claimant Robert Coleman is an individual who is a resident of Spring,

Harris County, Texas.

        Intervening Plaintiff Kim Coleman as Next Friend of Blayne Michael Cook and Cameron

Bailey Cook is an individual who is the wife of Robert Coleman and mother of Blayne Michael

Cook and Cameron Bailey Cook and is a resident of Spring, Harris County, Texas.

        Intervening Plaintiff Blayne Cook is an individual who is the minor child of Robert and

Kim Coleman and who is represented by his parents as his next friends and who is a resident of

Spring, Harris County, Texas.

        Intervening Plaintiff Cameron Cook is an individual who is the minor child of Robert and

Kim Coleman and who is represented by his parents as his next friends and who is a resident of

Spring, Harris County, Texas.

        Robert Coleman, Kim Coleman, Blayne Cook, and Cameron Cook are referred to

collectively as “the Coleman family.”

        Plaintiff Kollye Kilpatrick, Individually as Heir at Law and Representative of the Estate

of Beverly Ann Kilpatrick, Deceased, is an individual who is a resident of Texas.

        Plaintiff Eric Kilpatrick is an individual who is a resident of Texas.

        Plaintiff Karen Kilpatrick is an individual who is a resident of Texas.

                                   C. PARTIES — DEFENDANTS

        Defendant Michelin North America, Inc. (“Michelin”) is a foreign corporation existing

under the laws of New York with its principal place of business in South Carolina, and does

business throughout the United States, including the State of Texas, for profit. Michelin has

already been served and has filed an answer in this cause of action and has not contested

jurisdiction.


Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                        2

                                                                                        SuppR 002
        Defendant BF Goodrich in its assumed or common name is sued under Rule 28 of the

Texas Rules of Civil Procedure and includes suit against any and all partnerships, unincorporated

associations, private corporations, and individuals doing business under the assumed name “BF

Goodrich” which is hereby sued in its partnership, assumed or common name in connection with

researching, developing, designing, making, inspecting, selling, marketing, warranting, or any

combination of these activities in connection with tires with the lettering “BF Goodrich” on the

tire’s sidewall. See Tex. R. Civ. P. 28. Service on Michelin North America, Inc. constitutes

service on BF Goodrich in its assumed or common name.

        BF Goodrich in its assumed or common name is referred to collectively with Michelin

North America, Inc. as “Michelin.”

        Defendant Robert Coleman is an individual who is a resident of Spring, Harris County,

Texas, who has been sued by Plaintiffs Kollye Kilpatrick, Individually as Heir at Law and

Representative of the Estate of Beverly Ann Kilpatrick, Deceased, Eric Kilpatrick, and Karen

Kilpatrick. Intervenors assert no claim against Defendant Robert Coleman, who has answered

without contesting jurisdiction or venue.

                    D. THE ORIGINAL CIVIL ACTION (NO. 2014-57952)

        On October 3, 2014, Plaintiffs filed a petition suing Defendant Michelin for negligence

and strict products liability and suing Defendant Robert Coleman for negligence. On November

14, 2014, Defendant Robert Coleman filed his answer. On December 8, 2014, Michelin filed its

answer.

                                 E. VENUE AND JURISDICTION

        The sale and warranting of the product at issue occurred in Harris County, Texas, and the

sale and warranting of the product at issue is a substantial part of the events giving rise to the




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                         3

                                                                                         SuppR 003
product liability and breach of warranty claims set forth below.

        Venue is proper in Harris County, Texas, pursuant to section 15.002(a)(1) and (2) of the

Texas Civil Practice and Remedies Code because (1) a substantial part of the events giving rise

to the claims occurred in Harris County and (2) Defendant Robert Coleman is a natural person

who resided in Harris County at the time the cause of action accrued.

        Harris County is the proper venue chosen and most convenient for Kollye Kilpatrick, the

Estate of Beverly Ann Kilpatrick, Eric Kilpatrick, Karen Kilpatrick, Robert Coleman, Kim

Coleman, Blayne Cook, and Cameron Cook and maintaining venue in Harris County will cause

Michelin no hardship.

        The venue facts alleged in Michelin’s motion to transfer venue contained within its

original answer are specifically denied as factually incorrect because the statement “MNA denies

that defendant Robert Dwayne Coleman is a resident of Harris County” cannot be based on the

best of Michelin’s or its counsel’s knowledge, information, and belief formed after reasonable

inquiry as required by Texas Rule of Civil Procedure 13.

        This Court has jurisdiction over this civil action because the amount in controversy in this

civil action exceeds the minimum jurisdictional amount for this Court.

        This Court has jurisdiction over the parties to this civil action because Defendant

Michelin has purposefully availed itself of the privileges and benefits of doing business in Texas

and because all parties have appeared without questioning jurisdiction.

        The Coleman family has not pleaded any causes of action that raise a federal question.

        Texas resident Defendant Robert Coleman is jurisdictionally non-diverse from Texas

resident Plaintiffs Kollye Kilpatrick, Eric Kilpatrick, Karen Kilpatrick, and the Estate of Beverly

Ann Kilpatrick, Deceased, who was driving the other vehicle involved in the crash at issue.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                           4

                                                                                           SuppR 004
        This civil action is not removable to federal court, and the improper removal of this case

should be remedied by sanctions and a remand with an award of all costs, expenses, and fees

including, but not limited to, attorney fees under 28 U.S.C. § 1447(c).

                                       F. FACTS AND CLAIMS

        On August 24, 2014, Robert Coleman was driving his 2001 Ford F-250 pickup eastbound

on Highway 36 (also known as Highway 190) near County Road 112.

        Mr. Coleman was traveling within the speed limit and within his lane and was wearing

his seatbelt.

        Blayne and Cameron Cook as well as Mathew Plum were passengers in the pickup and

they were also wearing their seatbelts.

        The tread peeled off the left front tire mounted on Mr. Coleman’s pickup, which was an

LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tire (DOT BFW802110611).

        The failed BF Goodrich Rugged Terrain T/A tire suffered rapid air loss resulting from

tread belt separation while Mr. Coleman was still traveling in his lane.

        As a result of this tread separation of the BF Goodrich Rugged Terrain T/A tire, the

pickup went out of control and crossed into oncoming traffic in the westbound lane where it

collided with the 2013 Ford Explorer driven by Beverly Dykes Kilpatrick.

        The failed tire is not slick and had ample unused tread depth remaining at the time of the

crash, and the Texas Peace Officer’s Crash Report identified the “defective or slick” tire as a

contributing cause of this crash:




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                         5

                                                                                         SuppR 005
See Ex. A (with code sheet).

        Mr. Coleman, Blayne Cook, and Cameron Cook were all seriously injured as a result of

the tire-failure-induced crash.

        In the time before, during, and after the crash, Mr. Coleman exercised due care and, and

he was properly and carefully using the pickup for the foreseen purpose and in the intended

manner for which it was designed and sold.

        In the time before, during, and after the crash, Mr. Coleman exercised due care and was

properly and carefully using the failed BF Goodrich Rugged Terrain T/A tire (DOT

BFW802110611) for the foreseen purposes and in the intended manner for which it was designed

and marketed.

        Prior to the crash, the failed tire was in substantially the same condition as it was when

manufactured and sold by Michelin except that the defects inherent in the tire had progressed in a

foreseeable manner during the foreseeable use of the tire.

        All tires legally made and sold in the United States with the lettering “BF Goodrich

Rugged Terrain T/A” on the sidewall were placed into the stream of commerce by Michelin.

        All tires legally sold in the United States with DOT number BFW802110611 were

placed into the stream of commerce by Michelin.

        All tires legally sold in the United States with DOT number BFW802110611 were

researched, developed, designed, manufactured, inspected, marketed, sold, distributed, tested,

and warranted by Michelin.

        All tires legally sold in the United States with DOT number BFW802110611 were

made at Michelin’s Fort Wayne, Indiana tire plant.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                         6

                                                                                         SuppR 006
        For all tires legally sold in the United States with DOT number BFW802110611, the

culmination of the manufacturing processes by curing the tire was completed in the first week of

February of 2011.

        The designation “LT” in the size LT265/75R16 associated with the BF Goodrich Rugged

Terrain T/A LRE tire bearing DOT BFW802110611 indicates that the tire was foreseeably used

on a light truck such as Mr. Coleman used the tire.

        The designation “Rugged Terrain” in the LT265/75R16 BF Goodrich Rugged Terrain

T/A LRE tire bearing DOT BFW802110611 indicates that the tire was foreseeably used on

rugged terrain such as Mr. Coleman used the tire.

        The designation “T/A” in the LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tire

bearing DOT BFW802110611 indicates that the tire was foreseeably used for in situations where

a traction advantage was required such as Mr. Coleman used the tire.

        The designation “LRE” in the LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tire

bearing DOT BFW802110611 indicates that the tire was foreseeably used for tasks requiring a

heavy load range rating of E such as Mr. Coleman used the tire.

        The failed tire was researched, developed, designed, manufactured, tested, inspected,

marketed, sold, distributed, warranted, monitored, analyzed, and comparatively evaluated by

Michelin.

        Michelin, as a part of its business, is engaged in the researching, developing, designing,

manufacturing, inspecting, marketing, selling, distributing, testing, warranting, and in-field

monitoring of tires for use on passenger cars and light trucks in a manner that included placing

such tires in the course of commerce by transactions that are essentially commercial in character.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                          7

                                                                                          SuppR 007
        When the failed tire at issue was researched and developed, when it was designed, when

it was manufactured, and when it was marketed and sold, part of Michelin’s business included

the researching, developing, designing, manufacturing, inspecting, marketing, selling,

distributing, testing, warranting, and in-field monitoring of LT265/75R16 BF Goodrich Rugged

Terrain T/A LRE tires in a manner that included placing such tires in the course of commerce by

transactions that are essentially commercial in character.

        For valuable consideration, Michelin sold the subject tire which was on the Coleman

family’s vehicle at the time of the crash made the basis of this Petition.

        Because of its defective nature, the failed tire was unfit and unreasonably dangerous as

used in a foreseeable manner, and Michelin knew, or in the exercise of reasonable care should

have known, that the subject tire was unreasonably dangerous in this manner and unfit for its

warranted purposes.

        In accordance with the requirements of the National Traffic and Motor Vehicle Safety

Act, Michelin has been required to identify defects which relate to motor vehicle safety in

hundreds of thousands of BF Goodrich brand tires pursuant to numerous recalls, including

NHTSA Recall Number 12T-019. See Ex. B.

        Based on such prior recalls of BF Goodrich tires, Michelin has objective and subjective

knowledge that drivers who “experience tread loss and/or rapid air loss resulting from tread belt

separation” experience foreseen driving conditions that “increase the risk of a vehicle crash”

because a defect that manifests in a tread separation is “a defect which relates to motor vehicle

safety.” See Ex. B.

        Michelin’s objective and subjective knowledge of these extreme risks specifically

concerns 16 inch radial light truck load range E T/A BF Goodrich tires. See Ex. B.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                        8

                                                                                        SuppR 008
        The failed BF Goodrich Rugged Terrain T/A tire (DOT BFW802110611) which resulted

in the crash is a 16 inch radial light truck load range E T/A BF Goodrich tire.

        Michelin’s design and manufacture of the failed tire reflects a disregard of its objective

and subjective knowledge of these extreme risks applicable to 16 inch radial light truck load

range E T/A BF Goodrich tires.

        Michelin undertook to perform the post-sale monitoring and analyzing of early warning

data (including warranty returns, property damage claims, law suits and other early warning

data) in connection with all sizes of the BF Goodrich Rugged Terrain T/A tire line, and Michelin

knew that such monitoring and analysis were necessary for the driving public’s safety and the

driving public and the U.S. Government were relying on Michelin’s performance of that

monitoring and analysis.

        Michelin undertook to perform the post-sale monitoring and analyzing and comparative

evaluation of early warning data (including warranty returns, property damage claims, lawsuits

and other early warning data) in connection with the various 265/75R16 size tire lines it makes,

and Michelin knew that such monitoring, analysis, and evaluation were necessary for the driving

public’s safety and the driving public and the U.S. Government were relying on Michelin’s

performance of that monitoring, analysis, and comparative evaluation.

        The failed tire was in an unfit and defective and unreasonably dangerous condition in

that:

        (a)     The failed tire was not adequately designed to prevent tread separation despite the
                fact that such safer designs were technologically feasible at the time the subject
                tire was made, in use within the industry, and employed by other tire
                manufacturers as well as Michelin.
        (b)     The failed tire was not reasonably durable for its intended and foreseen uses.
        (c)     The failed tire’s components were defectively and inadequately researched,
                developed, designed, manufactured, and selected without regard to providing
                adequate strength to prevent a tread separation in foreseeable conditions.



Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                          9

                                                                                          SuppR 009
        (d)     The nylon reinforcement in the failed tire was not designed to adequately
                reinforce the belt package even though such improved reinforcement technology
                such as double wrapped nylon and nylon-aramid filament at zero degrees was
                feasible, used in the industry, and employed by other tire makers and by Michelin.
        (e)     The failed tire and its component parts were defective due to Michelin’s failure to
                test or adequately test the tire and its parts to ensure they were reasonably safe
                and suitable for their intended purpose and use.
        (f)     The failed tire and its component parts were defective due to the susceptibility of
                the internal rubber to oxidation at a level accelerated beyond reasonable
                expectations for a tire less than four years old at the time of its failure.
        (g)     The failed tire was defective in its rubber bonding as indicated by voids built into
                the tire during the assembly process and observable in the separated surfaces in
                the tire’s failure zone.
        (h)     The failed tire was defective in its rubber bonding as indicated by processing
                marks built into the tire during the assembly process and observable in the
                separated surfaces in the tire’s failure zone.
        (i)     The failed tire was defective in its rubber bonding as indicated by bare wires
                uncoated by rubber as observable in the separated surfaces in the tire’s failure
                zone.
        (j)     The failed tire was defective in its assembly as shown by the careless placement
                and splicing of its components.

        At the time Michelin researched, developed, designed, manufactured, inspected or failed

to inspect, marketed, sold, distributed, tested or failed to test, warranted, and performed in-field

monitoring of the BF Goodrich Rugged Terrain T/A tire line, it had a duty to exercise reasonable

care in order to provide a safe product and to research, develop, design, manufacture, inspect,

market, sell, distribute, test, warrant, and monitor the product so as not to subject users of the

BF Goodrich Rugged Terrain T/A tires, including the Coleman family, to an unreasonable risk of

injury or harm. Michelin breached these duties.

        Michelin negligently researched, developed, designed, manufactured, inspected or failed

to inspect, marketed, sold, distributed, tested or failed to test, warranted, and performed in-field

monitoring of the BF Goodrich Rugged Terrain T/A tire line. This negligent conduct of Michelin

was a proximate cause of the injuries and damages sustained by the Coleman family.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                          10

                                                                                           SuppR 010
        At the time it designed and manufactured the failed tire and its components, Michelin had

a duty to carefully staff the tire design, manufacturing, and quality control positions and had a

duty to carefully train its employees involved in the tire design and manufacturing processes,

including the quality control processes at the Fort Wayne plant where the tire was manufactured.

Michelin breached these duties.

        The failed tire was cured during the first week of February in 2011 and assembled as

much as a week prior to that and the components were created up to a week or more prior to

assembly so the components and assembled pre-cured tire were exposed to the environment

within the Fort Wayne plant during the last week of January and the first week of February of

2011.

        It snowed and rained in Fort Wayne, Indiana during the last week of January of 2011 and

during the first week of February of 2011.

        In 2011, the tire building room at Michelin’s Fort Wayne, Indiana tire plant was covered

by a large flat roof that leaked when it rained and when the roof had melting snow on it.

        Rainwater droplets (and droplets formed by condensation and melting snow droplets and

droplets of perspiration from tire builders) on the pre-cured tire components lead to trapped air or

steam pockets built into a tire and result in voids or processing marks visible in separated

surfaces of a failed tire.

        Air or steam trapped in between rubber or rubber-coated tire components creates a void

and promotes separation of those components.

        A prudent tire company’s internal standards would forbid trapped air and trapped

moisture built into tires and yet Michelin is aware of manufacturing practices applicable at its

Fort Wayne tire plant which have resulted in building tires with trapped air or moisture or both.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                           11

                                                                                            SuppR 011
        Michelin’s employees and ex-employees working in the tire building and tire inspection

rooms at Michelin’s Fort Wayne, Indiana plant in 2011 have knowledge of relevant facts in so

far as they eyewitnessed roof leaks, puddled water, and the use of plastic sheeting to divert leaks

on and near tire building operations as well as other negligent manufacturing practices.

        When pre-cured rubber and rubber-coated tire components are not used promptly in the

tire building process, they lose some of their tack and it is more difficult to stitch down those

components without trapping air in between the tire components.

        A prudent tire company’s internal standards restrict the use of rubber and rubber-coated

components that have lost some of their tack and the use of solvents to restore the tackiness of

pre-cured rubber and rubber-coated tire components that were not used promptly in the tire

building process and yet Michelin is aware of manufacturing practices applicable at its Fort

Wayne tire plant which have resulted in the use of solvents in an attempt to restore the

diminished tackiness of pre-cured rubber and rubber-coated tire components that were not used

promptly in the tire building process.

        Michelin’s employees and ex-employees working in the tire building and tire component

preparation rooms at Michelin’s Fort Wayne, Indiana plant in 2011 have knowledge of relevant

facts in so far as they eyewitnessed the use of rubber and rubber-coated components that lost

some of their tack and the use of solvents in an attempt to restore that tack as well as other

negligent manufacturing practices.

        The misplacement and improper splicing of the steel belts and the rubber and rubber-

coated components surrounding the steel belts in the assembly of a tire promote trapped air and

increases strain at the belt edges and these factors result in belt edge separation.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                          12

                                                                                           SuppR 012
        A prudent tire company must vigilantly enforce internal standards to avoid misplacement

and improper splicing of the steel belts and the rubber and rubber-coated components

surrounding the steel belts in the assembly of a tire and yet Michelin is aware of manufacturing

practices applicable at its Fort Wayne tire plant which have resulted in the lax enforcement of

standards to avoid misplacement and improper splicing of the steel belts and the rubber and

rubber-coated components surrounding the steel belts.

        Michelin’s employees and ex-employees working in the tire building and tire component

preparation rooms at Michelin’s Fort Wayne, Indiana plant in 2011 have knowledge of relevant

facts in so far as they eyewitnessed the lax enforcement of standards to avoid misplacement and

improper splicing of the steel belts and the rubber and rubber-coated components surrounding

the steel belts.

        The quality control inspection process in the final finish department is the tire company’s

principle opportunity to identify defects in cured tires and to scrap or repair those defective tires

before they reach the consumer in a defective condition such as the Coleman family’s tire.

        A prudent tire company must vigilantly enforce internal standards within its final finish

room to ensure that all defects are identified so that defective tires do not reach the public yet

Michelin is aware of practices applicable at its Fort Wayne tire plant which have resulted in the

lax enforcement of standards and falsification of inspections and sexual misconduct at the

workplace affecting the final finish inspection process.

        Michelin’s employees and ex-employees working in the final finish room at Michelin’s

Fort Wayne, Indiana plant in 2011 have knowledge of relevant facts in so far as they

eyewitnessed the lax enforcement of standards and falsification of inspections and on-the-job

sexual misconduct affecting the final finish inspection process.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                           13

                                                                                            SuppR 013
        In connection with Michelin’s tire manufacturing practices, the failed tire at issue

neglects to meet standards which Michelin has recognized as reflecting the standard of care:

        (a)     In connection with Michelin’s manufacturing practices, the internal standards
                which Michelin has recognized as appropriate standards to assess tires and tire
                building practices apply across different passenger tire and light truck tire lines
                and across different passenger tire and light truck tire sizes and across different
                tire plants and across time periods spanning the past decade or more.
        (b)     In connection with Michelin’s manufacturing practices, Michelin has documented
                a Bad Habits List of manufacturing issues which sets forth some of the standards
                which Michelin has recognized.
        (c)     The manufacturing practices described on Michelin’s Bad Habits List are bad
                practices regardless of the location of the tire plant where those practices occurred
                and when those practices occurred.
        (d)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that its practices have
                included the stacking of rubber components on the unclean floor where those
                components were subject to contamination.
        (e)     In connection with Michelin’s manufacturing practices, Michelin has Decision
                Tree documents which set forth some of the standards which Michelin has
                recognized.
        (f)     In connection with Michelin’s manufacturing practices, Michelin has Aspect
                Classification documents which set forth some of the standards which Michelin
                has recognized.
        (g)     Michelin’s Decision Tree and Aspect Classification documents have annexes,
                glossaries, illustrations, photographs, and attachments with additional information
                and caveats pertaining to the standards which Michelin has recognized in the past.
        (h)     The manufacturing practices addressed in Michelin’s Decision Tree and Aspect
                Classification documents and their annexes set forth standards for the assessment
                of conditions in cured tires and those standards – which have been recognized by
                Michelin – are suitable to assess tires regardless of where and when they were
                made.
        (i)     Michelin’s Decision Tree and Aspect Classification documents and their annexes
                set forth numerous standards which tire inspectors must check when inspecting
                cured tires, and Michelin negligently understaffed the Fort Wayne tire plant by
                hiring an insufficient number of tire inspectors and classifiers for the number of
                tires produced given the breadth of the conditions to be inspected according to the
                Decision Tree and Aspect Classification documents.
        (j)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that its practices have
                included having a quality inspection process that failed to prevent air, moisture,
                and other foreign objects from being cured into tires.
        (k)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that its practices have
                included paying tire building employees on a bonus incentive system based on



Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                           14

                                                                                            SuppR 014
                quantity in production that discouraged the scrapping of bad tires and out-of-
                specification tire components and undermined the production of safe tires.
        (l)     In connection with Michelin’s manufacturing practices, Michelin has a Product
                Standards and Guidelines Manual for Required Tire Dimensional Tolerances
                which sets forth standards which Michelin has recognized.
        (m)     In connection with Michelin’s manufacturing practices, Michelin has work
                procedures for tire builders which set forth standards which Michelin has
                recognized.
        (n)     In connection with Michelin’s manufacturing practices, Michelin has training
                materials including videotapes and tests for tire builders which set forth standards
                which Michelin has recognized.
        (o)     In connection with Michelin’s manufacturing practices, Michelin has work
                procedures for tire inspectors which set forth standards which Michelin has
                recognized.
        (p)     In connection with Michelin’s manufacturing practices, Michelin has training
                materials including videotapes and tests for tire inspectors which set forth
                standards which Michelin has recognized.
        (q)     In connection with Michelin’s manufacturing practices, Michelin has reaction
                limits which set forth some of the standards which Michelin has recognized.
        (r)     In connection with Michelin’s manufacturing practices, Michelin has product
                tolerance limits which set forth some of the standards which Michelin has
                recognized.
        (s)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that its practices have
                included using awls and hot-knives to deflate blisters in tires caused by trapped
                air and steam.
        (t)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that its practices have
                included the use of rejected materials to build tires despite the fact that those
                components had been scrapped.
        (u)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that Michelin hired and
                trained the tire designers, tire component fabricators, the tire builders, the tire
                inspectors, and the tire classifiers who participated in making the Coleman
                family’s tire, and Michelin performed these tasks negligently and this negligence
                was a proximate cause of the damages set forth in this petition.
        (v)     In connection with Michelin’s manufacturing practices, Michelin has possession
                of documents, testimony, and information which confirm that Michelin
                inadequately staffed the quality control operations at its Fort Wayne, Indiana plant
                and assigned too many quality assurance tasks for each of the limited number of
                quality control personnel and permitted falsification of inspections as well as on-
                the-job sexual misconduct to interfere with the inspection process.




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                          15

                                                                                           SuppR 015
        In connection with Michelin’s tire design practices, tire design revision practices, and tire

failure analysis practices, the failed tire at issue reflects that its design and its as-sold condition

made it susceptible to the exact foreseeable failure mode that caused the catastrophic crash:

        (a)     Michelin has possession of documents, testimony, and information which confirm
                that it has established a link between certain cured tire defects and their probable
                causes.
        (b)     Michelin has possession of documents, testimony, and information which confirm
                that is has established a link between nonconformance to standards and tread
                separations.
        (c)     In connection with Michelin’s tire design practices, Michelin has work procedures
                for tire and tire component designers which set forth standards which Michelin
                has recognized as means to reduce the risk of tread separations.
        (d)     In connection with Michelin’s tire design practices, Michelin has training
                materials including videotapes and tests for tire and tire component designers
                which set forth standards which Michelin has recognized as means to reduce the
                risk of tread separations.
        (e)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes, Michelin
                performs Failure Modes and Effects Analysis which address tread separation and
                other failure modes and assess the comparative risk of tread separations.
        (f)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes, Michelin
                runs tire endurance tests and tread separation is not the typical failure mode for
                such test tires regardless of load or inflation pressure.
        (g)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes,
                Michelin runs tests with over deflected tires and tread separation is not the typical
                failure mode for such test tires.
        (h)     In connection with Michelin’s design, manufacturing, and warranty practices,
                Michelin has adjustment documents with tire condition descriptions, condition
                lists, condition codes, and condition pictures and illustrations, and which set forth
                warranty standards which Michelin has recognized and which the failed tire does
                not meet.
        (i)     In connection with Michelin’s design, manufacturing, and warranty practices,
                Michelin has work procedures for tire adjustment center personnel which set forth
                standards which Michelin has recognized and which the failed tire does not meet.
        (j)     In connection with Michelin’s design, manufacturing, and warranty practices,
                Michelin has training materials including videotapes and tests for tire adjustment
                center personnel which set forth standards which Michelin has recognized and
                which the failed tire does not meet.
        (k)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes, Michelin




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                             16

                                                                                              SuppR 016
                maintains and analyzes warranty return adjustment data which Michelin or the
                government or both use to assess the risk of catastrophic tread separations.
        (l)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes, Michelin
                uses warranty return adjustment data and graphs to chart and compare tire models
                against other tire models which Michelin or the government or both use to assess
                the risk of catastrophic tread separations.
        (m)     In connection with Michelin’s tire design processes, tire re-design and design
                revision processes, and tire design performance evaluation processes, Michelin
                uses warranty return adjustment data and graphs to chart and compare tire plants
                against other tire plants which Michelin or the government or both use to assess
                the risk of catastrophic tread separations.
        (n)     In connection with Michelin’s knowledge of the link between its manufacturing
                practices and designs and tire tread separations, Michelin has a tire adjustment
                claims procedure and replacement policy administration guidelines which set
                forth standards that the failed tire did not meet.

        Michelin was negligent, malicious, and grossly negligent in designing and

manufacturing the subject tire in such a manner that it failed to meet Michelin’s own

recognized standards and was defective and was unfit for its ordinary uses and was outside of

warranted standards.

        Michelin is and was aware prior to the design, prior to the manufacture, prior to

the sale, and prior to the failure of the subject tire of the magnitude of the risk posed by the tread

peeling off of its tires.

        Michelin’s awareness of this risk and awareness of the magnitude and nature of this risk

is confirmed by Michelin’s knowledge of prior property damage claims and injury claims and

death claims from the tread separation of light truck tires made by Michelin.

        The documents and testimony produced in prior litigation asserting fatalities and

catastrophic injuries associated with the tread separations of BF Goodrich Rugged Terrain T/A

tires confirm Michelin’s liability and the nature of its tortious conduct.

        There are no applicable mandatory safety standards regarding the risk of tread

separations, and the regulations regarding tires are inadequate to protect the public from



Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                            17

                                                                                             SuppR 017
unreasonable risks of injury, and one reason for the inadequacy of these regulations is Michelin’s

lack of candor in connection with the government’s determination of the adequacy of tire

regulations.

         Prior to filing this petition, the Coleman family met all conditions precedent. See, e.g.

Ex. C.

                                             G. DAMAGES

         As a direct and proximate result of Michelin’s wrongful misconduct, the Coleman

family has sustained damages in the past which will continue into the future, including (a)

physical pain; (b) mental anguish; (c) disfigurement; (d) the loss of the enjoyment of life; (e)

physical impairment; (e) lost earnings and earning capacity; (f) medical care costs; (g) the loss of

parental consortium; (h) the loss of household services; and (i) and the anguish suffered by one

family member who is a bystander witness to the catastrophic injury of another family member.

Accordingly, the Coleman family maintains this civil action against Michelin for each of the

foregoing elements of damages in a just and reasonable amount, and in addition, the Coleman

family ask for judgment against Michelin for exemplary damages, warranty damages, court

costs, and for pre-judgment and post judgment interest as authorized by law.

         The Coleman family’s damages are significant and continue to grow and, given the jury’s

latitude in assessing both actual and exemplary damages, the evidence will support an actual and

exemplary damage award in excess of $1,000,000, and the Coleman family seeks the jury’s full

award within the jurisdiction of the Court regardless of whether if it exceeds $1,000,000.

                                            JURY DEMAND

         The Coleman family demands a trial by jury for all issues so triable.

         WHEREFORE, PREMISES CONSIDERED, the Coleman family prays that Michelin

answer the claims set forth above accordingly to law, that this cause be set for trial before a jury,


Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                            18

                                                                                             SuppR 018
and that the Coleman family recover judgment from the Michelin for the actual, compensatory,

special, and exemplary damages in such a manner as the evidence may show and the jury may

determine to be proper, together with the costs of suit, prejudgment interest, post judgment

interest, and such other and further relief to which Plaintiffs may, in law or in equity, show

themselves justly entitled.

                                                  Respectfully submitted,

                                                  THE EDWARDS LAW FIRM
                                                  802 N. Carancahua, Suite 1400
                                                  Corpus Christi, Texas 78401
                                                  Telephone No. (361) 698-7600
                                                  Facsimile No. (361) 698-7614

                                                  RILEY LAW FIRM
                                                  Timothy D. Riley
                                                  The Civil Justice Center
                                                  112 East 4th Street
                                                  Houston, Texas 77007-2502

                                                  By:     /s/ John Blaise Gsanger
                                                          John Blaise Gsanger
                                                          State Bar No. 00786662
                                                          jgsanger@edwardsfirm.com
                                                          Gary Scott Marshall
                                                          State Bar No. 24077207
                                                          smarshall@edwardsfirm.com
                                                          Timothy D. Riley
                                                          State Bar No. 24077207
                                                          tdr@txtrial.com

                                                          ATTORNEYS FOR THE COLEMAN FAMILY




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                      19

                                                                                       SuppR 019
                                    CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was
forwarded to the following counsel in the manner indicated on the 19th day of December, 2014.

        Via electronic Service
        And Via Facsimile: (512) 472-0721
        Thomas M. Bullion III
        Germer Beaman & Brown, L.L.P.
        301 Congress Avenue, Suite 1700
        Austin, Texas 78701

        Via Electronic Service
        And Facsimile: (713) 523-4159
        Robert E. Ammons
        The Ammons Law Firm, LLP
        3700 Montrose Boulevard
        Houston, Texas 77006

        Via Electronic Service
        And Facsimile: (800) 637-1955
        Timothy D. Riley
        The Civil Justice Center
        112 East 4th Street
        Houston, Texas 77007-2502

        Via Electronic Service
        And Facsimile: (254) 751-9133
        Michael Bourland
        Witt, McGregor & Bourland, P.L.LC.
        8004 Woodway Drive, Suite 400
        Waco, Texas 76712-3648



                                                          /s/ John Blaise Gsanger
                                                          Counsel for Plaintiffs




Coleman Orig. Pet. Intervention in Cause No. 2014-57952                                    20

                                                                                     SuppR 020
                     Texas Department of Transportation
                 125 EAST 11^" STREET | AUSTIN, TEXAS 78701-24831 (512) 463-87001 WWW.TXDOT.GOV




                                                                                          Wed, 10Sep 2014



STATE OF TEXAS



This is to certify that I, Debra Vermillion, am employed by the Texas Department of
Transportation (Department); that I am the Custodian of Motor Vehicle Crash Records for such
Department: that the attached is a true and correct copy of the peace officer's report filed with
the Department referred to in the attached request with the crash date of Sun. 24 Aug 2014
, which occurred in    Milam         County; that the investigations of motor vehicle crashes by
peace officers are authorized by law; that this Texas Peace Officer's Crash Report is required
by law to be completed and filed with this Department; that this report sets forth matters
observed pursuant to duty imposed by law as to which matters there was a duty to report, or
factual findings resulting from an investigation made pursuant to authority granted by law.



    A


Debra Vermillion, Director
Crash Data and Analysis Section
P. O. Box 149349
Austin, Texas 78714
(512)486-5780




                                                  OUR GOALS
   MAINTAIN A SAFE SYSTEM • ADDRESS CONGESTION • CONNECT TEXAS COMMUNITIES • BEST IN CLASS STATE AGENCY
                                          An Equal Opportunity Employer




                                                                                                  SuppR 021
Law Enforcement and TxDOT Use ONLY                                                                                                                                      Total                                                                                                             Total
0fatal |T]cmv •schoolbus •railroad •mab •supplement DsSoolzone                                                                                                          Num.
                                                                                                                                                                        Units 1                                                                      1
                                                                                                                                                                                                                                                                                          Num.
                                                                                                                                                                                                                                                                                 1 3 1 Prsns.       1
                                                                                                                                                                                                                                                                                                                                 TxDOT      14005009.1
                                                                                                                                                                                                                                                                                                                    1 5 1 Crash ID /2014351453
                                                  Texas Peace Officer's Crash Report (Fcmi CR-31/1/2010)
                   Ma!) to; T^casDepaitmentcfTianspcrtation, Crash Records, P.O. Box 149349, Austin,TX 76714. Questions? Call (512) 486-5780
                                                                 Refor to Attached Code Sheet for Numbered Fields                                                                                                                                                                                                                      PageL_±_Jofi_Lj

  *Ciash Date                  .            .                      ♦Crash Time                              Case                                                                                                                                                                                    Local
  (MM/DD/YYYY) 1 0 18 1/ 2 , 4 , /, 2 , 0 , 1 , 4 ,                f24HRMM)      , 1 11 1 1 15 ,            ID                                                                                                                                                                                       Use

   County                                                                                      ★City                                                                                                                                                                                                                                         1—1 Outside
  Name    MiLftM                                                                               Name
                                                                                                                                                                                                                                                                                                                                             EJ City Limit
  In your opinion, did thiscrash result In atleast [UYes            Latitude                                                                                                         Longitude
  $1,000 damageto any one person's property? CIno (decimaldegrees) | 3 | 0 | , | 8 | 7 | 7 | 2 | 7 | (decimal dmrees)                                                                                                                                                                                   |0|9|7|,|1|3|9|9|5|
  ROAD ON WHICH CRASH OCCURRED
  ★1 Rdwy.               ★Hwy.                     2 Rdwy.              Block                    3 Street                                    ★Street                                                                                                                                                                                   4 Street
  Svs.    tJS            Num. 190                  Part      1          Num.                     Prefix                                      Name                                                                                                                                                                                      Suffix

  1—1 Crash Occurred ona Private Drive or 1—1 Toil Road/ Speed                           Const0 Yes        Workers                           ^Yes                     Street
  '—' Road/Private Property/Fafking Lot ^ Toil Lane Limit 7Q                             Zone Qno          Present                           Uno                      Dose. {7, of Buckholts
  INTEI^ECTINQ ROAD. OR IF CRASH NOTAT INTERSECTION. NEAREST INTERSECTINQ ROAD OR REFERENCE MARKER
  At DYes 1 Rdwy.                    Hwy.                    2 Rdwy.             Block                       3 Street                                                 Street                                                                                                                                                           4 Street
  Int. [x]no Sys. CR                 Num. 112                Part                Num.                        Prefix                                                   Name                                                                                                                                                             Suffix

  Distance from Int                        • ft 3 Dir. from InL            Refsrence                   Street                                                                                                                                                                                           RRX
  or Ref. Marker       0.2                 Bmi or Ref. Marker w            Marker                      Desc.                                                                                                                                                                                            Num.        I        I     '    I     I   I    I

  Unit            5 Unit           1—1 Parked   iHltand      LP                 LP
                                                                                                                                       VIN, 1 I F I T iNiWi2
                                                                                                                                                        I w I .g lO
                                                                                                                                                                 I u iP
                                                                                                                                                                     I r |2
                                                                                                                                                                         I  |1 ||B
                                                                                                                                                                                 C|B |S
                                                                                                                                                                                   |0| a ||8
                                                                                                                                                                                          0|:|9
                                                                                                                                                                                              > |6
                                                                                                                                                                                                | 0 ||3
  Num. 1           Desc. 1         l—'Vehicle '—'Run         State TX           Num.CTS7466
                                                                                                                                                                                                                                                                                                                                  Pol., Fire, EMS on
  Veh.                         6 Veh.               Veh.                                                     Veh.                                                                                                                                                                          7 Body                        I I Emergency (Explain in
  Year      2 I 0 J_o_L        Color btiK           Make fobd                                                Model F250                                                                                                                                                                    Style PK                          Narrative Itracked)
  BDUID             DL/ID          DL/ID                                             9DL             10CDL                                               11 DL                                                                                                                       DOB
  Type      1       state TX       Num. 09243216                                     Class C         End. 96                                            Rest 96                                                                                                                      (MM/DD/YYYY) L             0,2,<1,8,/l,9,7 |7
  Address (Street




                                                                                                                                                                                                                                                                                                                                            Cat25Dnjegorgy
                                                                                                                                                                      Restr. 18
                                                                                                                                                                      Eject 17
                                                                                                                                                                      Ethnicity
                Posi




                                                                                                                                                                                                                                                                                                                                             DrSpec.
                                                                                                                                                                                                                                                                                                                                             DrResult
                Seattio13n




                                                                                                                c
  Person




                                                                                                                                                                                                                                                                                                    Helmet
                                                                                                                Name:
                                                                                                                First
                                                                                                                Last
                                                                                                                Mir>
                                                                                                                     1S.




                                                                                                                                                                                                                                                                                                                    AlSpec.
                                                                                                                 tddle




                                                                                                                                                                                                                                                                                           Airt>ag


                                                                                                                                                                                                                                                                                                                    Result
                                                                                                                   0




                                                                                                                                                                                                                                                                                                                                                 ug 23
                                                                                                                                                                                                                                                                                                                                                 ug 24
   Num.




                                                                                                                      Q-Entfor
                                                                                                                         CO




                                                                                                                                                                                                                                                                                                                       e. 22
                                                                                                                      DrPrfirst
                                                                                                                      Unit
                                                                                                                      Perthis
                                                                                                                      line or
                                                                                                                          >—



                                                                                                                                              Age
                                                                                                                           on
                                                                                                                            imvseonerarr y




                                                                                                                                                                                                                                                                                                                        Ale.
                                                                                                                                   CO




                                                                                                                                                                                                                                                                                                   20
                                                                                                                                                                  15




                                                                                                                                                                                                                                                                                          19
                                                                                                                                                1Rober
                                                                                                                                                 C2996
                                                                                                                                                    97
                                                                                                                                                    N
                                                                                                                                                    1Dwayne
                                                                                                                                                     A
                                                                                                                                                     w
                                                                                                                                                     3ole7
                                                                                                                                                         6man,t


                                                                                                                                                                        Bailey
                                                                                                                                                                        C239CaM
                                                                                                                                                                            1B
                                                                                                                                                                             wNot
                                                                                                                                                                              ApplAland
                                                                                                                                                                               ook,
                                                                                                                                                                               m7c3eoholo-incable
                                                                                                                                                                                                    rResul
                                                                                                                                                                                                     Drug
                                                                                                                                                                                                     only
                                                                                                                                                                                                      eare
                                                                                                                                                                                                       portsed
                                                                                                                                                                                                                 Mat423Pfor
                                                                                                                                                                                                                 AlDrPer97
                                                                                                                                                                                                                 91w
                                                                                                                                                                                                                   M
                                                                                                                                                                                                                   Cilum,vfehrr7s5/ewePonrdimary
                                                                                                                                                                                                                                                   Unit
                                                                                                                                                                                                                                                   each
                                                                                                                                                                                                                                                          426MiBlC97
                                                                                                                                                                                                                                                             9N
                                                                                                                                                                                                                                                              1w
                                                                                                                                                                                                                                                               Book,
                                                                                                                                                                                                                                                                   achaell75ne
  S Owner Owner/Lessee
  • Lessee Name& Address Coleman, Robert Dtrayne, 19707 Centerlake LN Spring, TX 77379
  ProofOf [x Yes n Expired 26 Fin.        Rn. Resp.                               Fin. Resp.
  Fin. Resp.(^ No •Exempt Resp. Type 2    Name      st»te Fsumt                   Num.       1662817D2053D002
  Fin. Resp.                                                       27 Vehicle                                                                                27 Vehicle                                                                                                                                                                Vehicle Qves
  Phone Num. (800) 782-8332                                        Damage Rating 1 j             1       I^ I             l"i 6 I Damage Rating 2                                                                                                                                         5|"|R|B|0i"|3|                               Inventoried Q No
  Towed                                                                    Towed
  By       Damon's Wrecker Service                                                   2104 W. 4th St., Camaron, IX 76520
  Unit            5 Unit           1—(Parked r-| Hit and     LP                 LP
                                                                                                                                      VIN.
  Num.2           Desc. 6          l-J Vehicle '—'Run        State TX           Num.206663H                                                                       J                 I                            I                                    I                          i    I        I    L           J            I     I    I    I    I    L

  Veh.                         6 Veh.               Veh.                                                    Veh.                                                                                                                                                                           7 Body
                                                                                                                                                                                                                                                                                                                         ^        Pol..Fire,EMS on
                                                                                                                                                                                                                                                                                                                         I I Emergency (Explain in
  Year      2 I 0 I 1 I 0 I    Color blk            Make HtRlBMADB VBHICLB                                   Model dhknokn                                                                                                                                                                 Style Ti                               Narrativeifchecked)
  8 DL/ID           DL/ID          DL/ID                                             9DL             10CDL                                              11 DL                                                                                                                        DOB
  Uffie             State          Num.                                              Class           End.                                               Rest.                                                                                                                        fMM/DD/YYYY) L                     J 1^ I J I I L
  Address (Street
  CItv. State. ZIPt
                                                                                                                                                                                                                                                                                                                                            CatDreugorg 25y
                                                                                                                    ISeve^

                                                                                                                                                                                                                                                   Eject 17




                                                                                                                                                                                                                                                                                                                                                             d
                                                                                                                                                                                                                                                                                                                                                             fName:LastMiFirstddle
                Posi
                Seattio13n




                                                                                                                     njury 14




                                                                                                                                                                                                                                                                                                                                             DrSpec.
                                                                                                                                                                                                                                                                                                                                             24Dnj
  Person




                                                                                                                                                                                                                                                                                                    Helmet
                                                                                                                                                                                                    Sex 16



                                                                                                                                                                                                                                                                                                    Sol. 21
                                                                                                                                                                                                                                                                                                                    AlSpec.
                                                                                                                                                                                                                                                                                           Alrtaag


                                                                                                                                                                                                                                                                                                                                  Result

                                                                                                                                                                                                                                                                                                                                                Result
   Num.




                                                                                                                                                                                                                                                                                                                                                  ug 23
                                                                                                                                                                                                                                                                                                                       e. 22
                                                                                                                                                                                                                                                                                                                                    Ale.
                                                                                                                                                                                                                                                                                                   20
                                                                                                                                                                                                                                                                                          19




                                                                                                                                                                                                                                                                                                                                                         g




  nn Owner       Owner/Lessee
  • Lessee Name &Address Anzaldua, Aaron L, 4826 Landon LN Baytown, TX 77523
  Proof of E Yes •Expired 26 Rn           Rn. Resp.                                                                                                         Rn. Resp.
  Fin. Resp^ No •Exempt Resp. Type 2      Name      state Farm                                                                                              Num.      1662817D2053D002
  Fin. Resp.                                                       27 Vehicle                                                                               27 Vehicle                                                                                                                                                                 Vehicle QYes
  Phone Num. <800)782-83                                            amaae Ratlno 1                                                                           DaJDSge Ratlngi2                                                                                                                                                          Inventoried!^ No
                                                                                                                                                                                                                                                                                                            J            I
  Towed
  By       Damon's WXecker Service                                                   2104 W. 4th St., Cameron, TX 76520
                                                                                                                                                                                                                                                                                                                SuppR 022
Law Enforcement and TxDOT Use ONLY.
FormCR-3 1/1/2010
                                                             Case ID                                                 TxDOT Crash ID 14005009.1/2014351453                                                            PflBfli 2 ipfi 4 I
       Unit        Prsn.                                                                                                                          Tateo?DeaSP                                                             Time of Death
                                                          Taken To                                            Taken By
       Num.        Num.                                                                                                                                                     (MM/DD/YYYY)                                     (24HRMM)

                             Scott 6 White Hospital, Tenple, TX                         amerlcan Medical Response

                             Scott a White Hospital, Tenple, IX                         ftmerlcan Medical Response

                             Scott & White Hospital, Temple, TX                         ftmorican Medical Response


                             Scott & White Hospital. Temple, TX                         PHI Air Med




   Unit        Prsn.
                                                                                                   Charge                                                                                                   Citation/Reference Num.
   Num.        Num.




               Damaged Property Other Than Vehides                                                  Owner's Name                                                                  Owner's Address




  Unit                                                                                                       28Veh.           29 Carrier                             Carrier
  Num.        1        010.001^ LBS.                                                         CAPACITY        Oper.       5     ID Type              96               ID Num.

  Carrier's                                                                            Carrier's
  Corp. Name Robert PwaTyne Coleman                                                    Primary Addr. 19707           Centerlake UT Spring, IX 77379
  30Rdwy.              31 Veh.            lijRGVW                          HazMat ClYes 32 KazMat                      HazMat                                              32 HazMat             HazMat
  Access           3   Type         7     nGWVRi           I 7 I 6 |0 |0 I Released |~]no Class Num^                  | IDNum. I I I L          J        I       I     I   Class Num^           | ID Num. I          i_ J   I       L   J    I

  33 Cargo                                     Unit              Srgvw                      34Trtr.                                     Unit                               RGVW                                             34Trlr.
                                 Trailer 1                                                                                Trailer 2
  Body Style                                   Num.              •gwvr l I ^ I » I " I      Type                                        Num.                               GWVR   t         I     I     J        I    I     Type
  Sequence                                                                                                                                                           Total                                  Total
                   35Seq. 1                               35Seq.2                     35Seq. 3                         35Seq.4
  Of Events                                                                                             13                                                           Num. Axles                             Num. Tires
  CO     36 CcnWbutIng Factors (Investigator's Opinion)                       37 Vehicle Defects flnvestlgator's Opinion)                                    Environmental and Roadway Conditions
       Unit Num.                 Contributing             May Have Contrib.         Contributing            May Have Contrib.            38                  39             40         41                   42              43          44
                                                                                                                                      Weather            Light         Entering Roadway Roadway Surfece Traffic
                                                                               12                                                      Cond.             Cond.          Roads    Type /Uignment Condition Control

                                                                                                                                         1                   1              97          1                   5                   1       12

                             Investigator's Narrative Opinion of What Happened                                                                          Held Diagram - Not to Scale
                                        (Attach Additional Sheets if Necessanr)
  Onlt 1 was traveling BB on PS 190 towing Unit 2, an enpty 16
  foot flatbed trailer. Unit 3 was traveling RB on US 190
  ^proachlng Unit 1.                          US 190 was under construction at the time
  of tihe crash but the constinictlon ccnpany was not working on
  that day.    The driver of Unit 1 stated his left front tire blew
  out and I t caused his vehicle to cross Into the VJB lane.                                       He
  continued to say since he did not have control of the vehicle as
  It went Into the WB lane he did the only thing he could do which
  was to s^ly the brsikes as hard as he could. The WB lane did
  not have an inproved shoulder as the BB lane did but It was just
  as wide. Judging from the area of Inpact the driver of Unit 3                                                        Construction barre s
  attenpted to avoid the collision.  The collision occurred In the                                                                                      Unl 3 \
  NB lane near the WB bar ditch behind the construction barrels
  narking the nB lane. Unit 1 struck Unit 3's LP with Its PL.
  Pnlt 3 spun around and came to rest In the WB bar ditch facing
     after strllclng a tree with Its LP. Unit 1 came to rest
  facing HW In the WB bar ditch with Unit 2 resting against Its
  RBQ.        Bvldence on scene Indicated Unit I ' s l e f t front t i r e
  sustained a              blowout while s t i l l In his lane.                Mzirks l e f t behind
  from the left front tire showed the tire was wdi^llng prior to
  crossing Into the MB lane. Bvldence showed the rim of the left
  front tire was digging Into the pavmnent In the WB lane prior to
  Unit 1 striking Unit 3.




  Time Notified                                  How                                                         Time Arrived                                    Report Date
  (24HRMM) l1 1^ |2 |3 I                         Notified Dispatched                                         (24HR:MM)         \-Ll 1    'I 5
                                                                                                                                            ^       "    I   (MM/DD/YYYY)              0 I 8 |/, 2 I 5 |/, 2 I 0 I 1 , 4
  Invest. Qyos             Investigator                                                                                                                                                 ID
  Comp.[x]No               Name (Print(           il Bosque, Brnes^                                                     <4             mm                                               Num. 9545
  ORi
  Num.1        I       I     I      I     I
                                                      opMnJrom Custddia
                                                      I   I Hi         ' DBPARTMBWT OP PUBLIC SAFETY, STATE OF TEXAS
                                                                                                                                                                                                  ct/
                                                                                                                                                                                                            |H|P|6|A|0|6
                                                                                                                                                                                                  SuppR 023
Law Enforcement andTxDOT Use ONLY                                                                                                    Ar^riv/c                   ITotal                            [Total                         TxDOT      14005009.1
0FATAL 0CMV nSCHOOLBUS nRAILROAD OmAB QSUPPLEMENT                                                                                                                 N^i             I I3 |                      ,           _5j Crash ID /2014351453
                                                        Texas Peace Officer's Crash Report (Form CR-31/1/2010)
                          Mailto: TexasDepartmentofTranspoftation, Crash Records, P.O. Box 149349, Austin, TX78714. Questions? Call (512)486-5780
                                                                                Refer b Attached Code Sheet for Numbered Fields
j^^^Ttrnmawmen              *=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants. Injured, etc.).
      ★Crash Date                       .               .                           ★Crash Time
      (MM/DD/YYYY) |0|8|/2|4|/|2|0|1|4| (24HRMM)                                                         , 1 i 1 i 1 i5 ,
      ★County                                                                                                       ★City
§ Name           mhjuii                                                                                             Name                                                                                                                         City Limit

^ In your opinion, did this crash result in at least [DYes Latitude                                                                                                    Longitude
§ $1,000 damage toany one person's property? • No (dedmai degrees) t3|0|.|8|7|7|2|7i (decimal degrees)                                                                                                            i0 i              1 I 3   I 9 I 9 I 5
:i ROAD ONWHICH CRASH OCCURRED
a ★! Rdwy.                     ★Hwy.                              2 Rdwy.                Block                        3 Street                  ★Street                                                                               4Sb^t
9o Sys.          OS            Num. 190                           Part      1            Num.                         Prefix                Name                                                                                      Suffix

2^ I—I Crash Occurred on aPrivate Drive or 11—|
                                           I               I
                                                Toll Road/ |Speed                                            ConstS Yes Workers D Yes Street
g '—' Road/Private Property/Parking Lot                             Toll Lane         Limit     70           Zone Qno Present [T|no Desc. w. of Buckholts
S INTERSECTING ROAD. OR IF CRASH NOT AT INTERSECTION. NEAREST INTERSECTING ROAD OR REFERENCE MARKER
ill         ^         1            '         1                              1                        1                           1                          1
9 At        DYss 1Rdwy.                          Hwy.                       2 Rdwy.                                              3 Street                                                                                             4 Street
      Int. [xJno ISys.             CR            Num.112                    Part                                                 Prefix                                                                                               SufRx

      Distance from Int.                           Q FT 3 Dir. from int.                      Reference
      or Ref. Marker         0.2                            Ml    F^sf' Marker vi             Marker

                                                 Parked 1—[Hitand LP                                 LP
                                                 Vehicle M Run    Sts TX
                                                                  State                              Num.BFN0694                                             F|M|5|K[7|D|8                                               , 6 | B | 2 ,6 |2 ,7 |5
                                                                                                                                                                                                                                  Pol., Fire, EMS on
                                                                   Veh.                                                                                                                                7 Body               I I Emergent (Explain I
                                                                   Make FORD                                                                                                                           Style sv                   Nanative if checked]
                          DL/ID             DUD                                                                         10CDL                        11 DL
                          State TX          Num. 07084677                                                               End. 96                      Rest. A
      Address (Street,
      Cltv.State.ZIP] 22004 Laneview RD Henpstead, TX 77445

      oe E• 0-
            i «g. CO81
                     1
                                                                 Name: Last First Middle
                                            Enter Driver or Primary Person for this Unit on first line                                mi                                                           5
                                                                                                                                                                                                       CO     'S
                                                                                                                                                                                                              J
                                                                                                                                                                                                                    •5
                                                                                                                                                                                                                    <0
                                                                                                                                                                                                                         ii A !di
                                                                                                                                                                                                                         CV CO    S 0^   CM CO (N K

                              .Ipatrlek, Beverly Dykes                                                                                  K       62 ,    B               2     1          1         5         97     N                       96   97    97
                                                                                                                                                       15
                                                                                                                                                            Ethnicty                                                      Not Applicable - Alcohol and
                                                                                                                                                                                                                         Drug Results are only reported

                                                                                                                                                                             17Eject.                                     for Driver/Primary Person for
                                                                                                                                                                                                                                    each Unit.


                                                                                                                                                                                        18Restr
      Fin. RespQ No • Exempt Resp. Type 2
      Fin. Resp.                                                                    27 Vehlde                                                          27 Vehicle                                                                   Vehicle   HYes
      Phone Num. (800)435-7764                                                      DamageRating 1,1,0;",                   , I | p , • , 6 , DamageRating 2 P. I" I 1 I Invenbned Q No
      Towred                                                                                  Towed
      Bv        CSW Wrecker Service                                                           To          1506 N.   Travis, Cameron, TX 76520
                                                                 IHit and LP>                        LP
                                                                 'Run       Sta
                                                                              ate                    Num.
                                                                                                                               IVeh.                                                                                              Pol., Fire, EMS on
                                                                                                                                                                                                                            I I Emergency (^piain in
                                                                                                                                 Model                                                                                            Narrative if cmecked)
                                                                                                                        10CDL
                                                                                                                        End.
      Address (Street
      CItv. State. ZIP]

                                                                                                                                                                             TS
                                                                 Name: Last First Middle                                                                                      9                        o>     0

                                            Enter Driver or Primary Person fcH* this Unit on first line                                          0                     1     uT         &              a
                                                                                                                                                                                                              E     a
                                                                                                                                            JL
                                                                                                                                                                        (0   t-         CO
                                                                                                                                                                                                  ?!        ^ I




                                                                                                                                                                                                                          Not Applicable - Alcohol and
                                                                                                                                                                                                                         Drug Results are only reported
                                                                                                                                                                                                                          for Driver/Primary Person for
                                                                                                                                                                                                                                    each Unit.


      HH Owner        Owner/Lessee
      I ILessee       Name &Address
      Proof of CHYes Q Expired 26 Fin.                                      Fin. Resp.                                                                 Fin. Resp.
      Fin. RespQ No Q Exempt Resp. Type                                   ' Name                                                                       Num.

      Fin. Resp.                                                                                                                                                                                                                      Vehicle      QYes
      Phone Num.                                            —                   j                                                                                                                                            "1     1 InventariedQNo
      Towed                                                      Py 1
                                                                                                                                                                                                                         SuppR 024
Law Enforcement and TxDOT Use ONLY.
FonnCR-3 1/1/2010
                                                             Case ID                                                       TxDOT Crash ID 140OSOO9.1/20143514S3                                             Paaei       4    ipfi 4
         Unit       Prsn.                                                                                                                                                 Date of Death                            Time of Death
                                                       Taken To                                                       Taken By
         Num.       Num.                                                                                                                                                  (MM/DD/YYYY)                              (24HRMM)

                            Oreen-Patterson Funeral Hams                                    Oreen-Patterson Funeral Home                                    0 I 8         2   I 4      2 I 0 I 1 I 4               1 I 2 I 3 I 5
&
is




     Unit       Prsn.
                                                                                                       Charge                                                                                       Citation/Reference Num.
     Num.       Num.




                Damaged Property Other Than Vehicles                                                    Owner's Name                                                                Owner's /Address




    Unit                                                                                                           28Veh.          29 Carrier                     Carrier
    Num.
                       • 10,001. IBS.                                                  • 8* CAPACITY               Oper.            ID Type                       ID Num.
    Carrier's                                                                              Carrier's
    Corp. Name                                                                             Primary Addr.
    30 Rdwy.           31 Veh.            •rgvw                             KazMat IZlYes 32HazMat                           HazMat                                   32 HazMat             HazMat
    Access             Type               riGVWRi        I    I     I I   I Released Qno Class Num^                         | ID Num. I I 11       |_   J        L    Class Num^           | ID Num. I     I       11   |_   J   L

    33 Cargo                                 Unit                 •rgvw                                     34Trtr.                         Unit                      RGVW                                         34Trir.
                                 Trailer 1                                                                                     Trailer 2
    Body Style                               Num.                 •gvwr     I     I    I     I   I      I   Type                            Num.                      GVWR I           L        J      I       I   Type
    Sequence                                                                                                                                                      Total                             Total
                    35Seq.1                            35Seq.2                          35 Seq. 3                            35Seq.4
    Of Events                                                                                                                                                     Num. Axles                        Num. Tires
    CO     36 ConWbutlng Factors (Investigator's Opinion)                       37 Vehicle Defects finvestlflator's Opinion)                              Environmental and Roadway Conditions
         Unit Num.               Contributing           May Have Contrib.             Contributing              May Have Contrib.            38            39     40       41      42        43      44
                                                                                                                                           Weather        Light Entering Roadway Roadway Surfoce Traffic
                                                                                                                                            Cond.        Cond.   Roads    Type Alignment Condition Control



                                Investigator's Narrative Opinion of What Happened                                                                       Reid Diagram - Not to Scale
                                        (Attach Additional Sheets if Necessary)




    Time Notified                               How                                                                Time Arrived                                 Report Date
    (24HRMM1          lA        1 I 2           Notifled Dispatched                                                (24HR:MM)       1-L     1 I 5 I 0        I   (MMlDDlYYVy) , 0 I 8 |/, 2 I 5 |/, 2 I 0 I 1 I 4
    Invest. nVes Investigator
    Comp.0No Name (PnnteqjiiBd Boscjue,                           Ernes^p                               >Texas Peace Officer's Crash Report - Code Sheet                                                                                                                                           Page 1 of 2
Numbered Fields on the CR-3 Refer to the Numbered Lists on this Code Sheet. Each list includes the codes that may be entered on                         Law Enforcement and TxDOT Use ONLY.
the form and the description of each code.                                                                                                                             FormCR-3CS 1/1/2010

  |1. Roadway System                                                                                                                                  4. Street Suffix
  IH = Interstate             AL = Altemate                                      1 s: Main/Proper Lane                  Direction from Int. or        RD - Road                  EXPY = Expressway
  US = US Highway             SP = Spur                                          2 = Service/Frontage Road              Ref. Marker                   ST = Street                CT = Court
  SH = State Highway          OR = County Road                                   3 = Entrance/On Ramp                   N = North                     DR = Drive                 CIR - Circle
  FM = Farm to Market         PR = Park Road                                     4 s Exit/Off Ramp                                                    AVE = Avenue               PL = Place
                                                                                                                        NE = Northeast
  RR = Ranch Road             PV = Private Road                                  5 = Connector/Flyover                                                BLVD = Boulevard           PARK = Park
                                                                                                                        E = East
  RM = Ranch to Market        RC = Recreational Road                             98 ssOther (Explain In Narrative)                                    PKWY = Parkway             CV = Cove
                                                                                                                        SE - Southeast
  Bl = Business Interstate    >-R = Local Road/Street (Street. Road. Ave.,                                              S = South                     LN = Lane
  BU = Business US            Blvd., PI., Tri., Beach, Alley, Boat Ramp, etc.)                                          SW = Southwest                FWY = Freeway
  BS = Business State                                                                                                   W= West                       HWY = Highway
  BF = Business FM                                                                                                      NW = Northwest
                                                                                                                                                      WAY = Way
  SL - State Loop                                                                                                                                     TRL = Trail
  TL = Toil Road                                                                                                                                      LOOP = Loop

  S. Unit Description                                                                7. Body Style
  1 = Motor Vehicle          BGE = Beige               ONG = Orange                  P2 = Passenger Car, 2-Door          PC = Police Car/Truck
  2 = Train                  BLK: : Black              PNK = Pink                    P4 = Passenger Car, 4-Door          PM = Police Motorcycle                          1 = Driver License
  3 = Pedaicycllst           BLU == Blue               PLE = Purple                  PK = Pickup                         TL = Trailer. Semi-Trailer, or Pole Trailer     2 = Commercial Driver Lie.
  4 = Pedestrian             BRZ = Bronze              RED = Red                     AM = Ambulance                      TR = Truck                                      3 = Occupational
  5 - Motorized              BRO = Brown               SIL = Silver                  BU = Bus                            TT = Truck Tractor                              4 = ID Card
  Conveyance                 CAM = Camouflage          TAN = Tan                     SB = Yellow School Bus              VN = Van                                        5 = Unlicensed
  6 = Towed/Trailer          CPR = Copper              TEA = Teal (green)            FE = Farm Equipment                 98 = Other (Explain in Narrative)               98 = Other
  7 = Non-Contact            OLD = Gold                TRQ = Turquoise (blue)        FT = Fire Truck                     99 = Unknown                                    99 = Unknown
  98 = Other (Explain in     GRY = Gray                WHi = White                   MC = Motorcycle
  Narrative)                 GRN = Green               YEL = Yellow                  SV = Sport UtilityVehicle
                             MAR B Maroon              98 B Other (Explain in
                             MUL = Multicolored        Narrative)
                                                       99 = Unknown

                              10. Commercial Driver 11. Driver License Restrictions
                              License Endorsements A = With Corrective Lenses                                    L = Vehicle w/o Air Brakes - Applies to T = Automatic Transmission
  A - Class A                 H = Hazardous Materials          B = LOFS Age 21 or Over                           Vehicles Requiring CDL                  U = Applicable Prosthetic Devices
  AM = Class A and M          N = Tank Vehicles                C = Daytime Only                                  M = CDL Intrastate Commerce Only        V - Applicable Vehicle Devices
  B = Class B                 P = Passengers                   D = Not to Exceed 45 MPH                          N = ignition Interlock Required         W = Power Steering
                                                               E = No Expressway Driving                         0 - Occ./Essent. Need DL-No CMV-            X - Vehicle Not to Exceed Class C
  BM = Class B and M          S = School Bus
                                                               F = Must Hold Valid Learner Lie. to MM/DD/YY      See Court Order                             Y = Valid TX Vision or Limb Waiver
  C = Class C                 T = Double/Triple Trailer
  CM s Class C and M          X = Tank Vehicle with            G = TRC 545.424 Applies until MM/DD/YY            P = Stated on License                       Req'd.
  M = Class M                 HazMat                           H = Vehicle Not to Exceed 26,000 lbs GVWR         Q = LOFS 21 or Over Vehicle Above           Z = Valid Fed. Vision or Limb Vt^iver
  5 = Unlicensed              5 = Unlicensed                   I s Motorcycle Not to Exceed 250 CC               Class B                                     Req'd.
                                                               J = Licensed Motorcycle Operator Age 21           R = LOFS 21 or Over Vehicle Above           5 = Unlicensed
  98 - Other/Out of State     98 = Nona
                                                               or Over in Sight                                  Class C                                     96 - None
  99 = Unknown                98 = Other/Out of State
                                                               K = Moped                                         S - Outside Rear View Mirror or             98 = Other/Out of State
                              99 = Unknown
                                                                                                                 HearingAid                                  99 = Unknown
                                                                                                                                                15. Etfinicltv       16-Sex           17. Ejgcted
  1 = Driver                                           1 = Front Left             10 ssCargo Area                   A = incapacitating injury W = White              1 s: Male    1 =No
  2 = Passenger/Occupant                               2 = Front Center           11 = Outside Vehicle              B = Non-Incapacitating    B = Black              2 = Female   2 = Yes
  3 = Pedaicycllst                                     3 = Front Right            13 = Other In Vehicle             Injury                    H = Hispanic           99 = Unknown 3 = Yes, Partial
  4 = Pedestrian                                       4 - Second Seat Left       14 s: Passenger in Bus            C = Possible Injury       A = Asian                           97 = Not
  5 = Driver of Motorcycle Type Vehicle                5 = Second Seat Center     16 = Pedestrian, Pedaicyclist, K = Killed                     I s: Amer. Indian/                    Applicable
  6 = Passenger/Occupant on Motorcycle Type            6 - Second Seat Right      or Motorized Conveyance        N = Not Injured                Alaskan Native                        99 = Unknown
  Vehicle                                              7 = Third Seat Left        98 = Other (Explain in         99 = Unknown                   98 s: Other
  98 - Other (Explain In Narrative)                    8 = Third Seat Center      Narrative)                                                    99 = Unknown
  99 = Unknown                                         9 = Third Seat Right       99 = Unknown
                                                                 19. Alrbaa
  1 = Shoulderand LapBelt             7 = Child BoosterSeat      1 ss Not Deployed             27. Vehicle Damage Rating
  2 s:Shoulder BeltOnly               96 = None                  2 ss Deployed, Front          in most cases, enter in the format
  3 s= Lap BeitOnly                   97 = NotApplicable         3 ssDeployed, Side            XX-ABC-Y, where
  4 s:Child SeaL Fadng Forward        98 = Other(Explain in      4 = Deployed, Rear            XX is the Direction of Force (1-12).
  5 = Child Seat Facing Rear          Narrative)                 5 ss Deployed, Multiple       ABC is the Damage Description 2- or 3-
  6 s: Child SeaL Unknown             99 ssUnknown               97 s: Not Applicable          letter code),
                                                                 99 ss Unknown                 and Y is the Damage Severity (0-7).
  20. Helmut Use                                       22. Alcohol Specimen Tvoe
                                                                                               In special cases, use:                    LFQ                                                    3 RFQ
  1 ss Not Worn                                        1 ss Breath
                                                                                               VB-1 ss vehicle burned, NOT due to
  2 = Worn, Damaged                                    2 ss Blood
                                                                                               collision
  3 ssWorn, Not Damaged                                3 ss Urine
                                                                                               VB-7 ss vehicle catches fire due to the   LD
  4 = Wom, Unk. Damage                                 4 ss Refused
                                                                                               collision
  97 - Not Applicable                                  96 = None
                                                                                               TP-0 sstop damage only
  99 = Unknown if Wom                                  98 ss Other (Explain in Narrative)
                                                                                               VX-0 ss undercarriage damage only
                                                                                               MC-1 ss motorcycle, moped, scooter.       LP
  23. Drug Specimen Type                      25. DruaCateooiv
                                                                                               etc.
  2 s: Blood                                  2 ssCNS Depressants                              NA ss Not Applicable (Farm Tractor,
  3 ss Urine                                  3 ss CNS Stimulants
                                                                                               etc.)
  4 ss Refused                                4 ssHallucinogens                                                                          L&T
  96 ss None                                  6 ss Narcotic Analgesics
  98 ssOther (Explain In Narrative)           7 ss Inhalants
                                              8 ss Cannabis                                                                              LBQ                                              M 3 RBO
  24. Drug Test Result                        10 ss Disassociathre Anesthetics
  1 ss Positive                               11 ss Multiple Drugs (Explain in Narrative)
  2 ss Negative                               97 ss Not Applicable
  97 ss Not Applicable                        98 ss Other Drugs (Explain In Narrative)
  99 s: Unknown                               99 s: Unknown
  26. Financial ResDonslbliltv Tvoe
  1 ss Liability insurance Policy       5 ss Certificate of Depositwith Comptroller
  2 ss Proofof Liability Insurance      9 ss Certificate of Depositwith County Judge
   3 ss Insurance Binder                7 s= Certificate of Self-Insurance
  4 =



                                                                                                                                                                          SuppR 026
Texas Peace Officer's Crash Report - Code Sheet                                                                                                                                                  Page 2 of 2
Numbered Fields on the CR-3 Refer to the Numbered Lists on this Code Sheet Each list includes the codes that may be entered on                                   Law Enforcement and TxDOT Use ONLY.
tfiefonTum^hedesaTgtioi^|feaclvcede^                                                                                                                                            FormCR-3CS 1/1/2010
  28. Vehicle Onaration                                                      30. Roadway Access                                                            32. Hazardous Material Class Number
  1 = Interstate Commerce           1 = US DOT                               1 = Full Access Control       1   = Passenger Car                             1 = Explosives
  2 - Intrastate Commerce           2 = TxDOT                                2 - Partial Access Control    2   = Light Truck                               2 = Gases
  3 = Not in Commerce               3 = ICC/MC                               3 = No Access Control         3   = Bus (9-15)                                3 = Flammable Liquids
  4 = Government                    86 = None                                                              4   = Bus (>15)                                 4 = Flammable Solids
  5 = Personal                      98 = Other (Explain in Narrative)                                      5   ss Single Unit Truck 2 Axles 6 Tires        5 = Oxidizers and Organic Peroxides
                                                                                                           6   = Single Unit Truck 3 or More Axles         6 s: Toxic Materials and Infectious Substances
                                                                                                           7 = Truck Trailer                               7 = Radioactive Materials
                                                                                                           8 = Truck Tractor (Bobtail)                     8 = Corrosive Materials
                                                                                                           9 = Tractor/Semi Trailer                        9 = Miscellaneous Dangerous Goods
                                                                                                           10 = Tractor/Double Trailer
                                                                                                           11 = Tractor/Triple Trailer
                                                                                                           98 = Other (Explain in Narrative)
                                                                                                           99 = Unknown Heavy Truck

  33. Cargo Body Style
  1 = Bus (9-15)                    8 = Auto Transporter             15 = Vehicle Towing Another           1 = Full Trailer
  2 = Bus (>15)                     9 = Garbage Refuse               Vehicle                               2 = Semi-Trailer
  3 = Van/Enclosed Box              10 = Grain Chips Gravel          97 = Not Applicable                   3 = Pole Trailer
  4 = Cargo Tank                    11= Pole                         98 = Other (Explain in Narrative)
  5 = Flatbed                       13 = Intermodal
  6 = Dump                          14 = Logging
  7 = Concrete Mixer

  35. Sequence of Events
  1 = Non-Collision: Ran Off Road                        9 = Non-Collision: Equipment Failure                              17   = Collision Involving Animal
  2 = Non-Collision: Jackknife                           10 = Non-Collision; Other                                         18   = Collision Involving Fixed Object
  3 = Non-Collision: Overturn Rollover                   11= Non-Collision: Unknown                                        19   = Coliision With Work Zone Maintenance Equipment
  4   = Non-Collision:     Downhill Runaway              12 = Collision Involving Pedestrian                               20   = Coilision With Other Movable Object
  5   = Non-Collision:     Cargo Loss Or Shift           13 = Collision Involving Motor Vehicle in Transport               21   = Collision With Unknown Movable Object
  6   = Non-Collision;     Explosion Or Fire             14 = Collision Involving Parked Motor Vehicle                     98   = Other (Explain in Narrative)
  7   = Non-Collision:     Separation of Units           15 = Collision Involving Train
  8 = Non-Collision: Cross Median/Centerline             16 = Coliision Involving Pedalcycle

  36. Factors and Conditions
  1 = Animal on Road - Domestic                                         33 = Failed to Yield ROW - Open Intersection                             56 = Parked without Lights
  2 = Animal on Road - Wild                                             34 = Failed to Yield ROW - Private Drive                                 57 = Passed in No Passing Lane
  3 = Backed without Safety                                             35 = Failed to Yield ROW - Stop Sign                                     58 = Passed on Right Shoulder
  4 = Changed Lane when Unsafe                                          36 = Failed to Yield ROW-To Pedestrian                                   59 = Pedestrian FTYROWto Vehicle
  14 = Disabled in Traffic Lane                                         37 = Failed to Yield ROW - Tuming Left                                   60 = Unsafe Speed
  15   =   Disregard Stop and Go Signal                                 38 = Failed to Yield ROW- Tum on Red                                     61 = Speeding - (Over Limit)
  16   =   Disregard Stop Sign or Light                                 39 = Failed to Yield ROW- Yield Sign                                     62 = Taking Medication (Explain in Narrative)
  17   =   Disregard Turn Marks at Intersection                         40 = Fatigued or Asleep                                                  63 = Turned Improperly - Cut Comer on Left
  18   =   Disregard Waming Sign at Construction                        41 = Faulty Evasive Action                                               64 = Turned Improperly - Wide Right
  19 = Distraction in Vehicle                                           42 = Fire in Vehicle                                                     65 = Tumed Improperly - Wrong Lane
  20 = Driver Inattention                                               43   = Fleeing or Evading Police                                         66 = Tumed when Unsafe
  21   = Drove Without Headlights                                       44   = Followed Too Closely                                              67 = Under Influence - Alcohol
  22   = Failed to Control Speed                                        45   = Had Been Drinking                                                 68   = Under Influence - Drug
  23   = Failed to Drive in Single Lane                                 46   = Handicapped Driver (Explain in Narrative)                         69   = Wrong Side - Approach or Intersection
  24   = Failed to Give Half of Roadway                                 47   = III (Explain in Narrative)                                        70   = Wfong Side - Not Passing
  25   = Failed to Heed Waming Sign                                     48 = Impaired Visibility (Explain in Narrative)                          71   = Wrong Way - One Way Road
  26   = Failed to Pass to Left Safely                                  49 = Improper Start from Parked Position                                 72 = Cell/Mobile Phone Use
  27   = Failed to Pass to Right Safely                                 50 = Load Not Secured                                                    73 = Road Rage
  28   = Failed to Signal or Gave Wrong Signal                          51 = Opened Door Into Traffic Lane                                       98 = Other (Explain in Narrative)
  29   = Failed to Stop at Proper Place                                 52 = Oversized Vehicle or Load
  30   = Failed to Stop for School Bus                                  53 = Overtake and Pass Insufficient Clearance
  31   = Failed to Stop for Train                                       54 = Parked and Failed to Set Brakes
  32   = Failed to Yield ROW - Emergency Vehicle                        55 = Parked in Traffic Lane

                                                    38. Weather Condition                          39. Lfnht Condition
  5   =   Defective or   No Headlamps               1 = Clear                                      1 = Daylight                                                    2   = Three Entering Roads - T
  6   =   Defective or   No Stop Lamps              2 = Cloudy                                     2 = Dark. Not Lighted                                           3   = Three Entering Roads - Y
  7   =   Defective or   No Tail Lamps              3 = Rain                                       3 = Dark, Lighted                                               4   = Four Entering Roads
  8   =   Defective or   No Tum Signal Lamps        4 = Sleet/Hail                                 4 = Dark, Unknown Lighting                                      5   = Five Entering Roads
  9 = Defective or No Trailer Brakes                5 = Snow                                       5 = Dawn                                                        6   = Six Entering Roads
  10 = Defective or No Vehicle Brakes               6 = Fog                                        6 = Dusk                                                        7 = Traffic Circle
  11 = Defective Steering Mechanism                 7 = Blowing Sand/Snow                          98 = Other (Explain in Narrative)                               8 = Cloverleaf
  12 = Defective or Slick Tires                     8 = Severe Crosswinds                          99 = Unknown                                                    97 = Not Applicable
  13 = Defective Trailer Hitch                      98 = Other (Explain in Narrative)                                                                              98 = Other (Explain in Narrative)
  98 = Other (Explain in Narrative)                 99 = Unknown

  41. Roadway Tvoe                               42. Roadway Alignment                                                                                                      11 = Center Stripe/Divider
  1 = Two-Way, Not Divided                       1 = Straight, Level                     1 = Dry                                2 = Inoperative (Explain in Narrative) 12 = No Passing Zone
  2 = Two-Way, Divided, Unprotected              2 = Straight, Grade                    2 = Wet                                 3 = Officer                            13 = RR Gate/Signal
  Median                                         3 = Straight Hillcrest                 3 = Standing Water                      4 = Flagman                                 15 = Crosswalk
  3 = Two-Way, Divided, Protected                4 = Curve, Level                       4 = Snow                                5 = Signal Light                            le = Bike Lane
  Median                                         5 = Curve, Grade                       5 = Slush                               6 = Flashing Red Light                      17 s Marked Lanes
  4 = One-Way                                    6 = Cun/e, Hillcrest                   6 = Ice                                 7 = FlashingYellow Light                    18 = Signal Light With Red Light
  98 = Other (Explain in Narrative)              98 = Other (Explain in Narrative)      7 = Sand, Mud, Dirt                     8 = Stop Sign                               Running Camera
                                                 99 = Unknown                           98 = Other (Explain in Narrative)       9 = Yield Sign                              95 = None
                                                                                        99 = Unknown                            10 = Wbming Sign                            93 = Other(Explain in Narrative)




                                                                                                                                                                                  SuppR 027
NHTSA Recall Number 12T-019

Date: July 26, 2012

Subject:   SAFETY RECALL NOTICE

Dear BFGoodrich Tire Owner,

This notice is sent to you in accordance with the requirements of the National Traffic and
Motor Vehicle Safety Act.

BFGoodrich®, a brand owned and operated by Michelin North America , Inc., has decided that
a defect which relates to motor vehicle safety exists in certain BFGoodrich Commercial T/A ®
AlS brand replacement tires and they are included in a recall of approximately 800,000 tires
from the U.S. market. These tires are typical ly found on commercial light trucks and full size
heavy duty vans .

You are receiving this letter because our records indicate that you may have purchased one
or more of the recalled tires. It is possible that anyone of the tires being recalled may
experience tread loss and/or rapid air loss resulting from tread belt separation . This condition
may increase the risk of a vehicle crash.

The following list provides the product descriptions, DOT (Department of Transportation)
sequence identifiers and DOT production periods of the recalled tires. This DOT information
is molded into the sidewall of each tire. The four dashes at the end of the DOT sequence
correspond to the DOT date code that is a 2-digit week and 2-digit year of production, which
are given in the DOT production period information. For example , "4305" refers to the 43"
week of the year 2005.


                                                                           DOT production
    Tire description                             DOT sequence
                                                                          periods (inclusive)

    LT235/85 R16 120Q LRE
    BFGoodrich Commercial TIA AIS
                                               BFOR J D11    --- -           1310 t02912

    LT245/75 R16 120Q LRE                      BE11 JD11     ----            1310 to 0312
    BFGoodrich Commercial TlA AIS              BF11 JD11     ----            1311 to 5211

Tires matching these descriptions and DOT sequence identifiers, but produced outside of the
identified DOT production time periods, are not part of this recall. To determine if you have
received tires that are included in this recall , please check the DOT information found on the
sidewall of the tire as explained on page 4 of this letter.

It is important that all recalled tires be removed from service as soon as possible. The
removed tires will be replaced with a similar product at no cost to you.




                                                                                            SuppR 028
To return and replace recalled tires without charge , please visit your BFGoodrich retailer who
will assist you . To locate a BFGoodrich retailer, please visit the online dealer locator at
www.bfgoodrichtires.com . There is also detailed information about this recall available at:

www.bfgoodrichtires.com/voluntarvsafetyrecall.

If you still have questions after visiting the website and your BFGoodrich retailer, please
contact BFGoodrich Consumer Care at 1-800-637-5527 between 8:00 a.m. and 8:00 p.m.
Eastern Time, Monday-Friday, and between 8:30 a.m. and 4:30 p.m. on Saturday.

If your servicing BFGoodrich retailer fails or is unable to provide the service as described
above without charge , you may submit a complaint to the Administrator, National Highway
Traffic Safety Administration, 1200 New Jersey Avenue, S.E., Washington , DC 20590 or call
the toll-free Auto Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153) ; or go to
www.safercar.gov.

Commitment to safety , quality and respect for the customer are our highest priorities . Please
accept our sincerest apology for any inconvenience that replacing these tires may cause you.

Sin cerely ,

Mike Wischhusen
Technical Director




                                                                                           SuppR 029
  Reimbursement to Consumers for Affected Tire Replacements Prior to Recall

If you have already paid to have your tires replaced due to the condition associated with this
recall, you may be eligible to receive reimbursement.

Requests for reimbursement may include parts, labor, fees and taxes . Reimbursement may be
limited to the amount the replacement would have cost if completed by an authorized
BFGoodrich retailer. The documentation described below must be presented to the BFGoodrich
Consumer Care department for review.

   Original or clear copy of all receipts , invoices and/or repair orders that show:

       •   The name and address of the person who paid for the replacement

       •   The model name and size of the tire that was replaced along with the DOT codes

       •   What problem occurred , when the tire was replaced , and who replaced it

       •   The total cost of the replacement that is being claimed

       •   Proof of payment (copy of front and back of cancelled check, or copy of credit card
           receipt)

This documentation should be mailed to the following address :

       BFGoodrich Consumer Care Department
       P.O. Box 19001
       Greenville, SC 29602

If your claim is deemed to be valid , reimbursement will be made by check from Michelin North
America . Should your claim be denied, you will receive a letter from Michelin North America
within 60 days of receipt giving the reason(s) for denial.




                                                                                         SuppR 030
READING DOT TIRE SIDEWALL MARKINGS
DOT tire sidewall markings serve as the tire's fingerprint and signify compliance with U.S.
Department of Transportation Minimum Performance Standards. The DOT markings can be
found on the sidewall just above the wheel flange.

To find out if a tire is affected by the recall:

    1. Determine if it is one of the following products:


                                                                          DOT production
          Tire description                           DOT sequence
                                                                         periods (inclusive)

          LT235/85 R16120Q LRE
          BFGoodrich Commercial TIA AlS
                                                   BFOR JOll    -- - -      1310 to 2912

          LT245175 R16 120Q LRE                    BEll JOll ----           1310 to 0312
          BFGoodrich Commercial TlA AlS            BFll JOll - - - -        1311 to 5211


        If it is not one of these products the tire is not part of the recall.
        If it is one of these products , check the DOT information to determine if the tire is
        affected by the recall as follows.

    2. The following illustrations show the DOT information on a sample of the affected tires.
       If you have any questions concerning the tire's DOT information, please contact
       BFGoodrich Consumer Care at 1-800-637-5527 .


BFGoodrich Commercial TIA AlS           LT235185 R16 1200 LRE

        DOT sequence begins with BFOR JD1




        and ends with a date code (2-digit week and 2-digit year) between
        1310 and 2912 inclusive.




                                                                                               SuppR 031
SuppR 032
SuppR 033
SuppR 034
SuppR 035
SuppR 036
SuppR 037
SuppR 038
SuppR 039
SuppR 040
SuppR 041
SuppR 042
SuppR 043
SuppR 044
SuppR 045
SuppR 046
SuppR 047
SuppR 048
SuppR 049
SuppR 050
SuppR 051
SuppR 052
SuppR 053
SuppR 054
SuppR 055
SuppR 056
SuppR 057
SuppR 058
SuppR 059
SuppR 060
SuppR 061
SuppR 062
SuppR 063
SuppR 064
SuppR 065
SuppR 066
SuppR 067
SuppR 068
SuppR 069
SuppR 070
SuppR 071
SuppR 072
SuppR 073
SuppR 074
SuppR 075
SuppR 076
SuppR 077
SuppR 078
SuppR 079
SuppR 080
SuppR 081
SuppR 082
SuppR 083
SuppR 084
SuppR 085
SuppR 086
SuppR 087
SuppR 088
SuppR 089
SuppR 090
SuppR 091
SuppR 092
SuppR 093
SuppR 094
SuppR 095
SuppR 096
SuppR 097
SuppR 098
SuppR 099
SuppR 100
SuppR 101
SuppR 102
SuppR 103
SuppR 104
SuppR 105
SuppR 106
SuppR 107
SuppR 108
SuppR 109
SuppR 110
SuppR 111
SuppR 112
SuppR 113
SuppR 114
SuppR 115
SuppR 116
SuppR 117
SuppR 118
SuppR 119
SuppR 120
SuppR 121
SuppR 122
SuppR 123
SuppR 124
SuppR 125
SuppR 126
                                                                                                   1/23/2015 3:17:55 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 3882995
                                                                                                      By: SALENE SMITH
                                                                                            Filed: 1/23/2015 3:17:55 PM

                                        NO. 2014-57952

 KOLLYE KILPATRICK, et al.,                      §                    IN THE DISTRICT COURT
  Plaintiffs,                                    §
                                                 §
 AND                                             §
                                                 §
 ROBERT DWAYNE COLEMAN, et al.,                  §
  Intervening Cross-Claimant and Plaintiffs,     §
                                                 §
 VS.                                             §                   HARRIS COUNTY, TEXAS
                                                 §
 MICHELIN NORTH AM., INC., et al.,               §
  Defendants.                                    §                   152nd JUDICIAL DISTRICT



    INTERVENORS’ OPPOSITION TO DEFENDANT MICHELIN’S MOTION FOR
      CONTINUANCE OF HEARING ON MOTION TO PRESERVE EVIDENCE


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Intervenors, Robert Coleman and his sons Blayne Cook and Cameron

Cook, minors, by and through their mother and next friend Kim Coleman (collectively “the

Coleman family”) and file their opposition to the motion for continuance of hearing filed by

Michelin North America, Inc. (hereafter “Michelin”), and would show the Court as follows:

                                          I. Summary

       For months, Michelin has been aware of the Coleman family’s request to preserve the

evidence (the two specifically identified tire building machines used to build the failed tire at

issue) and to allow access to those two machines. See, e.g., Ex. 1 – 6.

       In fact, on January 2, 2015, at the last hearing in this case, the Coleman family raised its

concern about Michelin’s unwillingness to preserve the evidence the family has asked Michelin

to preserve, and the Court asked us to come back at another time to address that issue.


                                                 1


                                                                                             SuppR 127
       Now that the parties have re-set that matter for consideration on January 30, Michelin

wishes to postpone that hearing despite the fact that all parties will be appearing before the Court

on another matter (the hearing on Kilpatrick’s Motion to Compel is set for January 30). When

Michelin asked for additional time to respond to the Coleman family’s motion, the Coleman

family offered Michelin additional time to respond to the motion and also offered to postpone the

hearing on the motion to compel if Michelin would agree to preserve the evidence:

       If you will agree to my request for preservation of evidence (i.e., if you will
       videotape the machines and processes I have requested to observe for in camera
       tender to the trial court), I can agree to postpone the hearing on the motion to
       compel.

       Alternatively, if you would rather just have an extra four days to respond to the
       motion to compel (i.e., if you want to serve your affidavits three days before the
       hearing instead of the seven days required by Tex. R. Civ. P. 193.4(a)), I can
       agree to that if you will serve those affidavits by email so that they are received
       by me at least 72 hours before the hearing.

       For months, you have been aware of both my discovery request and also my
       request for the preservation of evidence, and yet you have not even agreed to
       preserve the evidence let alone provided any response to my request for a protocol
       to observe the two tires building machines at issue. Under these circumstances,
       we cannot agree to put off the hearing unless you will agree to preserve the
       evidence as requested above.

Ex. 6. Michelin rejected these offers to provide Michelin with extra time to respond to the

discovery matter which Michelin has known about for several months, and Michelin will not

even agree to preserve the evidence which has been requested.

   II. Chronology of Requests for Preservation of Evidence and Access to that Evidence

       On September 15, 2014, the Coleman family first informed Michelin of their request to

observe the specific tire building machines used to build the failed subject tire at Michelin’s Fort

Wayne, Indiana plant:

       … I agree that your client should have the same access to original evidence in my
       clients’ possession (such as the tire) as my client has access to original evidence in

                                                 2


                                                                                            SuppR 128
       your client’s possession (such as the tire building and tire inspecting rooms at the
       Fort Wayne plant and the tire building machines at that plant used to build LT
       265/75R16 BF Goodrich Rugged Terrain T/A’s in February of 2011 at the Fort
       Wayne plant).

See Ex. 1. Again, on December 10, 2014, the Coleman family requested to observe this original

evidence in Michelin’s possession, and invited Michelin to propose a protocol to govern this

process:

       As I mentioned back in September, I wish to inspect (1) the tire inspection room
       and the final finish tire inspection process at the Ford Wayne tire plant where the
       tire was made as well as (2) the tire building machines which were used to
       assemble the innerliner and the steel belts with their nylon reinforcement into the
       failed Coleman tire bearing DOT No. BFW802110611. Please send me a
       proposed protocol for the inspection of the final finish inspection room, the final
       finish inspection process, and two tire building machines (the first stage machine
       used to assemble the innerliner and the second stage machine used to assemble
       the belt package).

See Ex. 2.

       On December 19, 2014, the Coleman family formally requested to observe the specific

tire building machines at issue:

       Robert Coleman proposes that the observation should include the machine or
       machines used to place the innerliner on the tire building drum and to assemble
       the belts and nylon reinforcement into the pre-cured tire (sometimes referred to as
       first and second stage tire building machines) on which LT265/75R16 BF
       Goodrich Rugged Terrain T/A LRE tires were built in the 6th week of 2011 at
       Michelin’s Fort Wayne plant … and the scope of the observation should not
       include any sampling or destructive testing and should include nothing more than
       a visual observation – including recording by videotape – and be limited to one
       hour of observation and videotaping the machines while they are in use.

See Ex. 3. On December 19, the Coleman family also served Michelin with Requests for

Admission regarding the tire building machines at issue; Michelin confirmed that it was in

possession of the specified machines:

       REQUEST FOR ADMISSION NO. 82: Admit Michelin currently has
       possession of the first stage tire building machines used to build LT265/75R16 BF


                                                3


                                                                                          SuppR 129
        Goodrich Rugged Terrain T/A LRE tires bearing DOT BFW802110611 at the
        Fort Wayne plant in the sixth week of 2011.

        RESPONSE:

               Admitted.
        …
        REQUEST FOR ADMISSION NO. 83: Admit Michelin currently has
        possession of the second stage tire building machines used to build LT265/75R16
        BF Goodrich Rugged Terrain T/A LRE tires bearing DOT BFW802110611 at the
        Fort Wayne plant in the sixth week of 2011.

        RESPONSE:

                 Admitted.

See Ex. 4.

        On December 24, 2014, in response to Michelin’s motion to compel production of the

failed tire, the Coleman family once again notified Michelin of their request that Michelin

preserve the tire building machine evidence at issue so that it might be observed at a later date:

        By this specific request, the Coleman family is not seeking production of
        documentation about the current status of first and second stage tire building
        machines used to assemble LT265/75R16 BF Goodrich Rugged Terrain T/A LRE
        tires were built in the 6th week of 2011 at Michelin’s Fort Wayne plant; the
        Coleman family is just seeking to have Michelin document and preserve that
        evidence.

See Ex. 5. This issue regarding the specified tire building machines was briefly discussed at the

January 2, 2015 hearing on Michelin’s motion to compel.

        Four months have passed since the Coleman family provided Michelin with notice of

their intent to observe specific tire building machines.1 In those four months, Michelin has

refused to discuss a protocol for preservation or observation of this critical evidence.



1Michelin’s motion for continuance mischaracterizes the discovery dispute at issue by stating that “intervenors are
actually seeking … an inspection of the Fort Wayne plant.” To the contrary, the Coleman family only seeks one
hour of limited observation of two machines at the plant, but Michelin’s attempt to mischaracterize the dispute is
immaterial to the motion for continuance so it will be more fully addressed as part of the discovery response.
                                                        4


                                                                                                         SuppR 130
           III. Michelin Rejected Compromises Proposed by the Coleman Family

       The Coleman family offered to continue the hearing on their motion to compel access to

the tire building machines if Michelin would agree to videotape the specifically-identified

machines and processes at issue:

       If you will agree to my request for preservation of evidence (i.e., if you will
       videotape the machines and processes I have requested to observe for in camera
       tender to the trial court), I can agree to postpone the hearing on the motion to
       compel. Alternatively, if you would rather just have an extra four days to respond
       to the motion to compel (i.e., if you want to serve your affidavits three days
       before the hearing instead of the seven days required by Tex. R. Civ. P. 193.4(a)),
       I can agree to that if you will serve those affidavits by email so that they are
       received by me at least 72 hours before the hearing. For months, you have been
       aware of both my discovery request and also my request for the preservation of
       evidence, and yet you have not even agreed to preserve the evidence let alone
       provided any response to my request for a protocol to observe the two tires
       building machines at issue. Under these circumstances, we cannot agree to put off
       the hearing unless you will agree to preserve the evidence as requested above.

See Ex. 6. Michelin did not agree to videographically preserve the evidence, and Michelin

rejected the Coleman family’s offer to extend Michelin’s deadline to serve a responsive affidavit.

       The Coleman family again offered to postpone the hearing on their motion to compel if

Michelin would merely agree to the request for preservation of evidence:

       I am willing to offer you two options to accommodate your request for additional
       time to respond to the motion to compel:
               1. If you want an extra four days to respond to the motion to compel (i.e.,
               if you want to serve your affidavits three days before the hearing instead
               of the seven days required by Tex. R. Civ. P. 193.4(a)), I can agree to that
               if you will serve those affidavits by email so that they are received by me
               at least 72 hours before the hearing.
               2. If you will agree to my request for preservation of evidence (i.e., if you
               will videotape the machines and processes I have requested to observe for
               in camera tender to the trial court), I can agree to postpone the hearing on
               the motion to compel.
       This is far more consideration than you offered me when you scheduled your
       motion to compel on January 2 after I specifically told that I was unavailable.




                                                5


                                                                                           SuppR 131
See Ex. 7. Michelin again refused. Furthermore, Michelin again rejected the Coleman family’s

proposed extension of time during which Michelin is allowed to serve its affidavit in response to

the motion to compel. Because Michelin rejected the Coleman family’s efforts to compromise,

the Coleman family must oppose continuation of the hearing.

    IV. Continuation Would Frustrate Judicial Economy and Waste Parties’ Resources

       The Court has already set Plaintiffs’ Motion to Compel Defendant Michelin North

America, Inc. to Comply with Rule 194 for hearing on January 30, 2014 – the same day on

which the hearing on the Coleman family’s motion to preserve is also set. Continuation of the

hearing on the Coleman family’s motion to a separate date would unnecessarily burden the

Court, would frustrate judicial economy, and would waste the parties’ resources because separate

hearings would necessitate additional travel for the parties’ counsel. 

                              V. Conclusion and Prayer for Relief

       The Coleman family requests that this Court deny Michelin’s motion for continuance of

the hearing on the Coleman family’s motion to compel access to specifically-identified tire

building machine, or, in the alternative, motion for entry of an order preserving this evidence.

                                              Respectfully submitted,



                                              ___/s/John Blaise Gsanger________
                                              John Blaise Gsanger TX #00786662
                                              THE EDWARDS LAW FIRM
                                              802 N. Carancahua, Suite 1400
                                              Corpus Christi, Texas 78401
                                              Telephone: (361) 698-7600
                                              Facsimile: (361) 698-7614
                                              jgsanger@edwardsfirm.com

                                              ATTORNEY FOR PLAINTIFFS



                                                 6


                                                                                           SuppR 132
                           CERTIFICATE OF CONFERENCE

      The parties have conferred regarding continuation and have been unable to reach an
agreement.

                                                  ___/s/John Blaise Gsanger________
                                                  JOHN BLAISE GSANGER




                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was
forwarded to the following counsel in the manner indicated on the 23rd day of January, 2015.


       Facsimile: (512) 472-0721
       Thomas M. Bullion III
       GERMER BEAMAN & BROWN, L.L.P.
       301 Congress Avenue, Suite 1700
       Austin, Texas 78701

       Facsimile: (713) 523-4159
       Robert E. Ammons
       THE AMMONS LAW FIRM, LLP
       3700 Montrose Boulevard
       Houston, Texas 77006

       Facsimile: (800) 637-1955
       Timothy D. Riley
       THE CIVIL JUSTICE CENTER
       112 East 4th Street
       Houston, Texas 77007-2502

       Facsimile: (254) 751-9133
       Michael Bourland
       WITT, MCGREGOR & BOURLAND, P.L.LC.
       8004 Woodway Drive, Suite 400
       Waco, Texas 76712-3648

                                                  ___/s/John Blaise Gsanger________
                                                  Counsel for Plaintiffs




                                              7


                                                                                     SuppR 133
                                        THE EDWARDS LAW FIRM
                                                   ATTORNEYS AT LAW
                                                      P, 0, BOX 480

                                            CORPUS CHRISTI, TEXAS 78403-0480
                                                      {361) 698-7600

.JOHN BLAISE. GSANGER                                                                                FROST BANK PLAZA' .
 BOARD CERTIFIED                                                                                     SUITE 1400   78470
 CIVIL APPELLATE LAW
 TEXAS BOARD OF LEGAL SPECIALIZATION             September 15, 2014                                  FAX: (361) 698-7614




        Tom Bullion                                                            Via Facsimile: 512/472-0721
        GERMER BEAMAN & BROWN, LLP
        301 Congress Avenue, Suite 1700
        Austin, TX 78701
        Email: tbullion@germer~austin.com

                  Re:        Date of Crash: August24, 2014
                             Yom Product: LT 265/75R16 BF Goodrich Rugged Terrain T/A
                             DOT No: BFW802110611

        Dear Tom:

                  I am writing to you in your capacity as cotmsel for Michelin North America, Inc.

                I am investigating a potential claim on behalf of Robert Coleman and his wife, Kim. Mr.
        Coleman was involved in an August 24, 2014 crash that resulted from the failure of a BF
        Goodrich Rugged Terrain T/A tire made in February of 2011 by Michelin in Fort Wayne,
        Indiana. Mr. Coleman was driving on Texas State Highway 36 when the tread separated from
        his left front tire, precipitating the crash. I will forward the Texas Peace Officer's crash report
        for yom reference when I receive it.

                As prui of my investigation, I intend to examine the subject tire. To facilitate this
        examination, I will dismount the failed tire from the wheel rim. I intend to videotape this
        process. You and any other representatives from Michelin are welcome to attend. As you can
        see from the attached photo, the front of the F~250 is displaced to the left. I will also fold back
        or remove the bumper sufficiently to bring the vehicle into my evidence warehouse. Likewise,
        this process will be videotaped regardless of whether or not your client or its representative are
        present.

                If you, Michelin, or any affiliated companies wish to have a representative present during
        this dismounting or bumper displacement, please contact me by 12:00 noon on September 18,
        2014. If I have not heard from you or another representative of your client by that time, I will
        proceed to dismount the tire from the wheel and displace the bumper. Please feel free to contact
        me either to arrange for viewing of the dismounting or bumper displacement or if you have any
        questions.

                This letter also provides notice of breach of warranty and DTP A claims as well as claims
        for negligence in the tire manufacturing and design process, negligence in the post~sale duties
        Michelin undertook, and strict products liability. This letter also intended gives notice of
        anticipated litigation so that Michelin will preserve all evidence relevant to this matter, including

                                                                                                        EXHIBIT

                                                                                                 i            l
                                                                                                          SuppR 134
Tom Bullion
GERMER BEAMAN & BROWN, LLP
September 15, 2014
Page -2-


-but certainly not limited to -the tire building machines used to build 16 inch light truck tires at
the Fort Wayne plant in 2011, contact information for the tire builders and tire inspectors
working at the Fort Wayne plant in February of 2011, the trial testimony and depositions and
other witness statements of those who have knowledge of the conditions at the Fort Wayne plant,
documentation ofroof leaks and repairs at the Fort Wayne plant during 2011, documentation of
insect and animal infestation at the Fort Wayne plant in 2011, the training and work procedure
materials and videotapes for tire builders and tire inspectors working at the Fort Wayne plant in
2011, the training and work procedure materials for Michelin personnel who reviewed tires made
in 2011 and returned under warranty, information about property damage claims and injury or
death claims involving 16 inch light ti:uclc tires, information Michelin repotied to any
government agency about 16 inch light truck tires, documentation of Michelin's destruction of
the Light Truck Task Force documents at a time when light truck claims against Michelin were
pending, marketing literatme for 16 inch light truck tires sold by Michelin, the complete reaction
limits and tolerances and complete tire building manual and aspect classifications and decision
trees applicable to BF Goodrich Rugged Terrain T/A tires made at the Fort Wayne plant, the
specifications for 265/75R16 tires made by Michelin in 2011 and the alternative design
specifications for other tires made by Michelin in 2011 with additional durability-enhancing or
tread-separation reducing design featmes which were omitted from the LT 265/75R16 BF
Goodrich Rugged Terrain T/A's design.

                                              Best regards,

                                              THE EDWARDS LAW FIRM




P.S. I am happy to have you inspect the tire as often as you wish and for as long as you wish
provided that this original evidence remains in my custody while your client inspects it pursuant
to Rule 196.3(b) of the Texas Rules of Civil Procedure. From past experience, I know you
would prefer to take custody of the tire to have it inspected at an unknown location by
unidentified persons according to an undisclosed protocoL I cannot agree to that, but I agree that
your client should have the same access to original evidence in my clients' possession (such as
the tire) as my client has access to original evidence in your client's possession (such as the tire
building and tire inspecting rooms at the Fort Wayne plant and the tire building machines at that
plant used to build LT 265/75R16 BF Goodrich Rugged Terrain T/A's in February of2011 at the
Fort Wayne plant).




                                                                                                 SuppR 135
Tom Bullion
GERMER BEAMAN & BROWN, LLP
September 15, 2014
Page -2-


cc:
Giles M. Schanen                              Via Facsimile: 864/250-2375
NELSON MULLINS RJLEY & SCARBOROUGH LLP
Poinsett Plaza
104 South Main Street, Greenville, SC 29601
Email: giles.schanen@,nelsonmullins.com




                                                                        SuppR 136
SuppR 137
                                         THE EDWARDS LAW FIRM
                                                       ATTORNEYS AT LAW
                                                          P, 0, BOX 4BO

                                              Co:RPUS CHRISTI, TEXAS 78403-0480
                                                         (361) 69B-7600

.JOHN BLAISE GSANGER                                                                                       FROST BANK PLAZA
 BOARD CERTIFIED                                                                                           SUITE 14-00   78470
 CIVIL APPELLATE LAW
 TEXAS SOARD OF LEGAL SPECIALIZATION                                                                       FAX: (361) 698-7614



                                                     December 10, 2014

       VIA FACSIMILE: (512) 472-0721
       GERMER BEAMAN & BROWN, LLP
       301 Congress Avenue, Suite 1700
       Austin, TX 78701
       Email: tbu ll iQ!l((i1germgr-au_stin.com

                  Re:       Cause No. 2014-57952; Kollye Kilpatrick, Individually as Heir at Law and
                            Representative of the Estate of Beverly Ann Kilpatrick, deceased; Eric Kilpatrick,· and
                            Karen Kilpatrick v. Michelin North America, Inc. and Robert Dwayne Coleman; In the
                            152nd Judicial District, Harris County, Texas.

        Dear Kathy:

                 Michael Bourland and Tim Riley forwarded a copy of your December 9 letter about inspecting
        the failed Coleman tire to me.

                As I mentioned in my prior correspondence with Tom Bullion (attached), I have been
        investigating the August 24 crash resulting from the failure of the LT265/75RI6 BF Goodrich Rugged
        Terrain T/Atire bearing DOT No. BFW802110611.

                 I understand that your client will want to inspect the original tire evidence rather than a mere
        copy or photographs of the tire. See Tex. R. Civ. P. 196.3(b). I am happy to produce the original tire as it
        is kept in the ordinary course of business for inspection either at my office or at my warehouse.
        Moreover, I am happy for you, Mr. Bullion, your client, and your client's representatives to inspect the
        tire as often as you want and for as many different inspections as you may want, but preservation of this
        key piece of evidence in my clients' possession custody and control is of paramount importance.
        Accordingly, please see the attached inspection protocol previously agreed in this matter. If this protocol
        is acceptable, please ask Mr. Bullion to sign the agreement below Rob Ammons' signature.

                 As I mentioned back in September, I wish to inspect (1) the tire inspection room and the final
        finish tire inspection process at the Ford Wayne tire plant where the tire was made as well as (2) the tire
        building machines which were used to assemble the irmerliner and the steel belts with their nylon
        reinforcement into the failed Coleman tire bearing DOT No. BFW802110611. Please send me a proposed
        protocol for the inspection of the final finish inspection room, the final finish inspection process, and two
        tire building machines (the first stage machine used to assemble the im1erliner and the second stage
        machine used to assemble the belt package).

                                                           Best regards,




                                                                                                                  EXHIBIT



                                                                                                                SuppR 138
Tom Bullion
GERMER BEAMAN & BROWN, LLP
December 10, 2014
Page -2-




cc:

VIA FACSIMILE: (800) 637-1955
Tim Riley
Riley Law Firm
The Civil Justice Center
112 East 4 1h Street
Houston, Texas 77007

VIA FACSIMILE: (254) 751-9134
Michael Bourland
Witt, McGregor & Bourland, PLLC
8004 Woodway Drive, Suite 400
Waco, Texas 76712

VIA FACSIMILE: (713) 523-4159
Rob Ammons
Bennett Midlo
The Ammons Law Firm
3700 Montrose Blvd.
Houston, Texas 77006




                                  SuppR 139
                                        THE EDWARDS LAW FIRM
                                                   ATTORNEYS AT   LAw
                                                      P. O, SOX 480

                                            CORPUS CHRISTI, TEXAS 78403·04$0
                                                      (3611 698-7600

JOHN BLAISE GSANGER                                                                                   FROST SANK PLAZA: .
 BOARD CERTIFIED                                                                                      SUITE 1400      7B470
 CIVIl APPELLATE LAW
 TEXAS BQARD OF LEGAL SPECIALIZATION             September 15, 2014                                   FAX! (3€{1)   698~7614




        Tom Bullion                                                            Via Facsimile: 5121472-0721
        GERMER BEAMAN & BROWN, LLP
        301 Congress Avenue, Suite 1700
        Austin, TX 78701
        Email: tbullion@ge.rmer-austin.com

                   Re:       Date of Crash: August 24, 2014
                             Your Product: LT 265/75Rl6 BF Goodrich Rugged Terrain T/A
                             DOTNo: BFW802110611

        Dear Tom:

                   I am writing to you in your capacity as co1msel for Michelin North America, Inc.

                I am investigating a potential claim on behalf of Robert Coleman and his wife, Kim. Mr.
        Coleman was involved in an August 24, 2014 crash that resulted from the failure of a BF
        Goodrich Rugged Terrain T/A tire made in February of 2011 by Michelin in Fort Wayne,
        Indiana. Mr. Coleman was dtiving on Texas State Highway 36 when the tread separated from
        his left front tire, precipitating the crash. I will forward the Texas Peace Officer's crash report
        for your reference when I receive it.

                As pmt of my investigation, I intend to examine the subject tire. To facilitate this
        examination, I will dismount the failed tire from the wheel riin. I intend to videotape this
        process. You and any other representatives from Michelin are welcome to attend. As you can
        see from the attached photo, the front of the F-250 is displaced to the left. I will also fold back
        or remove the bumper sufficiently to bring the vehicle into my evidence warehouse. Likewise,
        this process will be videotaped regardless of whether or not your client or its representative are
        present.

                If you, Michelin, or any affiliated companies wish to have a represet1tative present durin:g
        this dismotmting or bumper displacement, please contact me by 12:00 noon on Septembet 18,
        2014. If I have not heard from you or m1other representative of your client by that time, I will
        proceed to dismount the tire from the wheel and displace the bumper. Please feel free to contact
        me either to anange for viewing of the dismounting or bumper displacement or if you have any
        questions.

                 This letter also provides notice of breach of warranty and DTP A claims as well as claims
         for negligence in the tire manufacturing and design process, negligence in the post-sale duties
         Michelin 1.mde1took, and strict products liability. This letter also intended gives notice of
         anticipated litigation so that Michelin will preserve all evidence relevant to this matter, including




                                                                                                                    SuppR 140
Tom Bullion
GERMER BEAMAN & BROWN, LLP
September 15,2014
Page -2-


-but certainly not limited to- the tire building machines used to build 16 i1ich.light truck tires at
the Fort Wayne plant in 2011, co11tact information for the tire builders and tire inspectors
worldng at the Fort Wayne plant in February of 2011, the trial testimony and depositions and
other witness statements of those who have knowledge of the conditions at the Fort Wayne plant,
documentation of roof leaks and repairs at the F01t Wayne plant during 2011, documentation of
insect and animal infestation at the Fmt Wayne plant in 2011, the training and work procedure
materials and videotapes for tire builders and tire inspectors working at the Fort Wayne plant in
2011, the training and work procedure materials for Michelin personnel who reviewed tires made
in 2011 and returned lmder warranty, information about property damage claims and injury or
death claims involving 16 inch light truck tires, information Michelin reported to any
government agency about 16 inch light truck tires, documentation of Michelin's destruction of
the Light Truck Task Force documents at a time when light truck claims against Michelin were
pending, marketing literature for 16 inch light truck tires sold by Michelin, the complete reaction
limits and tolerances and complete tire building manual and aspect classifications and decision
trees applicable to BF Goodrich Rugged Terrain T/A tires made at the Fott Wayne plant, the
specifications for 265/75R16 tires made by Michelin in 2011 and the alternative design
specifications fot other tires made by Michelin in 2011 with additional durability-enhancing or
tread-separation reducing design features which were omitted from the LT 265/75R16 BF
Goodrich Rugged Terrain T/A's design.

                                              Best regards,

                                              THE EDWARDS LAW FIRM




P.S. I am happy to have you inspect the tire as often as you wish and for as long as you wish
provided that this original evidence remains in my custody while your client inspects it pursuant
to Rule 196.3(b) of the Texas Rules of Civil Procedure. From past experience, I lmow you
would prefer to take custody of the tire to have it inspected at an unlmown location by
llnidentified persons according to an undisclosed protocol. I cannot agree to that, but I agree that
your client should have the same access to original evidence i11my clients' possession (such as
the tire) as my client has access to original evidence in your client's possession (such as the tire
building and tire inspecting rooms at the Fott Wayne plant and the tire building machines at that
plant used to build LT 265/75R16 BF GoodtichRugged Terrain T/A's in February of2011 at the
F01t Wayne plant).




                                                                                                        SuppR 141
Tom Bullion
GERMER BEAMAN & BROWN, LLP
September 15, 2014
Page -2-


cc:
Giles M. Schanen                              Via Facsimile: 864/250-2375
NELSON MULLINS RILEY & SCARBOROUGH LLP
Poinsett Plaza
104 South Main Street, Greenville, SC 29601
Email: giles.schanen@nelsonmullins.com




                                                                            SuppR 142
SuppR 143
    SEP. 9. 2014 10: 50AM                                                                            N0.0301        P. 1


                                           T:a:E EDWARDS LAW FIRM
                                                        · .h?:TOBNI:oli'G AT 'W.W
                                                             P• Ot LlQX •·•HtQ
                                               CoJU'\l'$ CHXXII7'~, TEX/1.$ ?'B403•0.(1.aO
                                                            (3Eill   SEP. 9. 2(114 !0:51AM                                                                                NO. 0301 P. 2


     8. 1 on will !lOt use a tire spr~ader or other tools to spread or putt apart any part of the tiN (if you W~lJlt to
        use a. tire spreader you must get my advance wd~ten approval of the spreadel' you lnteXld to use and any
        such spt'eader may only be used in the presenc~: of the repres0ntative of Robert Coleman OJ' while being
        videotaped with the vide(Jtapos disolosed to Robe•t Coleman's representative within 7 days).

     9.   You will not conduct sheaNgraphy on the tire (if you wm1t to $hearog1'aph the tire, you will ileed to
          obtain my advance written approv11l of the fMillty and methods to be used atl.d such methods may only
          be used h1 the presence of the representative of Robert Coleman or while behlg videotaped with the
          videotape.s disclosed to Robert Coleman's representative ·within 7 days),

     l 0. You will not Hay on the ti.re or tire pie~ces (if you W1lilr1m leave my possession by written agreement, you and your client
        will be responsible for the tire illld tire pieces and >>'heel rim from the time they leave my possession
        until they are received by my oft)ce upon its Mum from )'ou or your cli~r1t

         Tbi$ protocol is intended to ·!lugmcnt ourpriot agt·eement about the evidc.ncl:l in t.Qiii ca.$el and it is not
lntend~d that thel'e should be any conflict bmveen this a~reement and that prior 11greement, Any such confliot (lf
011e eXJ.sts) should be resolved by deferring to the prior agteernent. Please retum a. signed copy of tb.is agt·eement
to my office.

                                                             Bast l'egardsl




                                                                                                                               SuppR 145
                                      NO. 2014~57952

KOLLYE KILPATRICK, Individually as             §                IN THE DISTRICT COURT
Heir at Law and Representative of the          §
Estate ofBEVERLY ANN KILPATRICK,               §
Deceased; ERIC KILPATRICK; and                 §
KAREN KILPATRICK                               §
 Plaintiffs,                                   §
                                               §
AND                                            §
                                               §
ROBERT DWAYNE COLEMAN,                         §
Individually, and KIMBERLY COLEMAN             §
as Next Friend ofBLA YNE MICHAEL               §
COOK and CAMERON BAILEY COOK,                  §
mmors,                                         §
  Intervening Plaintiffs and Cross-Claimant,   §
                                               §
 vs.                                           §               HARRIS COUNTY, TEXAS
                                               §
MICHELIN NORTH AMERICA, INC., BF               §
GOODRICH in its assumed or common              §
name, and ROBERT DWAYNE                        §
COLEMAN                                        §
  Defendants.                                  §                152nd JUDICIAL DISTRICT


  INTERVENING COLEMANS' REQUEST FOR DISCLOSURE, FIRST REQUESTS
  FOR ADMISSION, INTERROGATORY, AND REQUESTS FOR PRODUCTION TO
             DEFENDANT, MICHELIN NORTH AMERICA, INC.

TO:    Defendant, MICHELIN NORTH AMERICA, INC., by and through its attorney Thomas M
       Bullion III, Germer Beaman & Brown, L.L.P. 301 Congress Avenue, Suite 1700 Austin,
       Texas 78701

       COME NOW Intervening Cross-Claimant and Plaintiffs, Robert Dwayne Coleman

Individually and Kim Coleman as Next Friend of Blayne Michael Cook and Cameron Bailey

Cook, minors, (hereinafter, "The Coleman Family") in the above-styled and numbered cause and

file the following Request for Disclosure, First Requests for Admissions, Intenogatory, and

Requests for Production to Defendant Michelin North America, Inc., under the provisions of




                                                                                        EXHIBIT




                                                                                          SuppR 146
Rules 194, 196, 197, and 198, TEx. R. CIV. P., and require that answers to the same be filed no

later than thirty (30) days after the date of service hereof.

                                             Please Note:

        Failing to fully respond, giving incomplete or false answers, or abusing the discovery

process in any manner may result in the imposition of discovery sanctions against you, including,

but not limited to, a default judgment, an order disallowing further discovery, taking facts as

established, precluding the introduction of evidence, treating such abuses as contempt of court,

and requiring the payment of the Hall family's expenses and attorney's fees. See TEx.R.Crv.P.

215.

        The undersigned attorney, as one of the attorneys of record for the Plaintiffs, certifies that

true and correct copies of the attached document have been forwarded to the registered agent

listed above.


                                                Respectfully submitted,

                                                THE EDWARDS LAW FIRM
                                                802 N. Carancahua, Suite 1400
                                                Corpus Christi, Texas 78401
                                                Telephone No. (361) 698~7600
                                                Facsimile No. (361) 698-7614

                                                By:     Is/ John Blaise Gsanger
                                                        John Blaise Gsanger
                                                        State Bar No. 00786662
                                                        jgsanger@edwardsfim1.com
                                                        Gary Scott Marshall
                                                        State Bar No'. 24077207
                                                        smarshall@edwardsfirm.com
                                                        ATTORNEYS FOR INTERVENING PLAINTIFFS




ColemanFirstRFD, RFA, Interrogatories, andRFP to Defendant, Michelin                                2




                                                                                                    SuppR 147
                                    CERTIFICATE OF SERVICE

       This is to certify that a true and conect copy of the above and foregoing document was
forwarded to the following counsel in the manner indicated on the 19th day of December, 2014.

        Facsimile: (512) 472-0721
        Thomas M. Bullion III
        Germer Beaman & Brown, L.L.P.
        301 Congress Avenue, Suite 1700
        Austin, Texas 78701

        Facsimile: (713) 523-4159
        Robert E. Ammons
        The Ammons Law Finn, LLP
        3700 Montrose Boulevard
        Houston, Texas 77006

        Facsimile: (800) 637-1955
        Timothy D. Riley
        The Civil Justice Center
        112 East 4th Street
        Houston, Texas 77007-2502

        Facsimile: (254) 751-9133
        Michael Bourland
        Witt, McGregor & Bourland, P .L.LC.
        8004 Woodway Drive, Suite 400
        Waco, Texas 76712-3648

                                                           /s/ John Blaise Gsanger
                                                           Counsel for Plaintiffs




Coleman First RFD, RFA, Interrogatories, and RFP to Defendant, Michelin                    3




                                                                                           SuppR 148
responsibilities included tire building or tire inspecting, (f) the falsification of inspections on
inspection documentation, (g) allegations of insufficient time for employees to perform quality
tire building or quality tire inspecting, (h) the use of out of specification tire components in the
tire assembly processes, (i) the use of rubber or rubber-coated tire components which had lost
some of their tackiness before being implemented in the tire assembly process, G) the use of
solvent in an attempt to restore tackiness to rubber or rubber-coated tire components which had
lost some of their tackiness before being implemented in the tire assembly process, (k) trapped
air in tires during the tire assembly or curing or inspection processes, (1) trapped moisture in tires
during the tire assembly or curing or inspection processes, (m) voids in tires during the tire
assembly or curing or inspection processes, (n) blows in tires during the tire assembly or curing
or inspection processes, (o) separations between components in tires during the tire assembly or
curing or inspection processes, (p) contamination in tires during the tire assembly or curing or
inspection processes, (q) misplacement of tire components as noticed in the tire assembly or
curing or inspection processes, (r) improper splicing of tire components as noticed in the tire
assembly or curing or inspection processes, and (s) the failure of the cured tire inspection process
to detect defects before tires were sold to customers.

REQUEST FOR ENTRY UPON LAND: Pursuant to Texas Rule of Civil Procedure 196.7,
Robert Coleman requests to enter upon property; specifically, entry upon Michelin's tire plant in
Woodbum, Indiana (located near Fort Wayne, Indiana; this plant is hereafter referr-ed to as the
"Fort Wayne plant"). In order to obtain substantive evidence of the manufacturing processes
most similar to the first and second stage tire manufacturing processes used to assemble the
failed LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tire at issue and to obtain
substantive evidence of the proposed safer altemative design, Robert Coleman requests to
visually inspect and video graphically document the tire building machines at the plant subject to
the following protocol and limitations:

         Robert Coleman requests one hour of limited access to particular tire buildh1g machines
at Continental's Mt. Vernon, Illinois facility at a mutually agreed time and date within 60 days
from the date of this request. Robert Coleman requests that his only representatives allowed to
attend the observation should be his attomeys, his tire failure analysis experts, and a
videographer selected by Robert Coleman. Robeti Coleman proposes that all who attend the
observation should sign whatever confidentiality requirements that Michelin should request
provided that such confidentiality is consistent with Texas law and the infonnation obtained can
be had and videographically recorded for use in this case by Robert Coleman's counsel and his
tire failure analysis expetis. Robert Coleman proposes that each side should bear its own costs.
Robert Coleman proposes that the observation should include the machine or machines used to
place the innerliner on the tire building drum and to assemble the belts and nylon reinforcement
into the pre-cured tire (sometimes referred to as first and second stage tire building machines) on
which LT265/75R16 BF Goodrich Rugged Terr-ain T/A LRE tires were built in the 6th week of
2011 at Michelin's Fort Wayne plant (or, in the altemative, observation of the most similar tire
building machines to be identified by Michelin if the specific tire building machines on which
LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tires were built in the 6th week of 2011
cannot be identified). Robert Coleman proposes that the observation should include visually
inspecting and videotaping the machines while they are in use building light truck car tires, and
the scope of the observation should not include any sampling or destructive testing and should



Coleman First RFD, RFA, Interrogatories, and RFP to Defendant, Michelin                            20




                                                                                                   SuppR 149
include nothing more than a visual observation - including recording by videotape - and be
limited to one hour of observation and videotaping the machines while they are in use. Robert
Coleman proposes that the observation should include:

        (a) 15 minutes of observation of the first stage tire building process conducted in a
        manner as near as is practical to the first stage tire building processes implemented in
        building LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week
        of2011 at Michelin's Fort Wayne plant,

        (b) 15 minutes of observation of the second stage tire building process conducted in a
        manner as near as is practical to the second stage tire building processes implemented in
        LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week of2011
        at Michelin's Fort Wayne plant,

        (c) 15 minutes of observation of the second stage tire building process where ajointless
        nylon strip spirally wound over the belts in at least two layers and covering a greater
        portion of the belt package as compared to the portion of the belt package covered by
        nylon in the LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th
        week of 2011 is being applied to a light truck car tire as similar as practical to
        LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week of2011
        at Michelin's Fort Wayne plant, and

        (d) 15 minutes of observation of the second stage tire building process where Filament at
        Zero is being applied to a light truck tire car tire as similar as practical to a LT265/75R16
        BF Goodrich Rugged Terrain T/A LRE tires were built in the 6th week of2011.

         Robert Coleman proposes that the videotaping should occur while these machines are in
normal use. Robert Coleman proposes that his counsel, his tire failure experts, and his
videographer who would attend the observation should be identified within seven days of when
the inspection protocol is agreed or ordered by the court and should present photographic
identification in the form of a driver's license or similar government issues identification before
entering the plant, and that all such attendees should wear visitor badges the entire time they are
in the plant (ifMichelin requests), should be accompanied and escmied by Michelin's personnel
at all times they are in the plant (if Michelin requests), should wear hardhats and safety glasses
and ear protection and steel toed boots during the observation (if Michelin requests), should not
interrupt or interfere with the equipment or the normal operations of the plant or plant
employees, and should not attempt to speak with any plant personnel except for their escorts.
Robert Coleman proposes that his representatives should not be allowed to videotape any other
area of the plant except the tire building machines being observed and should not bring recording
or photographing or videotaping devices other than the videographer's equipment to the
observation. Robert Coleman proposes that Michelin should be allowed to take whatever steps
it deems appropriate to limit access so that access includes only access to the particular machines
and processes to be videotaped as set out above. Robeti Coleman proposes that Michelin should
be allowed to conduct its own videotaping of the inspection. Robert Coleman proposes that
Michelin should be allowed to all videotapes should be copied and provided to the other side
within 10 days after the observation of the tire building machines. Robert Coleman proposes that



Coleman First RFD, RFA, Interrogatories, and RFP to Defendant, Michelin                           21




                                                                                                   SuppR 150
the videotapes as well as any documentation of the equipment and processes recorded during the
inspection should be governed by whatever confidentiality requirements that Michelin should
request provided that such confidentiality is consistent with Texas law and the information
obtained can be had and videographically recorded for use in this case by Robert Coleman's
counsel and his tire failure analysis expetis.

       In the alternative, if Michelin would prefer, Robert Coleman would agree to protocols
based on the attached order. See Exhibit A and Exhibit B.
       If Michelin refuses to allow the entry upon land as requested above, Robert Coleman
requests that Michelin preserve and document the evidence by videotaping the same machines
and the same processes without Robert Coleman or his representatives being present and fmiher
requests that Michelin file such videotapes under seal with the trial court as pennitted pursuant
Texas Rule of Civil Procedure 76a.




Coleman First RFD, RFA, Interrogatories, and RFP to Defendant, Michelin                        22




                                                                                               SuppR 151
                       IN THE EIGHTEENTH JUDICIAL DISTRICT
                            SEDGWICK COUNTY, KANSAS
                                                                        '   •     • '           '   ''    ' ' t
                                                                                                                  FiLED
                                                                                                                  •
                                                                                                                      . ...
                                                                                                                      ~·   I   I
                                                                                                                               ~:
                                                                                                                                   •'t
                                                                                                                                          _,   ___
                             CIVIL COURT DEPARTMENT                             2012                ocr -LJ                              p 3• Sb

LORENA HERNANDEZ, INDIVIDUALLY, AND                 )                             . '.: ·. :;, :'.' ..':';1: DIS rRIC T
                                                                            ·~ ..           •            • ··,,1  ,:•.':·L DISTRICT
AS NEXT FRIEND OF ERIKA DELGADILLO
HERNANDEZ, A MINOR
                                                    )
                                                    )
                                                                            • '         I                ', \       .• ... NTY. /'i,'INSAS

                                                                                                                                         .... _,..._,   __
                                                    )
     Plaintiffs,                                    )
                                                    )              Case No. 11 CV 3904
COOPER TIRE AND RUBBER CO., MARY                    )
BELLE HERNANDEZ, AND HERIBERTO                      )
GOMEZ 0/B/A GOMEZ CUSTOM WHEELS                     )
                                                    )
      Defendants.                                   )

              ORDER GRANTING PLAINTIFFS' MOTION REQUESTING
                INSPECTION OF THE TIRE BUILDING MACHINES

       After considering Plaintiffs' Motion Regarding The Tire, ·The Tire Building

Machines, And The Identity Of The Tire Workers, and Defendant's Response, this Court

ORDERS that the request to inspect tire building machines is GRANTED as follows:

       Plaintiffs shall be provided one hour of limited access to particular tire building

machines at Cooper's Texarkana, Arkansas facility at a mutually agreed time and date or

beginning at 9:00 a.m. 60 days from the date of this Order if a mutually agreed upon time

and date within the next 60 days cannot be agreed upon in writing by the Plaintiffs'

counsel and Cooper's counsel. Plaintiffs' representatives allowed to attend the inspection

are limited to Plaintiffs' attorneys (limited to Plaintiffs' counsel as of July 19, 2012),

Plaintiffs' experts (tire failure experts only), and a photographer-videographer selected by

Plaintiffs' counsel, and ali such Plaintiffs' representatives shall sign the protective order

in this case before the inspection begins. Each side will bear its own costs.


                                             1
                                                              EXHIBIT

                                                        ~~                                                                 OCT 8 2012


                                                                                                                                                        SuppR 152
       Inspection of the machines is limited to one hour. The inspection will include

videotape for 30 minutes ofthe operation of first and second stage tire building machines

on which 31 x 10.5Rl5 LT Cooper Discoverer tires were built in February of 2004 (or.

the most similar first and second stage tire building machine to be identified by Cooper if

the specific first and second stage tire building machines on which 31 x 10 .5R15 LT

Cooper Discoverer tires were built in February of 2004 cannot be identified). Cooper

shall that the discretion to select the tire which is being videotaped while being build and

shall exercise that discretion to minimize the differences in the tire building process of

the tire being videotaped and the tire building processes used to make 31 x 10.5R15 L T

Cooper Discoverer tires in February of2004. The inspection will include videotape for 15

minutes of the tire building machines assembling nylon belt reinforcement (or SNOW)

into 15 inch tires and videotape for 15 minutes of the tire building machines assembling

belt edge gum strips (or BEGS) into 15 inch tires (with the machines to be selected by

Cooper). The videotaping will occur while these machines are in normal use. Plaintiffs'

attorneys, Plaintiffs'   experts, and the photographer~videographer shall identifY

themselves before entering the plant, shall wear visitor badges the entire time they are in

the plant (if Cooper requests), shall be accompanied and escorted by Cooper's personnel

at all times they are in the plant, shaH wear hardhats and safety glasses and ear protection

and steel toed boots during the inspection, shall not interrupt or interfere with the

equipment or the normal operations of the plant or plant employees, and shall not attempt

to speak with any plant personnel except for their escorts. Plaintiffs' attorneys, Plaintiffs'


                                              2




                                                                                                 SuppR 153
experts, arid the photographer-videographer shall not be allowed to videotape or

photograph any other area of the plant except the tire building machines being inspection

and shall not bring recording or photographing or videotaping devices other than the

videographer' s equipment to the inspection.

      Cooper may take whatever steps it deems appropriate to limit access so that access

includes only access to the particular machines and processes to be videotaped as set out               ·.:
                                                                                                        .::
above. Cooper is also free to conduct its own videotaping and photographing of the

inspection. All videotapes and photographs will be copied and provided to the other side

within 10 days after the inspection of the tire building machines. The videotapes and
                                                                                                        !·.;

photographs as well as any documentation of the equipment and processes recorded

during the inspection will be governed by the protective order in this case.

       Signed this _ _ day of August 2012.


                                                   I'L{{i~/t
                                          JUDGE PRESIDING




                                               3




                                                                                            SuppR 154
                                                                               ~~···~ ELECTRONICALLY PIL.ED
                                                                              ");\iJ,\'  1/21/2014 3;23 :PM
,.                                                                                   03-CV-2011-900647.00
                                                                               ·•11·;,/
                                                                                     CIRCUIT C01JRT OF
                                                                               MONTGOMERY COUNTY, ALABAMA
                                                                                 TIFFANY B. MCCORD, CLERK
                                  IN THE CIRCUIT COURT JN AND FOR
                                  MONTGOMERY COUNTY, ALABAMA

      DEAN LILJEBERG and SHERRY                 §
      LILJEBERG~              '                 §
                                                §
                    Plaintiffs,                 §
                                                §
     . v.                                       §                      03-CV-2011-900647.00
                                                §
      CONTINENTAL TIRE TI:IE                    §
      AMERICAS, LLC; et al.;                    §
                                                §
                    Defendants:                 §

                    ORDER GRANTING PLAINTIFFS' MOTION REQUESTJNG
                      INSPECTION o;.r.THE TIRE BU:~LDING MACHINE&

             After considering Flaintiff.'3' Motion To Compel Access To Tire Building

      Machines~   and Defendant's Response, this Court ORDERS that-the request to inspect tire

      building machines is GRANTED as follows:

             Plaintiffs shall be provided one hour of limited access to particular tire building

      machines at Continenta.l1 s Mt. Vernon, :r11inois facility at a mutually agreed time and date

      or beginning at.9:00 a.m. 60 days from the date of this Order if a mutually agreed upon

      thne and date within the next 60 days cannot be agreed upon in writing by the Plaintiffs'

      counsel and Continental's counsel.      Plaintiffs'   repres~ntatives   allowed to attend the

       inspection are limited to Plaintiffs' attorneys, Plaintiffs' tire failure experts, and a

      photographer~videographer      selected by Plaintiffs' counsel, and all such Plaintiffs'

      representatives shall sign the protective order in this case before the mspection begins.

      Each side will bear its own costs.


                                                                              EXHIBIT
                                                    1
                                                                       &l,
                                                                       ~
                                                                       J!l-
                                                                               R
                                                                               ...,.




                                                                                                      SuppR 155
'I"   •




                Inspection of the machines is limited to one hour. The inspection will include the

          machine or machines used to place the innerliner on the tire ~uilding drum and to

          assemble the belts into the pre-cured tire (sometimes ref~'t.red to as first and second stage

          tire building machines) on which P265170Rl7 ContiTrac SUV tires were built in the        17~

          week of 2006 at Continental's Mount Vernon, Illinois tire plant (or, in the alternative,

          inspection of the most similar tire building machines to be identified by Cofi:tinental if the

          specific tire building machines on which P265/70R17 ContiTrac SUV tires were built in

          the 17th week of 2006 cannot be identified). The inspection will include visually

          inspecting and videotaping the machines while they are in use building passenger car

          tires, and the scope of the inspection shall not include any sampling or destructive testing

          and shall include nothing more than a visual inspection -. including recording by

          videotape - and be limited to one hour of inspection and videotaping the machines while

          they are in use. The inspection will include (a.) 15 minutes of observation of the first

          stage tire building process conducted in a manner as ne.ar as is practical to the first stage

          tire building processes implemented in building P265170R17 ContiTrac SUV tires were

          built in the 17th week of2006 at Continental's Mount Vernon tire plru1t, (b) 15 minutes

          of observation of the second stage tire building process conducted in a manner as near as

          .is practical to the second stage tire buildi11g processes implemented in building

          P265170R17 ContiT:tac SUV tires were built in the 17th week of 2006 at Coni:inental's

          Mount Ve:rnQn tire plant, (c) 15 minutes of observation of the second stage tire building

          process where a jointless nylon strip spirally wound over the belts is being applied to a


                                                        2




                                                                                                           SuppR 156
r· '



       passenger car tire as similar as practical to a P265/70R17 ContiTrac SUV tires, and (d) 15

       minutes of observation of the second stage tire building process where a wider nylon c~p

       (either :full~crown~width or in stdps wider than those ·used in P265/70R17 ContiTrac SUV

       tires made in the 17th week of 2006 at Continental's Motint Vernon tire plant) is being ·

       applied to a passenger car tire as similar as practical to a P265/70R17 CotltiTrac SUV

       tires. The videotaping will occur while these machines are in nonnal use.

              Plaintiflll attorneys, Plaintiffs' experts) and the photographer-videographer shall

       identify themselves before entering the plant, shall wear visitor badges the enth·e time

       they are in the plant (if Continental requests), shall be accompanied and escorted by

       Continental's personnel at ,all times they are in the plant (if Continental requests), shall

       wear hardhats and safety glasses and ear protection and steel toed boots duririg the

       inspection (provided at Plaintiffs' expense}, shall not interrupt or· interfere with the'

       equipment or the normal. operations of the phmt or plant employees, and shall not attempt

       to speak ·with any plant persmmel except for their escorts. Plaintiffs' attorneys, Plaintiffs'

       experts, and .the photographer.videographer shall not be allowed to videotape or

       photograph any other area of the plant except the tire building machines being inspection

       and shall not bring recording or phqtographlng ·or videotaping devices other than the
                                             '         .

       v.ideographer' s equipment to the inspection.

              Continental may take whatever steps it deems appropriate to limit access so that

       access includ.es only access to the particular machines and processes to be videotaped as

       set out above. Continental is also free to conduct its own videotaping and photographing

                                                       3




                                                                                                        SuppR 157
of the inspection. All videotapes and photographs will be copied and provided to

the other side within 10 days after the inspection of the tire building machines.

The videotapes. and photographs as well as any docwnentation of the equipment

and processes recorded during the inspection will be governed by the protective ·

order in this case.

      This Order will be stayed for 30 days to allow Continental to initiate any

appeal it may desire.

                                                                 '2014.




                                                                                    SuppR 158
       ALL-SEASON TIRE                        BENEFITS OF MICHELIN" LATITUDE" TOUR HP TIRES:


             7               WEAR LIFE        • Better Handling in Rain
                                                arid Snow than Leading
~                            FUELEFFICIENCY
                                                Competitors. 1 2-D Active Sipes
.:IJ                     )   OFF·ROAD            help deliver better handling in rain
                                                                                                                    Tread Block                   2-D Active Sipes
                                                 and snow by locking together for
• • • • • • • • •(1@)0 .-BRAKING                                                                                 with Normal Sipes
                                                 greater rigidity.

·······~
                                                                                                                                                                                   2
                             COMFORT
                                              • High-Speed Confidence.2                                                                                                            2
                                                 Experience a stable feel and crisp steering at
                                                 high speeds thanks to precisely placed polyester                                                                                  2
                                                 and aramid/nylon filaments (FAZ Technology'")                                                                                    p;
                                                 under the tread. Aramid is the material that
                                                 makes .bulletproof vests bulletproof.                                         FAZ Technology'"

                                                                                                                                                                                  i
                                              • Fuel-Efficient to Reduce Harmful Emissions. Reduce fuel
                                                 consumption thanks to a combination of a fuel-efficient tire shape and tread                                                     2
                                                 compounds that reduce unnecessary friction when the tire rolls.
                                                                                                                                                                                   2




                                              Popular Replacement Market Fitments:
                                              Porsche Cayenne • Volkswagen Touareg • Me.rcedes M-Ciass • Acura MDX


                                                            See pages 10-11 for details.       'lf;MZdl/#!/,'1
                                                                                                                                                                                  p;

                                              1 Based on third-party snow traction and wet braking test results versus Bridgestone• Dueler" Hll Alenza'' tires,                   Pi
                                                Continental' 4x4 Contact" tires and Pirelli' Scorpion STR" tires.
                                              2 Exceeding the safe, legal speed limit Is neither recommended nor endorsed.                                                        2




                                                                                                                                                                                  ;i

                                                                                                                                                                                  2

                                                                                                                                                                                 25'




                                                                                                                                                                     SuppR 159
SuppR 160
SuppR 161
SuppR 162
SuppR 163
SuppR 164
SuppR 165
SuppR 166
SuppR 167
SuppR 168
SuppR 169
SuppR 170
SuppR 171
SuppR 172
SuppR 173
SuppR 174
SuppR 175
SuppR 176
SuppR 177
SuppR 178
SuppR 179
SuppR 180
SuppR 181
                             NO. 2014-57952

KOLLYE KILPATRICK, et al.,           §          IN THE DISTRICT COURT
 Plaintiffs,                         §
                                     §
AND                                  §
                                     §
ROBERT COLEMAN, et al.,              §
 Intervenors,                        §
                                     §
VS.                                  §         HARRIS COUNTY, TEXAS
                                     §
MICHELIN N. AM., INC., et al,        §
 Defendants.                         §          152nd JUDICIAL DISTRICT

     BENCH BRIEF ON BURDEN SHIFTING TO PARTY SEEKING
    DISCOVERY IF RESISTING PARTY PROVES TRADE SECRECY
  (THE BURDEN NEVER SHIFTED BUT WAS NEVERTHELESS MET)

TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW Intervenors, Robert Coleman and his sons Blayne Cook

and Cameron Cook, minors, by and through their mother and next friend

Kim Coleman (collectively “the Coleman family”) in the above-captioned

cause and file Bench Brief on Burden Shifting to Party Seeking Discovery If

Resisting Party Proves Trade Secrecy (The Burden Never Shifted But Was

Nevertheless Met):

      Michelin failed to prove that one hour of access to the tire building

machines would violate any trade secrecy privilege.     If – but only if –

Michelin had met this burden, the Coleman family would need to show that




                                                                    SuppR 182
the discovery requested was reasonably necessary for a fair adjudication of

this case:

      “[W]hen trade secret privilege is asserted as the basis for
      resisting production, the trial court must determine [(1)]
      whether the requested production constitutes a trade
      secret; [(2)] if so, the court must require the party seeking
      production to show reasonable necessity for the requested
      materials.” In re Bass, 113 S.W.3d 735, 738 (Tex. 2003). …
      Once trade secret status has been established, the burden
      shifts to [the party seeking the discovery] to establish that the
      information is “necessary or essential to the fair adjudication of
      the case, weighing the requesting party's need for the
      information against the potential of harm to the resisting party
      from disclosure.” Bridgestone/Firestone, 106 S.W.3d at 732.
      We have not “state[d] conclusively what would or would not be
      considered necessary for a fair adjudication, indicating instead
      that the application of the test would depend on the
      circumstances presented.” Id. “[T]he degree to which
      information is necessary in a case depends on the nature of the
      information and the context of the case.” Id.

In re Union Pac. R.R. Co., 294 S.W.3d 589, 591-92 (Tex. 2009) (orig.

proceeding).

      The Texas Supreme Court has expressly rejected the idea that the

burden to show reasonable necessity for the requested materials means

showing “the requesting party cannot prevail without” that discovery. In re

Bridgestone/Firestone, Inc., 106 S.W.3d 730, 732 (Tex. 2003). Instead, a

party the “reasonable necessity” burden is met where it is “possible for a

party to prevail without access to trade secret information and yet be unfair
                                      2
 


                                                                       SuppR 183
to put him to much weaker proof without the information.”          Id.      The

“requesting party must describe with particularity how the protected

information is required to reach conclusions in the case.”        John Paul

Mitchell Sys. v. Randalls Food Markets, Inc., 17 S.W.3d 721, 739 (Tex.

App. - Austin 2000, pet. denied). The Coleman family met this burden with

the affidavits of Troy Cottles, Dennis Carlson, John Daws, and the

deposition testimony of Joe Grant.       Based on this evidence, the “trial

court's role [is] to weigh the degree of the requesting party's need for the

information against the potential harm of disclosure to the resisting party.”

Id. at 738.

      WHEREFORE, PREMISES CONSIDERED, the Coleman family

respectfully requests that the Court overrule Michelin’s objections and

claims of privilege and grant the motion to compel.

                                   Respectfully submitted,

                                   /s/John Blaise Gsanger
                                   John Blaise Gsanger TX #00786662
                                   THE EDWARDS LAW FIRM
                                   802 N. Carancahua, Suite 1400
                                   Corpus Christi, Texas 78401
                                   Telephone: (361) 698-7600
                                   Facsimile: (361) 698-7614
                                   jgsanger@edwardsfirm.com

                                   ATTORNEY FOR PLAINTIFFS

                                     3
 


                                                                         SuppR 184
                      CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing document was forwarded to the following counsel in attendance
by hand delivery on16th day of March, 2015.

Thomas M. Bullion III                  Timothy D. Riley
Chris A. Blackerby                     THE CIVIL JUSTICE CENTER
GERMER BEAMAN & BROWN, LLP             112 East 4th Street
301 Congress Avenue, Suite 1700        Houston, Texas 77007-2502
Austin, Texas 78701
                                       Michael Bourland
Giles M. Schanen, Jr.                  WITT, MCGREGOR & BOURLAND,
NELSON MULLINS RILEY &                 P.L.LC.
 SCARBOROUGH, LLP                      8004 Woodway Drive, Suite 400
104 South Main Street, 9th Floor       Waco, Texas 76712-3648
Greenville, SC 29601

Robert E. Ammons
Bennett A. Midlo
THE AMMONS LAW FIRM, LLP
3700 Montrose Boulevard                     /s/John Blaise Gsanger
Houston, Texas 77006                        Counsel for Intervenors




                                   4
 


                                                                      SuppR 185
                                  CAUSE NO.
                                        NO. 2014-57952
                                            2014-57952

KOLLYE   KILPATRICK,INDIVIDUALLY,
KOLLYE KILPATRICK,   INDIVIDUALLY, )                   IN THE DISTRICT COURT OF
AS HEIR AT LAW AND REPRESENTATIVE
                   REPRESENTATIVE))
OF THE ESTATE OF BEVERLY ANN        )
KILPATRICK, DECEASED; ERIC          )
KILPATRICK;  AND KAREN
KILPATRICK; AND  KARENKILPATRICK,
                        KILPATRICK, )
                                    )
     PLAINTIFFS,                    )
                                    )
AND                                 )
                                    )
ROBERT DWAYNE COLEMAN,             )
INDIVIDUALLY, AND KIMBERLY          )
COLEMAN AS NEXT FRIEND OF B M C    )    HARRIS COUNTY, TEXAS
AND C B C, MINORS                   )
                                  ))
     INTERVENING CROSS-CLAIMANT
                 CROSS-CLAIMANT )
     AND PLAINTIFFS               )
                                  ))
VS.                                ))
                                  ))
MICHELIN NORTHAMERICA,
MICHELIN NORTH AMERICA,INC.
                         INC. AND )
                            AND
ROBERT DWAYNE COLEMAN,
ROBERTDWAYNECOLEMAN,              ))
                                  ))
     DEFENDANTS.                  ))    152ND JUDICIAL DISTRICT
                                  ))
     MICHELIN NORTH AMERICA,
                    AMERICA, INC.'S RESPONSES AND OBJECTIONS TO
        INTERVENING COLEMANS' FIRST
                               FIRST REQUESTS FOR ADMISSION,
          INTERROGATORY, AND REQUESTS FOR PRODUCTION TO
              DEFENDANT, MICHELIN NORTH AMERICA, INC.

TO:    Intervening  Colemans', by
       Intervening Colemans',  by and through their counsel
                                                    counsel of
                                                            of record,
                                                               record, John
                                                                       John Blaise
                                                                            Blaise Gsanger,
                                                                                   Gsanger,
       Gary Scott Marshall,
                   Marshall, The Edwards
                                 Edwards Law Firm, 802 N. Carancahua,
                                                            Carancahua, Suite
                                                                         Suite 1400,
                                                                               1400, Corpus
                                                                                     Corpus
       Christi, Texas 78401.

       COMES NOW Michelin
       COMES NOW Michelin North America, Inc. ("MNA"), defendant in the above-styled
                                America, Inc.                           above-styled

and numbered cause,
             cause, and submits these, its responses
                                           responses and objections
                                                         objections to Intervening Colemans'

First Requests for Admission, Interrogatory, and Requests for Production to Defendant, Michelin

North America, Inc.




                                                                                  SuppR 186
          Respectfully submitted,

          GERMER BEAMAN &      & BROWN, PLLC
          301 Congress Avenue, Suite 1700
          Austin, Texas 78701
          (512) 472-0288 Telephone
          (512) 472-0721
                472-0721 Facsimile
                                     .
          By:
                 Thomas M. Bullion III         P
                 State Bar No.
                           No. 03331005
                 Chris A. Blackerby
                 State Bar No.
                           No. 00787091

          ATTORNEYS FOR DEFENDANT
          MICHELIN NORTH AMERICA, INC.




4517897      2




                                          SuppR 187
                                 CERTIFICATE OF SERVICE

       I hereby
         hereby certify
                  certify that
                          that aa true
                                   true and
                                         and correct
                                              correct copy
                                                       copy of
                                                             ofthe
                                                                theforegoing
                                                                     foregoing document
                                                                                document has
                                                                                           has been
                                                                                               been
forwarded to all known counsel of of record as set forth below on this 16th day of
                                                                                of January, 2015.

John Gsanger                                 Via Certified Mail,
                                                           Mail, Return Receipt Requested
The Edwards Law Firm
802 N. Carancahua, Ste. 1400
Frost Bank Plaza
Corpus Christi, Texas 78401

Robert E. Ammons                             Via Regular Mail
Jacquelyn W. Blott
The Ammons Law Firm,
                   Finn, LLP
3700 Montrose Boulevard
Houston,  Texas 77006
Houston, Texas

Michael E. Bourland                          Via Regular Mail
Witt, McGregor &
               & Bourland, PLLC
8004 Woodway Drive, Suite 400
Waco, Texas 76712

Timothy D. "Tim" Riley                       Via Regular Mail
Riley Law Firm
           Finn
The Civil Justice Center
112 East 4th Street
Houston, Texas 77007
                                              e...
                                                                             Wf
                                             Thomas M. Bullion II/Chris A. Blackerby




 4517897                                         3




                                                                                     SuppR 188
                                        INTRODUCTION

       The tire at issue in this case is a LT265/75R16 BFGoodrich Rugged Terrain T/A LRE tire

bearing DOT number BFW802110611
                   BFW802110611 (the
                                (the "tire
                                     "tire in
                                           in question").
                                              question"). The
                                                          The tire in
                                                                   in question
                                                                      question was designed

by MNA and manufactured by MNA
           manufactured by MNA during the 6th week
                               during the     week of
                                                   of 2011
                                                      2011 at
                                                           at its
                                                               its Fort
                                                                   Fort Wayne,
                                                                        Wayne, Indiana
                                                                                Indiana

plant.
plant. MNA's
       MNA'sresponses
             responses are
                        are limited
                             limited to
                                      to information
                                          information concerning the tire in
                                                      concerning the      in question
                                                                             question and tires

manufactured  to the
manufactured to  the specification
                     specification in
                                    in place
                                       place for
                                             for the
                                                 the tire
                                                     tire in question
                                                             question by MNA at its Fort
                                                                                    Fort Wayne,
                                                                                         Wayne,

Indiana plant during the six months
              during the            before and the six months after the date of
                             months before                                   of manufacture of

the tire in question.
            question. There
                      There are
                            are no
                                no tires
                                   tires common
                                         common green
                                                green to the tire in question.

                                TRADE SECRETS OBJECTION

       MNA objects
           objects to many
                      many of
                           of the
                               the discovery
                                    discovery requests
                                               requests because
                                                        because they
                                                                they seek
                                                                      seek information
                                                                            information and/or
                                                                                        and/or

documents that are
documents that are of
                   of aa confidential,
                          confidential, proprietary
                                        proprietary or
                                                    or commercially
                                                        commercially sensitive
                                                                     sensitive nature
                                                                               nature to MNA,
                                                                                         MNA,

exempt from discovery under notions of constitutional privacy and/or that may be covered by or

be the
   the subject
        subject of
                ofexpress
                   express or
                            orimplied
                               impliedconfidentiality,
                                       confidentiality, secrecy
                                                         secrecy or
                                                                 or nonpublication
                                                                     nonpublication agreements
                                                                                    agreements or

understandings.
understandings. To
                To the
                    the extent
                         extent necessary,
                                necessary, MNA objects
                                               objects to the discovery
                                                              discovery requests
                                                                        requests in that they

seek the discovery
         discovery of
                   of trade
                       trade secret
                              secret information
                                      information and
                                                  and documents,
                                                       documents, including
                                                                   including confidential
                                                                             confidential research,

development and technical
                technical information.
                          information. MNA
                                       MNA states
                                           states that
                                                  that information
                                                       information and documents responsive

to some of
        of the discovery requests may have been withheld because these discovery requests seek

privileged information and
privileged information and privileged
                           privileged documents
                                      documentsthat
                                                that constitute
                                                     constitutethe
                                                                the trade
                                                                    trade secrets
                                                                          secrets of MNA.
                                                                                     MNA.

Disclosure of these
Disclosure of these trade
                    trade secrets
                          secrets would
                                  would result
                                        result in
                                               in substantial
                                                   substantial prejudice and harm
                                                               prejudice and harm to MNA.
                                                                                     MNA.

Therefore, MNA contends
Therefore, MNA contends itit is
                             is essential to MNA's operations
                                essential to       operations that its
                                                                   its work
                                                                       work and
                                                                             and documents
                                                                                  documents

remain confidential.

       Texas law protects
                 protects the
                          the disclosure
                              disclosure ofMNA's
                                         of MNA's trade
                                                  trade secrets.
                                                        secrets. A trade secret
                                                                         secret may consist of

any trade formula, pattern, device
          formula, pattern, device or
                                   or compilation of information
                                      compilation of information that
                                                                  that isis used
                                                                            used in
                                                                                 in one's business
                                                                                          business

and gives one an opportunity to obtain an advantage over competitors who do not know or use it.


  4517897                                        4




                                                                                     SuppR 189
Computer Assoc. Int'l, Inc.
                       Inc. v.
                            v. Altai,
                               Altai, Inc., 918
                                            918 S.W.2d
                                                S.W.2d 453, 453 (Tex. 1996)
                                                       453,453        1996) (citing Hyde Corp. v.

Huffines, 314 S.W.2d 763, 776 (1958)).

       MNA's
       MNA's confidential
              confidential policies,
                           policies, research,
                                     research, development
                                               development and
                                                           and technical
                                                                technical information
                                                                           information are
                                                                                       are

valuable and crucial
valuable and crucial trade
                     trade secrets
                           secrets of MNA
                                      MNA that
                                          that give
                                               give it an
                                                       an advantage
                                                          advantage over its competitors
                                                                             competitors in a

highly
highly competitive and secretive
       competitive and secretive industry.
                                  industry. Moreover,
                                            Moreover, MNA
                                                      MNA makes
                                                          makes reasonable
                                                                 reasonable efforts
                                                                            efforts to

maintain the secrecy
maintain the secrecy of this information, the information
                             information, the             is of substantial
                                              information is                value to MNA,
                                                                substantial value    MNA, the

information would be very valuable to MNA's competitors,
                                            competitors, and
                                                         and the information derives its value

by virtue of the effort of its creation and lack of dissemination.
                                                    dissemination. Accordingly
                                                                   Accordingly MNA believes such

information constitutes a trade secret and should be protected from disclosure.

       Unless
       Unless otherwise stated in
              otherwise stated in its
                                  its responses,
                                       responses, MNA
                                                  MNA is
                                                       is not
                                                           notwithholding
                                                               withholding any
                                                                            any privileged
                                                                                 privileged

documents/information  withinthe
documents/information within  therelevant
                                  relevantscope.
                                           scope. However, to the extent
                                                  However, to     extent intervenors
                                                                         intervenors do not

agree
agree with
      with the
           the scope
               scope of
                     of MNA's
                        MNA's discovery
                               discovery responses, MNA reserves
                                         responses, MNA reserves the
                                                                  the right
                                                                      right to
                                                                            to have
                                                                               have its

objections to scope
objections to       ruled upon
              scope ruled upon prior
                               prior to expanding the scope
                                        expanding the scope of its responses
                                                                   responses and its search
                                                                                     search for

responsive and/or privileged documents/information.

       Subject to the foregoing, MNA hereby answers the individual requests as follows:
                                                                               follows:

                       RESPONSES TO REQUESTS FOR ADMISSION

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO. 1:1: Admit
                                            Admit Michelin
                                                   Michelin has
                                                            has no
                                                                 no knowledge,
                                                                     knowledge, information,
                                                                                 information, or
belief formed
       fonned after reasonable inquiry to dispute that on August 24, 2014, Robert Coleman was
                    reasonable inquiry
driving his 2001 Ford F-250 pickup eastbound on Highway 36 near County Road 112.

RESPONSE:

       MNA
       MNA admits
           admits that the Texas
                           Texas Department
                                 Department of Public
                                               Public Safety
                                                      Safety Fatality
                                                             Fatality Report
                                                                      Report states
                                                                             states that
                                                                                    that

Robert Coleman was driving the Ford F-250 and was traveling eastbound on US-190 at the time

of
of the accident.




 4517897                                         5




                                                                                    SuppR 190
REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.   NO.2:2: Admit
                                           Admit Michelin
                                                  Michelin has
                                                           has no
                                                               no knowledge,
                                                                   knowledge, information,
                                                                               information, or
belief formed
       formed after reasonable inquiry to
                    reasonable inquiry to dispute
                                          dispute that
                                                  that Robert
                                                       Robert Coleman is a resident of
                                                              Coleman is            of Spring,
                                                                                       Spring,
Texas, in Harris County.

RESPONSE:

       Despite a reasonable inquiry, the information known or easily obtainable is insufficient to

enable MNA to admit or deny this request.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.    NO.3:3: Admit
                                            Admit Michelin
                                                   Michelin has
                                                             has no
                                                                 no knowledge,
                                                                     knowledge, information,
                                                                                 information, or
belief formed after reasonable inquiry
                               inquiry to
                                       to dispute that Robert Coleman was
                                                                       was a resident of Spring,
Texas, in Harris County on August 24, 2014.

RESPONSE:

       Despite a reasonable inquiry, the information known or easily obtainable is insufficient to

enable MNA to admit or deny this request.

REQUEST
REQUEST FOR FOR ADMISSIONS
                 ADMISSIONSNO.    NO.4:4: Admit
                                           Admit Michelin
                                                  Michelin has no
                                                               no knowledge,
                                                                   knowledge, info!   nation, or
                                                                                 information,
belief formed
       formed after reasonable  inquiry to
                    reasonable inquiry  to dispute
                                           dispute that Mr. Coleman
                                                            Coleman was traveling
                                                                           traveling within the
speed limit and within his lane when the tread detached  from his
                                                detached from his left front
                                                                       front tire on August
                                                                                     August 24,
2014.

RESPONSE:

       Subject to and
       Subject to and without
                      without waiving
                              waiving the following
                                           following objections, MNA states
                                                     objections, MNA states that
                                                                            that despite
                                                                                 despite a

reasonable inquiry,
           inquiry, the information
                        information known
                                    known or easily obtainable
                                                    obtainable is insufficient to enable MNA to

admit or deny
admit or deny this
              this request.
                   request. MNA
                            MNA further
                                further objects to this
                                        objects to this request on the
                                                        request on the grounds
                                                                       grounds that
                                                                               that it

impermissibly calls for
impermissibly calls for the
                        the premature disclosure of expert
                            premature disclosure           opinions and
                                                    expert opinions and materials.
                                                                        materials. Discovery
                                                                                   Discovery

regarding testifying experts
regarding testifying experts isis limited
                                  limited to
                                           to aa request
                                                 request for
                                                         for disclosure
                                                             disclosure and
                                                                        and depositions.
                                                                            depositions. Tex. R. Civ.
                                                                                                 Civ.

Proc. 195.1.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.   NO.5:5: Admit
                                            Admit Michelin
                                                    Michelin has
                                                             has no
                                                                 no knowledge,
                                                                     knowledge, information,
                                                                                 information, or
belief formed after reasonable  inquiry to
                     reasonable inquiry to dispute
                                           dispute that Mr.
                                                        Mr. Coleman was
                                                                     was wearing
                                                                         wearing his seatbelt at
the time of
         of the crash he experienced on August 24, 2014.

RESPONSE:

       Subject to and
       Subject to and without
                      without waiving
                              waiving the following
                                           following objections, MNA states
                                                     objections, MNA states that
                                                                            that despite
                                                                                 despite a

reasonable inquiry,
           inquiry, the information known or easily obtainable is insufficient to enable MNA to


 4517897                                          6




                                                                                       SuppR 191
admit or deny
admit or deny this
              this request.
                   request. MNA
                            MNA further
                                 further objects to this
                                         objects to this request
                                                         request on
                                                                 on the
                                                                    the grounds
                                                                        grounds that
                                                                                that it

impermissibly
impermissibly calls
              calls for
                    for the premature disclosure of expert
                            premature disclosure    expert opinions
                                                           opinions and materials.
                                                                        materials. Discovery
                                                                                   Discovery

regarding testifying
regarding testifying experts
                     experts is
                              is limited
                                 limited to
                                         to a request
                                              request for
                                                      for disclosure
                                                          disclosure and
                                                                     and depositions.         Civ.
                                                                         depositions. Tex. R. Civ.

Proc. 195.1.

REQUEST FOR
REQUEST      FOR ADMISSIONS
                   ADMISSIONSNO.   NO. 6:6: Admit
                                            Admit Michelin
                                                     Michelin has
                                                               has no
                                                                    no knowledge,
                                                                        knowledge, information,
                                                                                    information, or
belief formed after reasonable
                    reasonable inquiry to dispute that Blayne Cook,
                                                                Cook, a passenger in the pickup at
         of the crash, was wearing his seatbelt
the time of                            seatbelt at the time of
                                                            of the crash
                                                                   crash he experienced
                                                                            experienced on August
24, 2014.
24,2014.

RESPONSE:

       Subject to and
       Subject to and without
                      without waiving
                              waiving the following
                                           following objections, MNA states
                                                     objections, MNA states that
                                                                            that despite
                                                                                 despite a

reasonable inquiry,
           inquiry, the information known or easily obtainable is insufficient to enable MNA to

admit or deny
admit or deny this
              this request.
                   request. MNA
                            MNA further
                                 further objects to this
                                         objects to this request
                                                         request on
                                                                 on the
                                                                    the grounds
                                                                        grounds that
                                                                                that it

impermissibly calls for
impermissibly calls for the
                        the premature
                            premature disclosure
                                      disclosure of expert
                                                    expert opinions
                                                           opinions and materials.
                                                                        materials. Discovery
                                                                                   Discovery

regarding testifying experts
regarding testifying experts isis limited
                                  limited to
                                          to a request
                                               request for
                                                       for disclosure
                                                           disclosure and
                                                                      and depositions.
                                                                          depositions. Tex. R. Civ.
                                                                                               Civ.

Proc. 195.1.

REQUEST
REQUEST FOR   FOR ADMISSIONS
                    ADMISSIONSNO.   NO. 7:7: Admit
                                             Admit Michelin
                                                      Michelin has
                                                                has no
                                                                     no knowledge,
                                                                         knowledge, information,
                                                                                     information, or
belief
belief formed after reasonable inquiry to dispute that Cameron Cook, a passenger in the pickup at
the time of
          of the crash, was wearing his seatbelt at the time of
                                                             of the crash
                                                                    crash he experienced
                                                                             experienced on August
24, 2014.

RESPONSE:

       Subject to and
       Subject to and without
                      without waiving
                              waiving the following
                                           foilowing objections, MNA states
                                                     objections, MNA states that
                                                                            that despite
                                                                                 despite a

reasonable inquiry, the infotiiiation
                        information known or easily obtainable is insufficient to enable MNA to

admit or
admit    deny this
      or deny this request.
                   request. MNA
                            MNA further
                                further objects
                                        objects to this request
                                                to this request on
                                                                on the
                                                                   the grounds
                                                                       grounds that
                                                                               that it

impermissibly calls
impermissibly calls for
                    for the premature disclosure
                        the premature disclosure of expert
                                                    expert opinions
                                                           opinions and materials.
                                                                        materials. Discovery
                                                                                   Discovery

regarding testifying experts
regarding testifying experts isis limited
                                  limited to
                                           to a request
                                                request for
                                                        for disclosure
                                                            disclosure and
                                                                       and depositions.
                                                                           depositions. Tex. R. Civ.
                                                                                                Civ.

Proc. 195.1.




 4517897                                         7




                                                                                      SuppR 192
REQUEST
REQUEST FOR   FOR ADMISSIONS
                    ADMISSIONSNO.   NO. 8:8: Admit
                                             Admit Michelin
                                                      Michelin has
                                                                has no
                                                                     no knowledge,
                                                                         knowledge, information,
                                                                                     information, or
belief
belief formed after reasonable inquiry to dispute that Matthew Plum, a passenger in the pickup at
the time of
          of the crash,
                 crash, was wearing his seatbelt
                                        seatbelt at the time of
                                                             of the crash he experienced on August
24, 2014.
24,2014.

RESPONSE:

        Subject to and
        Subject to and without
                       without waiving
                               waiving the following
                                           following objections, MNA states
                                                     objections, MNA states that
                                                                            that despite
                                                                                 despite a

reasonable inquiry, the information known or easily obtainable is insufficient to enable MNA to

admit or deny
admit or deny this
              this request.
                   request. MNA
                            MNA further
                                further objects to this
                                        objects to this request on the grounds
                                                        request on     grounds that
                                                                               that it

impermissibly calls for
impermissibly calls for the
                        the premature
                            premature disclosure
                                      disclosure of expert
                                                    expert opinions and materials.
                                                           opinions and materials. Discovery
                                                                                   Discovery

regarding testifying experts
regarding testifying experts isis limited
                                  limited to
                                           to aa request
                                                 request for
                                                         for disclosure
                                                             disclosure and
                                                                        and depositions.
                                                                            depositions. Tex. R. Civ.
                                                                                                 Civ.

Proc. 195.1.
      195 .1.

REQUEST FOR ADMISSIONS
             ADMISSIONS NO. NO. 9:
                                 9: Admit
                                    Admit that all
                                                all tires sold
                                                          sold in the United
                                                                      United States
                                                                             States with DOT
number BFW802110611 were placed in the stream of commerce by Michelin.

RESPONSE:

        Admitted.

REQUEST FOR ADMISSIONS
             ADMISSIONS NO. NO. 10:
                                 10: Admit
                                     Admit that
                                           that all
                                                all tires
                                                    tires sold
                                                          sold in the United States with DOT
number BFW802110611
       BFW80211 0611 were designed by Michelin.

RESPONSE:

        Admitted.

REQUEST FOR ADMISSIONS
             ADMISSIONS NO.NO. 11:
                               11: Admit
                                   Admit that
                                          that all
                                               all tires
                                                   tires sold
                                                         sold in
                                                              in the United States
                                                                            States with DOT
number BFW802110611
       BFW802110611 were made at Michelin's Fort Wayne tire plant.

RESPONSE:

        Admitted.




 4517897                                          8




                                                                                       SuppR 193
REQUEST
REQUEST FORFORADMISSIONS
                ADMISSIONS          NO.12:12: Admit
                                  NO.         Admit that
                                                      that the
                                                           the designation  "LT" in
                                                               designation "LT"    in the
                                                                                      the size
                                                                                          size
LT265/75R16 associated with
LT265/75R16 associated  with the
                              the BF
                                  BF Goodrich    Rugged Terrain
                                      Goodrich Rugged     Terrain T/A
                                                                  T/A LRE
                                                                        LRE tire bearing
                                                                                 bearing DOT
                                                                                         DOT
BFW802110611 indicates that the tire was foreseeably used on a light truck.

RESPONSE:

       MNA denies this request as written.
                                  written. MNA
                                           MNA admits
                                               admits that
                                                      that if
                                                           if aa tire size
                                                                      size begins with "LT" it is

a light-truck metric size.
                     size. MNA
                           MNA objects
                               objects to
                                       to this
                                          this request
                                               request as
                                                       as being vague and
                                                                      and ambiguous in its use of

the tem_
    term "was foreseeably used".

REQUEST
REQUEST FOR  FOR ADMISSIONS
                    ADMISSIONSNO.   NO. 13:
                                         13: Admit
                                              Admit that
                                                    that the
                                                         the designation
                                                              designation "Rugged Terrain"
                                                                                  Terrain" in the
LT265/75R16
LT265/7 5R16 BF  BF Goodrich     Rugged Terrain
                      Goodrich Rugged             TIA LRE
                                          Terrain T/A   LRE tire
                                                              tire bearing
                                                                    bearing DOT
                                                                             DOTBFW802110611
                                                                                 BFW80211 0611
indicates that the tire was foreseeably used on rugged terrain.

RESPONSE:

       Admitted.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO.   NO. 14:
                                       14: Admit
                                           Admit that the designation "T/A" in the LT265/75R16
                                                                                   LT265/75R16
BF Goodrich Rugged Terrain T/A LRE tire bearing DOT BFW802110611
                                                           BFW802110611 indicates that the tire
was foreseeably used for in situations where a traction advantage was required.

RESPONSE:

       Denied. MNA
               MNAobjects
                   objects to
                            to this
                                this request
                                      request as
                                              as being
                                                 being vague
                                                       vague and
                                                             and ambiguous
                                                                 ambiguous in its use of the term

"situations where a traction advantage was required".

REQUEST
REQUEST FOR    FORADMISSIONS
                       ADMISSIONS     NO.NO. 15:15: Admit    that the
                                                    Admit that      the designation  "LRE" in
                                                                         designation "LRE"    in the
                                                                                                  the
LT265/75R16      BF   Goodrich   Rugged   Terrain  T/A   LRE   tire  bearing
LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tire bearing DOT BFW802110611 DOT   BFW802110611
indicates that the tire was foreseeably used for tasks requiring a heavy load range rating of
                                                                                           of E.

RESPONSE:

       Denied. MNA
               MNA objects
                   objects to
                            to this
                                this request
                                      request as
                                              as being
                                                 being vague
                                                       vague and
                                                             and ambiguous
                                                                 ambiguous in its use of
                                                                                      of the term

"was foreseeably used".




 4517897                                          9




                                                                                       SuppR 194
REQUEST FOR ADMISSIONS
                 ADMISSIONS NO.   NO. 16:
                                      16: Admit
                                          Admit that
                                                that in
                                                     in accordance
                                                        accordance with the requirements of
                                                                                         of the
National Traffic and Motor Vehicle Safety Act, Michelin has identified defects
                                                                        defects which relate to
motor vehicle safety pursuant to NHTSA Recall Number 12T-019.

RESPONSE:

        MNA objects
        MNA objects to              because it is overly
                    to this request because       overly broad
                                                         broad and
                                                               and seeks
                                                                    seeks documents
                                                                          documents that are
                                                                                         are

        relevant to
neither relevant
neither           to the         matter of this
                         subject matter
                     the subject           this case
                                                case nor
                                                     nor reasonably
                                                          reasonably calculated
                                                                     calculated to
                                                                                 to lead
                                                                                    lead to the
                                                                                         to the

discovery of
discovery of admissible
             admissibleevidence.
                        evidence. The
                                  The tire    question was
                                      tire in question was not at
                                                               at issue
                                                                   issue in
                                                                          in NHTSA
                                                                             NHTSA Recall
                                                                                   Recall

Number 12T-019.

REQUEST FOR
REQUEST      FOR ADMISSIONS
                   ADMISSIONSNO.    NO. 17:    Admit that
                                           17: Admit that drivers
                                                          drivers who
                                                                  who experience
                                                                       experience tread loss and/or
                                                                                             and/or
rapid air loss
          loss resulting from tread belt separation" experience foreseen driving conditions that
               resulting from  tread  belt separation" experience  foreseen driving conditions
                  of a vehicle crash.
increase the risk of

RESPONSE:

        Despite a reasonable inquiry, the information
                                          infoimation known or easily obtainable is insufficient to

enable MNA to
           to admit or deny
                       deny this
                            this request
                                 request at
                                         at this
                                             this time.
                                                   time. The
                                                         The issue
                                                             issue regarding the increased risk of

a vehicle crash in this case is whether the alleged tread loss
                                            alleged tread loss and/or
                                                               and/or rapid
                                                                      rapid air
                                                                            air loss
                                                                                loss in
                                                                                     in the
                                                                                        the tire
                                                                                            tire in

question
question should have caused
         should have caused a vehicle crash,
                                      crash, which MNA denies,
                                                       denies, not whether
                                                                   whether aa hypothetical
                                                                              hypothetical

tread loss and/or rapid air loss increases the risk of a vehicle crash in the abstract.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.   NO. 18:
                                       18: Admit
                                            Admit that
                                                   that aa defect
                                                           defect that manifests in a tread separation
is a defect which relates to motor vehicle safety.

RESPONSE:

        Denied.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.    NO. 19:
                                        19: Admit
                                             Admit Michelin
                                                     Michelin has
                                                               has no
                                                                    no knowledge,
                                                                        knowledge, information,
                                                                                    information, or
belief formed
       formed after  reasonable inquiry
              after reasonable  inquiry to
                                         to dispute
                                            dispute that
                                                    that the
                                                         the failed
                                                             failed tire
                                                                    tire was
                                                                         was cured during
                                                                                   during the first
week of
      of February in  2011.

RESPONSE:

        MNA admits
        MNA admits only
                   only that
                        that the tire in question
                             the tire    question was
                                                  was cured
                                                      cured during the 6th week
                                                            during the     week of
                                                                                of 2011.
                                                                                   2011.

Despite a reasonable inquiry, the information known or easily obtainable is insufficient to enable

MNA to further admit or deny this request at this time.


  4517897                                          10




                                                                                          SuppR 195
REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.     NO.20:
                                         20: Admit
                                             Admit Michelin
                                                     Michelin has
                                                                has no
                                                                     no knowledge,
                                                                        knowledge, infonjiation,
                                                                                    information, or
belief formed after reasonable inquiry to dispute that the failed tire was assembled as a green tire
as much as a week prior to the first week of
                                          of February in 2011.

RESPONSE:

       Despite a reasonable inquiry, the information known or easily obtainable is insufficient to

enable MNA to admit or deny this request at this time.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.   NO. 21:
                                         21: Admit
                                              Admit Michelin
                                                     Michelin has
                                                               has no
                                                                   no knowledge,
                                                                       knowledge, information,
                                                                                   information, or
belief formed
       formed after
                after reasonable inquiry to
                      reasonable inquiry  to dispute
                                             dispute that
                                                     that the
                                                          the components
                                                              components ofof the
                                                                              the failed
                                                                                  failed tire were
                                                                                              were
created up to a week or more prior to assembly.

RESPONSE:

       Despite a reasonable inquiry, the information known or easily obtainable is insufficient to

enable MNA to admit or deny this request at this time.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO. 22:
                                        22: Admit
                                             Admit Michelin
                                                    Michelin has
                                                              has no
                                                                  no knowledge,
                                                                      knowledge, information,
                                                                                  information, or
belief formed       reasonable inquiry
       formed after reasonable  inquiry to
                                        to dispute
                                           dispute that
                                                   that it snowed in Fort Wayne,
                                                                          Wayne, Indiana
                                                                                   Indiana during
the period beginning       the last week of January of 2011
           beginning with the                            2011 and running through
                                                                          through the
                                                                                    the end of the
first week of
           of February of 2011.
                       of2011.

RESPONSE:

       MNA admits that it does not have or maintain information indicating that it did or did not

snow in Fort Wayne, Indiana during the last week of January of2011
                                                            of 2011 through the end of the first

week of
     of February 2011.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.    NO. 23:
                                         23: Admit
                                             Admit Michelin
                                                    Michelin hashas no
                                                                    no knowledge,
                                                                        knowledge, information,
                                                                                    information, or
belief formed after reasonable inquiry to dispute that it rained in Fort Wayne, Indiana during the
belieftormed
period beginning
        beginning with the
                        the last week of January
                                         January of 2011
                                                    2011 and running through thethe end of the first
week ofof February of 2011.
                   of2011.

RESPONSE:

       MNA admits that it does not have or maintain information indicating that it did or did not

rain in Fort Wayne, Indiana during the last week of January of2011
                                                            of 2011 through the end of the first
                                                                                    ofthe

week of
     of February 2011.




 4517897                                        11




                                                                                      SuppR 196
REQUEST
REQUEST FORFOR ADMISSIONS
                 ADMISSIONSNO.     NO.24:
                                        24: Admit that the tire building room
                                                                         room at Michelin's Fort
Wayne, Indiana tire plant is covered by a large flat roof.

RESPONSE:

        Admitted.

REQUEST
REQUEST FOR FOR ADMISSIONS
                   ADMISSIONSNO.   NO. 25:
                                        25: Admit
                                              Admit Michelin
                                                     Michelin has
                                                               has no
                                                                   no knowledge,
                                                                       knowledge, information,
                                                                                   information, or
belief formed
       formed after  reasonable inquiry
               after reasonable inquiry to
                                         to dispute
                                            dispute that
                                                    that the
                                                         the roof on the Fort Wayne
                                                                              Wayne plant
                                                                                      plant leaked
                                                                                            leaked
when it rained in 2011.

RESPONSE:

        MNA admits that at some point during 2011
                                             2011 the roof of the Fort Wayne plant leaked and

was repaired. MNA
              MN Afurther
                   further admits
                           admits that
                                   that itit does
                                             does not
                                                  not have
                                                      have or
                                                           or maintain
                                                              maintain information to determine the

dates within the
             the relevant
                 relevant scope
                          scope that
                                that itit rained
                                          rained in
                                                 in Fort
                                                    Fort Wayne,
                                                         Wayne, Indiana.
                                                                Indiana. To the extent
                                                                                extent this request
                                                                                            request

seeks information outside the
      information outside the relevant
                              relevant scope,
                                       scope, MNA
                                              MNA objects
                                                  objects to
                                                           to this
                                                              this request
                                                                   request because
                                                                           because it is overly
                                                                                         overly

broad
broad and
      and seeks
          seeks information  that isis neither
                information that       neither relevant
                                               relevant to
                                                         to the
                                                            the subject matter of this
                                                                subject matter    this case
                                                                                       case nor
                                                                                            nor

reasonably calculated to
                      to lead to the discovery
                                     discovery of admissible
                                                  admissible evidence.
                                                             evidence. Intervenors have failed to

limit the scope of
                of this request to the time period relevant to this action.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.    NO. 26:
                                        26: Admit
                                              Admit Michelin
                                                     Michelin has
                                                               has no
                                                                   no knowledge,
                                                                       knowledge, information,
                                                                                   information, or
belief formed
       formed after reasonable inquiry
              after reasonable  inquiry to
                                         to dispute
                                            dispute that
                                                    that the
                                                         the roof on the Fort Wayne
                                                                              Wayne plant leaked
                                                                                            leaked
when it had melting snow on it in 2011.

RESPONSE:

        MNA admits that at some point during 2011
                                             2011 the roof of the Fort Wayne plant leaked and

was repaired. MNA
              MNA further
                   further admits
                           admits that
                                   that itit does
                                             does not
                                                  not have
                                                      have or
                                                           or maintain information to determine the

dates within the relevant scope
                          scope that
                                that it snowed
                                        snowed in
                                               in Fort
                                                  Fort Wayne,
                                                       Wayne, Indiana.
                                                              Indiana. To the extent this request

seeks information outside the
      information outside the relevant
                              relevant scope,
                                       scope, MNA
                                              MNA objects
                                                  objects to
                                                           to this
                                                              this request
                                                                   request because
                                                                           because it is overly
                                                                                         overly

broad
broad and
      and seeks
          seeks information  that is
                information that   is neither relevant to
                                      neither relevant  to the
                                                           the subject matter of this
                                                               subject matter    this case
                                                                                      case nor
                                                                                           nor

reasonably calculated to
                      to lead to
                              to the discovery
                                     discovery of admissible
                                                  admissible evidence.
                                                             evidence. Intervenors have failed to

limit the scope of
                of this request to the time period relevant to this action.




  4517897                                         12




                                                                                     SuppR 197
REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO.27:
                                       27: Admit
                                            Admit that
                                                   that according
                                                        according to information
                                                                      information in Michelin's
possession,  Michelin's employees
possession, Michelin's  employeesand and ex-employees
                                         ex-employeesworking
                                                         workingininthe
                                                                      the tire
                                                                          tire building
                                                                                building and
                                                                                         and tire
inspection rooms at Michelin's Fort
                               Fort Wayne plant in 2011 eye-witnessed roof    leaks.
                                                                        roofleaks.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because
                                                                   because it asks
                                                                              asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and not
                                                                                        not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO.28:
                                       28: Admit
                                            Admit that
                                                   that according
                                                        according to information
                                                                      information in Michelin's
possession,  Michelin's employees
possession, Michelin's  employeesand and ex-employees
                                         ex-employeesworking
                                                         workingininthe
                                                                      the tire
                                                                           tire building and tire
                                                                                building and
inspection rooms at Michelin's Fort Wayne plant in 2011 eye-witnessed puddled water.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because
                                                                   because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this
                               objects to this request
                                               request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and not
                                                                                        not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                    ADMISSIONSNO.   NO.29:
                                        29: Admit
                                             Admit that
                                                   that according
                                                        according to information
                                                                      information in Michelin's
possession,  Michelin's employees
possession, Michelin's    employeesandand ex-employees
                                          ex-employeesworking
                                                         workingininthe
                                                                      the tire
                                                                          tire building
                                                                               building and
                                                                                        and tire
                                                                                             tire
inspection  rooms at
inspection rooms     at Michelin's
                        Michelin's Fort
                                   Fort Wayne  plant in 2011
                                        Wayne plant     2011 eye-witnessed
                                                              eye-witnessed thethe use
                                                                                   use of
                                                                                       of plastic
                                                                                          plastic
sheeting to divert leaks.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and
                                                                                    and not
                                                                                        not




 4517897                                        13




                                                                                     SuppR 198
reasonably calculated to lead to the discovery of
                                               of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.    NO. 30:
                                         30: Admit that according to Michelin's employees
                                                                                  employees and ex-
employees working in the tire building and tire component preparation
                                                                preparation rooms
                                                                            rooms at
                                                                                   at Michelin's Fort
Wayne plant in 2011
                2011 eye-witnessed the use of  of rubber and rubber-coated components that had lost
some of
     of their tack prior to their use in the assembly of
                                                       of a green tire.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                        further objects to this
                                objects to this request
                                                request because
                                                        because itit is overly
                                                                        overly broad
                                                                               broad and
                                                                                     and not
                                                                                         not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO. NO. 31:
                                     31: Admit
                                         Admit that according to Michelin's employees and ex-
employees working in the tire building and tire component preparation rooms
                                                                        rooms at Michelin's Fort
Wayne plant in 2011 eye-witnessed the use of
                                           of solvents in an attempt to restore the tack of
                                                                                         of rubber
and rubber-coated components.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                                request as
                                                        as improper
                                                           improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                        further objects to this request
                                objects to      request because
                                                        because itit is overly
                                                                        overly broad
                                                                               broad and not
                                                                                         not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.




 4517897                                         14




                                                                                       SuppR 199
REQUEST FOR ADMISSIONS
                 ADMISSIONS NO.    NO. 32:
                                       32: Admit
                                           Admit that according to Michelin's employees
                                                                              employees and ex-
employees working
           working in the tire building and
                                         and tire component preparation
                                                            preparation rooms
                                                                        rooms at
                                                                               at Michelin's
                                                                                  Michelin's Fort
Wayne plant in 2011 eye-witnessed the lax enforcement of of standards to avoid misplacement and
improper splicing of
                  of the steel belts.

RESPONSE:

       Denied as stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because
                                                                   because it asks
                                                                              asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and not
                                                                                        not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO.  NO. 33:
                                      33: Admit that according to Michelin's employees
                                                                             employees and ex-
employees  working in the tire
employees working         tire building and tire component preparation
                                                           preparation rooms
                                                                       rooms at
                                                                              at Michelin's Fort
Wayne plant in 2011
                2011 eye-witnessed the lax enforcement of standards to avoid misplacement and
improper splicing of
                  of rubber and rubber-coated components surround the steel belts.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                                request as
                                                        as improper
                                                            improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself MNA
                   MNA further
                        further objects
                                objects to this
                                            this request
                                                  request because
                                                          because it is
                                                                     is overly
                                                                         overly broad
                                                                                broad and
                                                                                      and not
                                                                                          not

reasonably calculated to lead to the discovery of
                                               of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST
REQUEST FOR   FOR ADMISSIONS
                   ADMISSIONSNO.    NO.34:34: Admit
                                               Admit that
                                                      that the
                                                           the quality
                                                               quality control
                                                                       control inspection
                                                                                inspection process
                                                                                           process in
the final finish department is Michelin's principal opportunity to identify defects in cured tires in
order to scrap or repair those defective tires before they reach the consumer.

RESPONSE:

       Denied.




 4517897                                         15




                                                                                       SuppR 200
REQUEST FOR ADMISSIONS
                  ADMISSIONS NO. NO. 35:
                                      35: Admit
                                          Admit that according to Michelin's employees
                                                                             employees and ex-
employees working in the final finish room at Michelin's Fort Wayne, Indiana plant in 2011
                                                                                      2011 eye-
witnessed the lax enforcement of
                              of standards.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and
                                                                                    and not
                                                                                        not

reasonably calculated to lead to the discovery of
                                               of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.   NO. 36:
                                        36: Admit that according to Michelin's employees
                                                                               employees and ex-
employees working in the final finish room at Michelin's Fort Wayne, Indiana plant in 2011
                                                                                      2011 eye-
witnessed falsification of
                        of inspections.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                                request as
                                                        as improper
                                                           improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and
                                                                                    and not
                                                                                        not

reasonably calculated to lead to the discovery of
                                               of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO.  NO. 37:
                                      37: Admit
                                          Admit that according to Michelin's employees and ex-
employees working in the final finish room at Michelin's Fort Wayne, Indiana plant in 2011 eye-
witnessed on-the-job sexual misconduct.

RESPONSE:

       Denied as stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization
                      characterization of deposition testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                        further objects to this
                                objects to this request
                                                request because
                                                        because itit is overly
                                                                        overly broad
                                                                               broad and
                                                                                     and not
                                                                                         not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.


 4517897                                        16




                                                                                     SuppR 201
REQUEST
REQUEST FORFOR ADMISSIONS
                 ADMISSIONSNO.     NO.38:38: Admit
                                              Admit that
                                                     that Michelin
                                                           Michelin has
                                                                     hasAspect
                                                                         AspectClassification
                                                                                Classification
documents which set forth some of
                               of the standards which Michelin has recognized.

RESPONSE:

        Admitted.
        Admitted. MNA
                  MNA objects
                      objects to
                              to the
                                  the extent
                                      extent this
                                              this request
                                                    request seeks
                                                            seeks or
                                                                  or attempts
                                                                     attempts to seek
                                                                                 seek trade secret,

proprietary,
proprietary, or otherwise commercially confidential
                otherwise commercially confidential business
                                                    businessinformation
                                                             informationof
                                                                        ofMNA.
                                                                           MNA. Pursuant to

Rule
Rule 507
     507 of
         of the
             the Texas
                  Texas Rules
                         Rules of
                                ofEvidence,
                                   Evidence, MNA
                                             MNA asserts
                                                  asserts trade
                                                           trade secret
                                                                  secret protection
                                                                          protection for
                                                                                     for such
                                                                                          such

information.
information. MNA
             MNA objects
                 objects to
                          to this
                              this request
                                    request because
                                            because itit seeks
                                                         seeks information
                                                                information that is neither relevant to

the subject matter of this case
                           case nor
                                nor reasonably
                                    reasonably calculated
                                               calculated to lead to the
                                                                     the discovery
                                                                         discovery of
                                                                                   of admissible
                                                                                      admissible

evidence.
evidence. MNA
          MNA objects
              objects to this
                         this request
                              request as
                                      as being overly broad.
                                                      broad. Intervenors
                                                              Intervenors have
                                                                          have failed
                                                                               failed to limit

the scope of
          of this request to the time period relevant to this action.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.      NO.39:39: Admit
                                                 Admit that
                                                        thatMichelin's
                                                             Michelin'sAspect
                                                                          AspectClassification
                                                                                  Classification
documents
documents have annexes, glossaries, illustrations, photographs,
                                                   photographs, and attachments with additional
                                                                                       additional
information and caveats pertaining to the standards which Michelin has recognized in the past.

RESPONSE:

        MNA
        MNA objects to the extent
            objects to     extent this
                                   this request
                                         request seeks
                                                  seeks or
                                                        or attempts
                                                            attempts to
                                                                      to seek
                                                                          seek information
                                                                                information that
                                                                                            that

constitutes commercially
            commercially sensitive,
                         sensitive, confidential
                                    confidential business
                                                 business information
                                                           information of
                                                                       of MNA.
                                                                          MNA. Pursuant to Rule

507 of
    of the Texas
           Texas Rules
                 Rules of
                       of Evidence,
                          Evidence, MNA
                                    MNA asserts
                                        asserts trade
                                                trade secret
                                                      secret protection
                                                             protection for
                                                                        for such
                                                                            such information.
                                                                                  information.

MNA objects to this request
                    request as
                            as being
                               being overly
                                     overly broad.
                                            broad. Intervenors
                                                   Intervenors have failed to limit the scope of

this request to the time period relevant to this action.

REQUEST
REQUEST FORFOR ADMISSIONS
                 ADMISSIONSNO.   NO.40:
                                      40: Admit
                                          Admit that
                                                 that Michelin
                                                      Michelin has aa Product
                                                                      Product Standards
                                                                               Standards and
                                                                                           and
Guidelines Manual for
Guidelines Manual   for Required
                        Required Tire Dimensional Tolerances which
                                      Dimensional Tolerances  which sets
                                                                     sets forth the
                                                                                the standards
                                                                                     standards
which Michelin has recognized.

RESPONSE:

        Denied.




  4517897                                         17




                                                                                         SuppR 202
REQUEST           ADMISSIONS NO.
REQUEST FOR ADMISSIONS             NO. 41:
                                       41: Admit
                                           Admit that Michelin
                                                       Michelin has work procedures for the tire
builders which set forth standards which Michelin has recognized.

RESPONSE:

       MNA
       MNA admits
           admits it has work procedures
                              procedures for
                                          for tire
                                               tire builders.
                                                    builders. MNA
                                                              MNA objects
                                                                  objects to the extent
                                                                                 extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                   commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          infoiiiiation. MNA
                                                                         MNA objects to this
                                                                             objects to this

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                evidence. MNA
                                                                          MNA objects to this
                                                                              objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope
                                                                     scope of
                                                                           of this request to the

time period relevant to this action.

REQUEST          ADMISSIONS NO.
REQUEST FOR ADMISSIONS            NO. 42:
                                       42: Admit
                                           Admit that
                                                  that Michelin
                                                       Michelin hashas training
                                                                        training materials
                                                                                 materials including
videotapes  and tests
videotapes and  tests for
                      for the
                          the tire
                               tire builders
                                     builders which
                                              which set
                                                      set forth
                                                           forth standards
                                                                  standards which
                                                                               which Michelin
                                                                                      Michelin has
                                                                                                 has
recognized.

RESPONSE:

       MNA admits    has training
           admits it has          materials for
                         training materials  for tire
                                                  tire builders.
                                                       builders. MNA
                                                                 MNA objects
                                                                     objects to the extent
                                                                                    extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                   commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                 evidence. MNA
                                                                           MNA objects to this
                                                                               objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope
                                                                     scope of
                                                                           of this request to the

time period relevant to this action.




  4517897                                        18




                                                                                       SuppR 203
REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.     NO.43:
                                        43: Admit
                                            Admit that
                                                    that Michelin
                                                         Michelin has
                                                                  has work
                                                                      work procedures
                                                                           procedures for
                                                                                      for tire
inspectors which set forth standards which Michelin has recognized.

RESPONSE:

       MNA admits             procedures for
           admits it has work procedures for tire
                                             tire inspectors.
                                                  inspectors. MNA objects to the extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                   commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                evidence. MNA objects to this
                                                                              objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope of
                                                                           of this request to the

time period relevant to this action.

REQUEST           ADMISSIONS NO.
REQUEST FOR ADMISSIONS              NO. 44:
                                         44: Admit
                                             Admit that
                                                     that Michelin
                                                          Michelin has
                                                                   has training
                                                                        training materials
                                                                                 materials including
videotapes and tests for tire inspectors which set forth standards which Michelin has recognized.

RESPONSE:

       MNA admits        training materials
           admits it has training materials for
                                            for tire
                                                 tire inspectors.
                                                      inspectors. MNA
                                                                  MNA objects to the extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                    commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of
                                                                                    of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                evidence. MNA objects
                                                                              objects to this

request
request as being overly broad.
           being overly broad. Intervenors
                                Intervenors have failed to limit the scope
                                                                     scope of
                                                                           of this request to the

time period relevant to this action.
                             aCtion.




  4517897                                        19




                                                                                       SuppR 204
REQUEST
REQUEST FOR FOR ADMISSIONS
                   ADMISSIONSNO.  NO.45:
                                       45: Admit
                                            Admit that
                                                   that Michelin
                                                        Michelin has reaction
                                                                     reaction limits which set
forth some of
           of the standards which Michelin has recognized.

RESPONSE:

       MNA admits
           admits it has green tire reaction limits in place at the Fort
                                                                    Fort Wayne,
                                                                         Wayne, Indiana
                                                                                Indiana plant.

MNA
MNA objects to this
    objects to this request as being
                    request as being vague
                                     vague and
                                           and ambiguous.
                                               ambiguous. MNA
                                                          MNA objects
                                                              objects to the extent
                                                                             extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                   commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                 evidence. MNA
                                                                           MNA objects to this
                                                                               objects to

request as being
request as       overly broad.
           being overly broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope of this request to the

plant, time period, components, and processes relevant to this action.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.     NO.46:
                                        46: Admit
                                            Admit that
                                                    that Michelin
                                                         Michelin has
                                                                  has product
                                                                       product tolerance
                                                                                tolerance limits
                                                                                           limits
which set forth some of
                     of the standards which Michelin has recognized.

RESPONSE:

       MNA admits it has tolerances
                         tolerances in
                                    in place
                                       place at
                                             at the
                                                the Fort
                                                    Fort Wayne,
                                                         Wayne, Indiana
                                                                Indiana plant.
                                                                        plant. MNA objects to

this request
     request as being
                being vague and ambiguous.
                      vague and ambiguous. MNA
                                           MNA objects
                                               objects to the
                                                          the extent
                                                              extent this
                                                                     this request
                                                                           request seeks
                                                                                   seeks or

attempts
attempts to seek
             seek trade
                   trade secret,
                          secret, proprietary,
                                   proprietary, or
                                                 orotherwise
                                                    otherwisecommercially
                                                              commercially confidential
                                                                            confidential business
                                                                                         business

information of MNA.
               MNA. Pursuant
                    Pursuant to
                              to Rule
                                 Rule 507
                                      507 of
                                          of the
                                              the Texas
                                                  Texas Rules
                                                        Rules of
                                                              of Evidence,
                                                                 Evidence, MNA
                                                                           l\1NA asserts trade

secret protection for such information.
                           information. MNA
                                        MNA objects
                                            objects to this request
                                                            request because it seeks information

that is neither
        neither relevant to the subject
                                subject matter of this case nor reasonably calculated to
                                                                                      to lead to the

discovery of admissible
discovery of             evidence. MNA
             admissible evidence.  MNA objects to this
                                       objects to  this request
                                                         request as
                                                                 as being
                                                                     being overly
                                                                            overly broad.
                                                                                    broad.

Intervenors have failed
Intervenors have failed to limit the scope of
                                           of this request
                                                   request to the
                                                              the plant,
                                                                  plant, time
                                                                          time period,
                                                                               period, components,
                                                                                       components,

and process relevant to this action.




  4517897                                       20




                                                                                       SuppR 205
REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.  NO. 47:
                                       47: Admit
                                            Admit that
                                                    that Michelin
                                                         Michelin has
                                                                   has possession
                                                                        possession of
                                                                                    of documents,
                                                                                        documents,
testimony, and infornration
               information which assert that quality control personnel falsified inspections at the
Fort Wayne plant in 2011.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that

speaks for itself.
speaks for itself. MNA
                   MNA further
                       further objects to this request
                               objects to      request because
                                                       because itit is overly
                                                                       overly broad
                                                                              broad and not
                                                                                        not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.  NO.48:
                                      48: Admit
                                          Admit that
                                                  that Michelin
                                                       Michelin has
                                                                has possession
                                                                    possession of
                                                                                ofdocuments,
                                                                                   documents,
testimony, and information which confirm on-the-job sexual misconduct at the Fort Wayne plant
in 2011.

RESPONSE:

       MNA objects to
       MNA objects  to this
                       this request as improper
                            request as          becauseitit asks
                                       improper because     asks MNA
                                                                 MNA to
                                                                     to admit
                                                                        admit or
                                                                              or deny
                                                                                 deny

intervenors' characterization of
intervenors' characterization of deposition
                                 deposition testimony
                                             testimony contained
                                                       containedin
                                                                 in aa document that speaks
                                                                       document that speaks for

itself.
itself. MNA
        MNA further
             further objects
                     objects to this
                                 this request
                                       request because
                                               because it is
                                                           is overly
                                                               overly broad
                                                                       broad and
                                                                              and not
                                                                                   notreasonably
                                                                                       reasonably

calculated  to lead
calculated to  lead to
                     to the
                         the discovery
                              discovery of
                                         ofadmissible
                                            admissible evidence
                                                        evidence because
                                                                  because itit seeks
                                                                                seeks admissions
                                                                                       admissions

concerning  depositiontestimony
concerning deposition   testimonyfrom
                                   froma acase
                                           case that
                                                 that involves
                                                      involves aa tire
                                                                  tire outside
                                                                        outside the
                                                                                 the relevant
                                                                                      relevant

scope.
scope. Furthermore,
        Furthermore, MNA
                     MNA objects
                         objects to this
                                     this request
                                           request to the
                                                       the extent
                                                            extent itit seeks
                                                                         seeks admission
                                                                                admission of the
                                                                                             the

existence of
          of information protected by the attorney-client
                                          attomey-client and/or attorney work product privileges.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.   NO. 49:
                                       49: Admit
                                           Admit that
                                                   that Michelin
                                                         Michelin has
                                                                   has possession
                                                                        possession of
                                                                                   ofdocuments,
                                                                                      documents,
testimony, and information which confirm that it has established a link between certain cured tire
defects and their probable causes.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that
                                                                                        that

speaks for itself.
speaks for itself. MNA
                   MNA further
                        further objects to this
                                objects to this request
                                                request because
                                                        because itit is overly
                                                                        overly broad
                                                                               broad and
                                                                                     and not
                                                                                         not


  4517897                                       21




                                                                                      SuppR 206
reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant scope.

       MNA objects to this
           objects to this request
                           request as
                                   as being
                                      being vague
                                            vague and
                                                  and ambiguous.
                                                      ambiguous. MNA
                                                                 MNA objects to the extent

this
this request
     request seeks
             seeks or
                   or attempts
                       attempts to
                                 to seek
                                     seektrade
                                           tradesecret,
                                                 secret,proprietary,
                                                         proprietary, ororotherwise
                                                                           otherwise commercially
                                                                                      commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery
                                        discovery of
                                                  of admissible
                                                     admissible evidence.
                                                                 evidence. MNA
                                                                           MNA objects to this
                                                                               objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope of this request to the

plant, time period, components, and process relevant to this action.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.    NO.50:
                                        50: Admit
                                            Admit that
                                                   that Michelin
                                                        Michelin has
                                                                   has possession
                                                                        possession of
                                                                                   of documents,
                                                                                      documents,
testimony, and information which confirm that is has established a link between nonconformance
to standards and tread separations.

RESPONSE:

       Denied as stated.
                 stated. MNA
                         MNA objects
                             objects to
                                      to this
                                          this request
                                               request as
                                                       as improper
                                                          improper because it asks MNA to admit

or deny
   deny intervenors'
         intervenors' characterization of deposition
                      characterization of            testimony contained
                                          deposition testimony contained in
                                                                          in a document
                                                                               document that

speaks for itself.
speaks for itself. MNA
                   MNA further
                        further objects to this request
                                objects to      request because
                                                        because itit is overly
                                                                        overly broad
                                                                               broad and not
                                                                                         not

reasonably calculated to lead to the discovery of admissible evidence because it seeks admissions

concerning deposition testimony from a case that involves a tire outside the relevant
                                                                             reievant scope.

           objects to
       MNA objects to this request
                           request as
                                   as being
                                      being vague
                                            vague and
                                                  and ambiguous.
                                                      ambiguous. MNA
                                                                 MNA objects
                                                                     objects to the extent

this
this request
     request seeks
             seeks or
                   or attempts
                       attempts to
                                 to seek
                                     seektrade
                                           tradesecret,
                                                 secret,proprietary,
                                                         proprietary, ororotherwise
                                                                           otherwise commercially
                                                                                      commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               forsuch
                                                   such information.
                                                         information. MNA
                                                                      MNA objects to this
                                                                          objects to

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                 evidence. MNA
                                                                           MNA objects to this
                                                                               objects to


  4517897                                        22




                                                                                       SuppR 207
request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed to limit the scope
                                                                     scope of
                                                                           of this request
                                                                                   request to the

plant, time period, components, and process relevant to this action.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO. NO. 51:
                                      51: Admit
                                           Admit that
                                                 that Michelin
                                                      Michelin has work procedures for tire and
tire component designers which set forth standards which Michelin has recognized.

RESPONSE:

       MNA admits
           admits it has work procedures
                              procedures for
                                         for tire
                                             tire designers.
                                                  designers. MNA
                                                             MNA objects
                                                                 objects to the extent
                                                                                extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                    commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of this case nor
                                                                                    ofthis

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                evidence. MNA objects to this
                                                                              objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope
                                                                     scope of
                                                                           of this request
                                                                                   request to the

time period relevant to this action.

REQUEST            ADMISSIONS NO.
REQUEST FOR ADMISSIONS            NO. 52:
                                       52: Admit
                                           Admit that
                                                  that Michelin
                                                       Michelin has
                                                                 has training
                                                                      training materials
                                                                               materials including
                                                                                         including
videotapes  for tire and tire component
videotapes for                component designers
                                        designers which set forth standards
                                                                  standards which Michelin has
recognized.

RESPONSE:

       MNA admits
           admits it has training
                         training materials
                                  materials for
                                            for tire
                                                 tire designers.
                                                      designers. MNA objects
                                                                     objects to the extent
                                                                                    extent this

request
request seeks
        seeks or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                    commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                       trade secret
                             secret protection
                                    protectionfor
                                               for such
                                                    such information.
                                                          information. MNA
                                                                       MNA objects to this
                                                                           objects to

request because it seeks information that is neither relevant to the subject matter of
                                                                                    of this case nor

reasonably calculated
reasonably calculatedtoto lead
                           lead to
                                 to the
                                    the discovery of admissible
                                        discovery of admissible evidence.
                                                                evidence. MNA objects to this
                                                                              objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope
                                                                     scope of
                                                                           of this request
                                                                                   request to the

time period relevant to this action.



  4517897                                        23




                                                                                       SuppR 208
REQUEST             ADMISSIONS NO.
REQUEST FOR ADMISSIONS             NO. 53:
                                        53: Admit
                                            Admit that
                                                   that Michelin
                                                        Michelin hashas training
                                                                         training materials
                                                                                  materials including
                                                                                            including
tests
tests for
      for tire
           tire and
                 and tire
                      tirecomponent
                           component designers
                                      designers which
                                                which set
                                                        set forth
                                                             forth standards
                                                                    standards which
                                                                                which Michelin
                                                                                       Michelin has
recognized.

RESPONSE:

       MNA admits
           admits it has training materials for
                         training materials for tire
                                                 tire designers.
                                                      designers. MNA
                                                                 MNA objects to the extent this

request
request seeks
        seeks or
              or attempts
                  attempts to
                            to seek
                                seektrade
                                      tradesecret,
                                             secret,proprietary,
                                                      proprietary, ororotherwise
                                                                         otherwisecommercially
                                                                                   commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                      trade secret
                            secret protection
                                   protection for
                                              for such
                                                  such info' nation. MNA
                                                       information.  MNA objects
                                                                         objects to this
                                                                                    this

request because it seeks information that is neither relevant to the subject matter of this case nor

reasonably calculatedtoto lead
reasonably calculated      lead to
                                 to the
                                    the discovery
                                        discovery of
                                                  of admissible
                                                     admissible evidence.
                                                                evidence. MNA
                                                                          MNA objects to this
                                                                              objects to

request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed to limit the scope
                                                                     scope of this request to the

time period relevant to this action.

REQUEST FOR ADMISSIONS
                 ADMISSIONS NO. NO. 54:
                                    54: Admit
                                        Admit that Michelin perfoi ns Failure Modes Analysis
                                                            performs
which address tread separation.

RESPONSE:

       MNA
       MNA admits
           admits that from
                       from time to time
                                     time itit conducts
                                                conducts Failure
                                                          Failure Modes
                                                                  Modes and
                                                                         and Effects
                                                                             Effects Analysis.
                                                                                     Analysis.

MNA
MNA objects to the extent
    objects to     extent this request
                               request seeks
                                       seeks or attempts
                                                attempts to
                                                         to seek
                                                             seek trade
                                                                   trade secret,
                                                                          secret, proprietary,
                                                                                  proprietary, or

otherwise commercially
          commercially confidential
                       confidential business
                                    business information
                                              information of
                                                          of MNA.
                                                             MNA. Pursuant to Rule 507 of
                                                                                       of the

Texas Rules of Evidence,
Texas Rules              MNA asserts
               Evidence, MNA asserts trade
                                     trade secret
                                           secret protection
                                                  protection for
                                                              for such
                                                                  such information.
                                                                       information. MNA
                                                                                    MNA

objects to this request because it seeks information that is neither relevant to the subject matter of

this
this case
     case nor
          nor reasonably  calculated to
               reasonably calculated  to lead
                                         lead to
                                              to the discovery
                                                     discovery of admissible evidence. MNA
                                                                  admissible evidence. MNA

objects to this request
objects to              as being
                request as being overly
                                 overly broad.
                                        broad. Intervenors
                                                Intervenors have failed
                                                                 failed to limit the scope of this

request to the time period relevant to this action.




  4517897                                         24




                                                                                         SuppR 209
REQUEST FOR ADMISSIONS
                 ADMISSIONS NO. NO. 55:
                                    55: Admit
                                        Admit that
                                              that Michelin
                                                   Michelin perfoiiiis
                                                            performs Failure Effects Analysis
which address tread separation.

RESPONSE:

        MNA
        MNA admits
            admits that from time to
                                  to time
                                      time ititconducts
                                                conducts Failure
                                                          Failure Modes
                                                                  Modes and
                                                                         and Effects
                                                                             Effects Analysis.
                                                                                     Analysis.

MNA
MNA objects to the extent
    objects to     extent this
                          this request
                               request seeks
                                       seeks or
                                             or attempts
                                                 attempts to
                                                          to seek
                                                              seek trade
                                                                    trade secret,
                                                                           secret, proprietary,
                                                                                   proprietary, or

          commercially confidential
otherwise commercially confidential business
                                    business information
                                              information ofMNA.
                                                          of MNA. Pursuant to Rule 507 of
                                                                                       of the

Texas
Texas Rules
      Rules of Evidence, MNA asserts
               Evidence, MNA asserts trade
                                     trade secret protection for
                                           secret protection  for such
                                                                  such information.
                                                                       information. MNA
                                                                                    MNA

objects to this request because it seeks information that is neither relevant to the subject matter of

this
this case
     case nor
          nor reasonably
               reasonably calculated  to lead
                          calculated to  lead to
                                              to the discovery
                                                     discovery of admissible evidence. MNA
                                                                  admissible evidence. MNA

objects to this request
objects to              as being
                request as being overly
                                 overly broad.
                                        broad. Intervenors
                                                Intervenors have failed to limit the scope
                                                                                     scope of this

request to the time period relevant to this action.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                    ADMISSIONSNO.     NO.56:56: Admit
                                                Admit that
                                                       that Michelin
                                                            Michelin runs
                                                                     runs tire
                                                                          tire endurance
                                                                               endurance tests and
                                                                                               and
tread separation is not the typical failure mode for such test.

RESPONSE:

        MNA
        MNA admits
            admits it conducts tests of tires,
                      conducts tests    tires, including endurancetests.
                                               including endurance tests. MNA
                                                                          MNA objects
                                                                              objects to the

extent this request seeks or attempts to seek
                                         seek trade secret,
                                                    secret, proprietary, or otherwise
                                                                            otherwise commercially
                                                                                      commercially

confidential  businessinformation
confidential business  informationofofMNA.
                                       MNA. Pursuant
                                            Pursuanttoto Rule
                                                         Rule 507
                                                              507 of
                                                                  of the
                                                                     the Texas
                                                                         Texas Rules
                                                                               Rules of

Evidence, MNA asserts
Evidence, MNA asserts trade
                      trade secret
                            secret protection
                                   protection for
                                               for such
                                                   such information.
                                                        information. MNA
                                                                     MNA admits
                                                                         admits itit conducts
                                                                                     conducts

testing of tires. MNA
                  MNAobjects
                      objects to
                               to this
                                   this request
                                         request because
                                                 because itit seeks
                                                               seeks infoiniation
                                                                      information that
                                                                                  that is
                                                                                        is neither
                                                                                           neither relevant

to the subject matter of
                      of this case nor reasonably calculated to lead to the discovery
                                                                            discovery of
                                                                                      of admissible

evidence.
evidence. MNA
          MNA objects
              objects to
                      to this
                         this request
                              request as
                                      as being
                                         being overly broad.
                                                      broad. Intervenors
                                                              Intervenors have
                                                                          have failed
                                                                               failed to limit

the scope of
          of this request to the time period relevant to this action.




  4517897                                           25




                                                                                             SuppR 210
REQUEST
REQUEST FOR  FOR ADMISSIONS
                    ADMISSIONSNO.     NO.57:
                                          57: Admit
                                               Admit that
                                                       that Michelin
                                                            Michelin runs
                                                                     runs tire
                                                                          tire endurance
                                                                               endurance tests and
                                                                                               and
tread separation is the typical failure mode for such test.

RESPONSE:

        MNA
        MNA admits
            admits it conducts tests of tires,
                      conducts tests    tires, including
                                               including endurance
                                                         endurancetests.
                                                                   tests. MNA objects
                                                                              objects to this

request as being
request as being vague
                 vague and
                       and ambiguous.
                           ambiguous. MNA
                                      MNA objects
                                          objects to this
                                                      this request
                                                            request because
                                                                     because it
                                                                             it seeks
                                                                                 seeks

information that is neither relevant to the subject matter of
                                                           of this case nor reasonably calculated to

lead to the discovery of admissible
                         admissible evidence.
                                    evidence. MNA
                                              MNA objects
                                                  objects to
                                                          to this request as being overly broad.

Intervenors have failed to limit the scope of
                                           of this request to the time period relevant to this action.

REQUEST
REQUEST FOR   FOR ADMISSIONS
                   ADMISSIONSNO.      NO.58:
                                           58: Admit
                                                Admit that
                                                       that Michelin
                                                            Michelin runs
                                                                      runs tests
                                                                             tests with
                                                                                   with over
                                                                                        over deflected
                                                                                             deflected
tires and tread separation is not the typical failure mode for such test tires.

RESPONSE:

        MNA admits itit conducts
        MNA admits                testingof
                        conducts testing  of tires,
                                              tires, and
                                                      and from
                                                           from time
                                                                 time to
                                                                       to time
                                                                          time tests
                                                                               tests tires
                                                                                     tires in
                                                                                           in an
                                                                                              an

overdeflected condition. MNA
overdeflected condition. MNA objects
                             objects to the
                                        the extent
                                            extent this
                                                   this request
                                                        request seeks
                                                                seeks or attempts
                                                                         attempts to seek
                                                                                     seek trade

secret,
secret, proprietary,
        proprietary, or otherwise
                         otherwise commercially
                                    commercially confidential
                                                 confidential business
                                                              business information
                                                                       information of MNA.
                                                                                      MNA.

Pursuant to Rule 507 of
Pursuant to          of the Texas
                            Texas Rules
                                  Rules of
                                        ofEvidence,
                                           Evidence, MNA
                                                     MNA asserts
                                                         asserts trade secret
                                                                       secret protection
                                                                              protection for

such
such information.
     information. MNA
                  MNA objects
                      objects to
                              to this
                                  this request
                                        request because
                                                 because itit seeks
                                                               seeks information
                                                                      information that is
                                                                                       is neither
                                                                                          neither

relevant to the subject matter of this case nor reasonably
relevant to                                     reasonably calculated to lead to the discovery
                                                           calculated to             discovery of

admissible evidence.
           evidence. MNA
                     MNA objects
                         objects to this request as being overly broad.
                                                                 broad. Intervenors
                                                                        Intervenors have failed

to limit the scope of
                   of this request to the time period relevant to this action.

REQUEST
REQUEST FOR   FOR ADMISSIONS
                   ADMISSIONSNO.     NO. 59:
                                           59: Admit
                                                Admit that
                                                       that Michelin
                                                            Michelin runs
                                                                       runs tests
                                                                            tests with
                                                                                  with over
                                                                                       over deflected
                                                                                            deflected
tires and tread separation is the typical failure mode for such test tires.

RESPONSE:

        MNA admits itit conducts
        MNA admits                testingof
                        conducts testing  of tires,
                                              tires, and
                                                      and from
                                                           from time
                                                                 time to
                                                                       to time
                                                                          time tests
                                                                               tests tires
                                                                                     tires in
                                                                                           in an
                                                                                              an

overdeflected condition. MNA
overdeflected condition. MNA objects to this
                             objects to this request as being
                                             request as being vague
                                                              vague and
                                                                    and ambiguous.
                                                                        ambiguous. MNA
                                                                                   MNA

objects to this request because it seeks information that is neither relevant to the subject matter of




 4517897                                          26




                                                                                         SuppR 211
this
this case
     case nor
          nor reasonably  calculated to
               reasonably calculated  to lead
                                         lead to
                                              to the discovery
                                                     discovery of admissible evidence. MNA
                                                                  admissible evidence. MNA

objects to this request
objects to              as being
                request as being overly
                                 overly broad.
                                        broad. Intervenors
                                                Intervenors have failed
                                                                 failed to limit the scope of this

request to the time period relevant to this action.

REQUEST
REQUEST FOR   FOR ADMISSIONS
                  ADMISSIONS NO. NO. 60:
                                      60: Admit
                                           Admit that
                                                  that Michelin
                                                       Michelin has
                                                                has adjustment
                                                                    adjustment documents
                                                                                documents with
tire
tire condition
      condition descriptions, condition lists,
                descriptions, condition  lists, condition codes, and
                                                condition codes,  and condition
                                                                        condition pictures
                                                                                  pictures and
                                                                                           and
illustrations.

RESPONSE:

       MNA admits
           admits that it that it has
                                  has such
                                      such documents
                                           documents applicable
                                                     applicable to tires in the
                                                                            the relevant
                                                                                relevant scope.
                                                                                         scope.

MNA
MNA objects to the extent
    objects to     extent this request
                               request seeks
                                       seeks or
                                             or attempts
                                                attempts to seek
                                                             seek trade
                                                                   trade secret,
                                                                          secret, proprietary,
                                                                                  proprietary, or

otherwise commercially
          commercially confidential
                       confidential business
                                    business information
                                              information ofMNA.
                                                          of MNA. Pursuant to Rule 507 of
                                                                                       of the

Texas
Texas Rules
      Rules of Evidence, MNA asserts
               Evidence, MNA asserts trade
                                     trade secret
                                           secret protection
                                                  protection for
                                                              for such
                                                                  such information.
                                                                       information. MNA
                                                                                    MNA

objects to this request because it seeks information that is neither relevant to the subject matter of

this
this case
     case nor
          nor reasonably
               reasonably calculated  to lead
                          calculated to  lead to
                                              to the discovery
                                                     discovery of admissible evidence. MNA
                                                                  admissible evidence. MNA

objects to this request
objects to              as being
                request as being overly
                                 overly broad.
                                        broad. Intervenors
                                                Intervenors have failed to limit the scope
                                                                                     scope of this

request to the time period relevant to this action.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.   NO.61:61: Admit
                                             Admit that
                                                    that Michelin
                                                         Michelin has work
                                                                      work procedures
                                                                            procedures for tire
adjustment center personnel which set forth standards which Michelin has recognized.

RESPONSE:

       MNA
       MNA admits that it has work
           admits that        work procedures for tire adjustment
                                   procedures for                 center personnel.
                                                       adjustment center personnel. MNA
                                                                                    MNA

objects to the extent this request seeks or attempts to seek
                                                        seek trade secret,
                                                                   secret, proprietary,
                                                                           proprietary, or otherwise
                                                                                           otherwise

commercially confidentialbusiness
commercially confidential businessinformation
                                   informationofofMNA.
                                                   MNA. Pursuant
                                                        Pursuant to
                                                                  to Rule
                                                                     Rule 507
                                                                          507 of the Texas
                                                                                     Texas

Rules
Rules of Evidence,     asserts trade
         Evidence, MNA asserts trade secret
                                     secret protection
                                            protection for
                                                        for such
                                                            such information.
                                                                 information. MNA
                                                                              MNA objects to

this request because it seeks information that is neither relevant to the subject matter of this case

nor reasonably calculated to
    reasonably calculated  to lead
                              lead to
                                   to the
                                      the discovery
                                          discovery of
                                                    of admissible
                                                       admissible evidence.
                                                                  evidence. MNA objects to this




 4517897                                          27




                                                                                        SuppR 212
request as being
request as being overly
                 overly broad.
                        broad. Intervenors
                                Intervenors have failed
                                                 failed to limit the scope of this request
                                                                                   request to the

time period relevant to this action.

REQUEST FOR ADMISSIONS
                ADMISSIONS NO.   NO. 62:
                                       62: Admit
                                           Admit that
                                                 that on
                                                      on or
                                                         or before September 16,  2014, Michelin
                                                                              16,2014,
became
became aware
        aware of the potential
                     potential for litigation
                                   litigation concerning
                                              concerning an August
                                                             August 24,
                                                                     24, 2014, crash reported to
involve
involve an
        an LT265/75R16
           LT265/75R16 BF  BF Goodrich      Rugged Terrain
                                Goodrich Rugged       Terrain T/A
                                                              T/A LRE
                                                                   LRE tire
                                                                         tire bearing
                                                                              bearing DOT
                                                                                      DOT No.
                                                                                            No.
BFW802110611
BFW802110611 mounted on Robert Coleman's pickup.

RESPONSE:

        MNA
        MNA states that it received
            states that    received notice
                                    notice of the
                                              the accident
                                                  accident on
                                                           on or
                                                              or before
                                                                  before September
                                                                          September 16,
                                                                                    16, 2014
                                                                                        2014

and reasonably
     reasonably anticipated
                anticipated litigation
                             litigation on
                                        on that date.

REQUEST
REQUEST FOR FOR ADMISSIONS
                 ADMISSIONSNO.    NO.63:
                                       63: Admit
                                           Admit that
                                                 that by
                                                      by September
                                                         September 16,
                                                                   16, 2014,
                                                                       2014, Michelin
                                                                             Michelin could
                                                                                      could
reasonably foresee litigation
reasonably foresee litigation concerning an LT265/75R16
                              concerning an LT265/75R16 BF BF Goodrich
                                                              Goodrich Rugged
                                                                        Rugged Terrain
                                                                               Terrain T/A
LRE tire bearing DOT BFW802110611       mounted on Robert
                       BFW802110611 mounted        Robert Coleman's pickup which crashed on
August 24, 2014.
       24,2014.

RESPONSE:

       MNA
       MNA states that it received
           states that    received notice
                                   notice of the
                                             the accident
                                                 accident on
                                                          on or
                                                             or before
                                                                 before September
                                                                         September 16,
                                                                                   16, 2014
                                                                                       2014

and reasonably
     reasonably anticipated
                anticipated litigation
                             litigation on that date.

REQUEST FOR ADMISSIONS
                   ADMISSIONS NO. NO. 64:
                                       64: Admit
                                           Admit that
                                                    that on
                                                         on or
                                                            or before September
                                                                        September 16, 2014, Michelin
                                                                                  16,2014,
became
became aware
         aware of Robert Coleman's
                           Coleman's notice
                                       notice of
                                               of anticipated
                                                   anticipated litigation
                                                                litigation and
                                                                           and request
                                                                               request that
                                                                                       that Michelin
                                                                                            Michelin
preserve the tire building machines used to build 16 inch light truck tires at the Fort Wayne plant
in 2011 for evidentiary purposes in that anticipated litigation.

RESPONSE:

       MNA denies
           denies this request
                       request as written.
                                  written. MNA
                                           MNA acknowledges
                                               acknowledges that, on or
                                                                     or around
                                                                        around September
                                                                               September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in




  4517897                                         28




                                                                                       SuppR 213
question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this request
                            request is
                                    is nothing
                                       nothing more
                                               more than
                                                     than an
                                                          an impermissible
                                                              impermissible "fishing
                                                                            "fishing expedition"
                                                                                     expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims  in this
                                        this case.
                                             case. MNA
                                                   MNA further
                                                       further objects to this request because it is

overly broad and seeks information
                       information that
                                   that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.

REQUEST
REQUEST FOR FOR ADMISSIONS
                   ADMISSIONSNO.    NO. 65:
                                        65: Admit
                                             Admit that Michelin
                                                         Michelin has made no efforts
                                                                                  efforts to preserve
                                                                                             preserve
the condition of tire building machines
                                machines used
                                          used to
                                               to build 16 inch light truck tires at the Fort Wayne
plant in 2011 in the time that has passed since September 16, 2014.

RESPONSE:

       MNA denies this request
           denies this request as
                               as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                          Coleman's counsel
                                                    counsel providing notice of aa potential
                                                            providing notice       potential claim
                                                                                             claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                    is nothing
                                       nothing more
                                               more than
                                                     than an
                                                          an impermissible
                                                              impermissible "fishing
                                                                            "fishing expedition"
                                                                                     expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or


  4517897                                        29




                                                                                       SuppR 214
not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO.66:
                                        66: Admit
                                              Admit that Michelin
                                                          Michelin has altered
                                                                        altered the tire
                                                                                     tire building
                                                                                          building
machines used to build 16 inch light truck tires at the Fort Wayne plant in 2011
                                                                            2011 in the time that
has passed since September 16, 2014.

RESPONSE:

       MNA denies this request as written.
           denies this            written. MNA
                                           MNA acknowledges
                                                acknowledges that, on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                             request is
                                      is nothing
                                         nothing more
                                                 more than
                                                       than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information
                       infounation that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




 4517897                                        30




                                                                                      SuppR 215
REQUEST FOR ADMISSIONS
                   ADMISSIONS NO.  NO. 67:
                                        67: Admit
                                            Admit that Michelin
                                                         Michelin has made no efforts to document
                                                                                            document
alterations to the tire building machines
                                 machines used to
                                                to build 16 inch light truck tires at the Fort Wayne
plant in 2011
         2011 in the time that has passed since September 16, 2014.

RESPONSE:

       MNA denies this request
           denies this request as
                               as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice        potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                    is nothing
                                       nothing more
                                               more than
                                                     than an
                                                          an impermissible
                                                              impermissible "fishing
                                                                             "fishing expedition"
                                                                                      expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process,
                                                                         process, whether or

not related to intervenors' claims in
               intervenors' claims  in this
                                        this case.
                                             case. MNA
                                                   MNA further
                                                       further objects to this request because
                                                                                       because it is

overly broad and seeks information
                       information that
                                   that is
                                        is neither relevant
                                                   relevant to
                                                            to the
                                                               the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                   ADMISSIONSNO.   NO. 68:
                                        68: Admit
                                            Admit that Michelin
                                                        Michelin has made no efforts
                                                                              efforts to preserve
                                                                                         preserve
the condition of
              of tire building machines used to build LT265/75R16 BF Goodrich Rugged Terrain
T/A LRE tires bearing DOT BFW802110611
                               BFW802110611 at the Fort Wayne
                                                          Wayne plant in the sixth week of  2011
                                                                                          of2011
in the time that has passed since September 16, 2014.

RESPONSE:

       MNA denies this request
                       request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                          Coleman's counsel
                                                    counsel providing notice of aa potential
                                                            providing notice       potential claim
                                                                                             claim



 4517897                                        31




                                                                                      SuppR 216
involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                             request is
                                      is nothing
                                         nothing more
                                                 more than
                                                       than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally
                generally related to every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in this
               intervenors' claims    this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request
                                                                             request because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST
REQUEST FOR FOR ADMISSIONS
                  ADMISSIONSNO.   NO.69:
                                       69: Admit
                                            Admit that Michelin
                                                        Michelin has altered
                                                                      altered the tire
                                                                                   tire building
                                                                                        building
machines used to build LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tires bearing DOT
BFW802110611
BFW802110611 at  at the
                    the Fort
                        Fort Wayne
                             Wayne plant
                                   plant in
                                         in the
                                            the sixth week
                                                      week of 2011
                                                              2011 in the time that has
                                                                                      has passed
                                                                                          passed
since September 16, 2014.

RESPONSE:

       MNA denies
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                          around September
                                                                                 September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire in




  4517897                                       32




                                                                                      SuppR 217
question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentinin the
                                                                                  the tire
                                                                                      tire in
                                                                                           in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            animpermissible
                                                               impermissible "fishing
                                                                              "fishing expedition"
                                                                                       expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects
                                                             objects to this request because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.    NO. 70:
                                        70: Admit
                                            Admit that
                                                    that Michelin
                                                         Michelin has made
                                                                      made no efforts to document
alterations to the tire
alterations to      tire building
                          building machines
                                   machines used
                                             used to
                                                   to build
                                                       buildLT265/75R16
                                                             LT265/75Rl6 BFBF Goodrich
                                                                               Goodrich Rugged
                                                                                           Rugged
Terrain T/A  LRE tires bearing DOT BFW802110611
         T/ALRE                        BFW802110611 at the Fort Wayne plant in the sixth week
of 2011 in the time that has passed since September 16, 2014.
of2011

RESPONSE:

       MNA denies this request
                       request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that,
                                                             that, on
                                                                   on or
                                                                      or around
                                                                          around September
                                                                                 September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                  identifying the tire building
                                                       building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentinin the
                                                                                  the tire
                                                                                      tire in
                                                                                           in

question.
question. Accordingly,
          Accordingly, this
                       this request
                             request is
                                      is nothing
                                         nothing more
                                                 more than
                                                       than an
                                                             an impermissible
                                                                 impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"



  4517897                                        33




                                                                                      SuppR 218
for information generally
                generally related to every
                                     every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST           ADMISSIONS NO.
REQUEST FOR ADMISSIONS               NO. 71:
                                          71: Admit
                                              Admit that
                                                    that Michelin
                                                         Michelin has made no efforts
                                                                                efforts to preserve
                                                                                           preserve
the condition of the first
              ofthe  first stage
                           stage tire
                                 tire building
                                      building machines
                                               machines used to build
                                                                build LT265/75R16
                                                                       LT265/75R16 BF Goodrich
Rugged  Terrain T/A
Rugged Terrain    T/A LRE
                       LRE tires bearing
                                    bearing DOT
                                            DOT BFW802110611
                                                 BFW802110611 at   at the
                                                                      the Fort
                                                                          Fort Wayne   plant in the
                                                                               Wayne plant
sixth week of 2011 in the time that has passed since September 16, 2014.
           of2011

RESPONSE:

       MNA denies
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                               acknowledges that, on
                                                                  on or
                                                                     or around
                                                                        around September
                                                                               September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that   producedthethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentinin the
                                                                                  the tire
                                                                                      tire in
                                                                                           in

question.
question. Accordingly,
          Accordingly, this
                        this request
                              request is
                                       is nothing
                                          nothing more
                                                  more than
                                                        than an
                                                              an impermissible
                                                                  impermissible "fishing
                                                                                "fishing expedition"
                                                                                         expedition"

for information generally
                generally related to every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects
                                                             objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST
REQUEST FORFOR ADMISSIONS
                 ADMISSIONSNO.  NO.72:
                                    72: Admit
                                        Admit that Michelin
                                                   Michelin has altered
                                                                altered the first stage tire
building machines used
building machines used to build
                          build LT265/75R16 BF Goodrich
                                LT265/75R16 BF            Rugged Terrain
                                                Goodrich Rugged    Terrain T/A
                                                                           T/A LRE
                                                                                 LRE tires


  4517897                                        34




                                                                                      SuppR 219
bearing DOT BFW802110611                                                 2011 in the time that
              BFW80211 0611 at the Fort Wayne plant in the sixth week of 2011
has passed since September 16, 2014.

RESPONSE:

       MNA denies
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice        potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                             to MNA
                                                MNA for
                                                     for inspection
                                                          inspection under
                                                                     under reasonable
                                                                            reasonable conditions,
                                                                                       conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building
                                                       building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentininthe
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                              "fishing expedition"
                                                                                       expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects
                                                             objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.     NO. 73:
                                          73: Admit
                                              Admit that
                                                    that Michelin
                                                          Michelin has made no efforts to document
alterations to the first
alterations to     first stage
                         stage tire
                                tire building
                                     building machines
                                              machines used
                                                         used to
                                                              to build
                                                                 build LT265/75R16
                                                                       LT265/75R16 BF BF Goodrich
                                                                                          Goodrich
Rugged    Terrain T/A
Rugged Terrain    T/A LRE
                        LRE tires
                             tires bearing
                                    bearing DOT
                                             DOT BFW802110611
                                                 BFW802110611 atat the the Fort
                                                                           Fort Wayne
                                                                                Wayne plant
                                                                                        plant in the
sixth week of  2011 in the time that has passed since September 16, 2014.
            of2011

RESPONSE:

       MNA denies
           denies this
                  this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or


 4517897                                         35




                                                                                      SuppR 220
intervenors to provide
intervenors to provide the tire in question
                                   question to MNA
                                               MNA for
                                                   for inspection
                                                        inspection under
                                                                   under reasonable
                                                                          reasonable conditions,
                                                                                     conditions,

MNA was until recently unable to deteiiiiine
                                 determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying  the tire building
                                  identifying the               machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethe defect
                                          defect   alleged
                                                 alleged to tobebepresent
                                                                   presentininthe
                                                                               the tire
                                                                                   tire in
                                                                                        in

question.
question. Accordingly,
          Accordingly, this
                       this request
                             request is
                                      is nothing
                                         nothing more
                                                 more than
                                                       than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                              "fishing expedition"
                                                                                       expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.

REQUEST            ADMISSIONS NO.
REQUEST FOR ADMISSIONS             NO. 74:
                                         74: Admit
                                             Admit that no
                                                         no representative
                                                            representative of
                                                                           of Robert Coleman was
present when Michelin altered the first stage tire building machines used to build LT265/75R16
                                                                                     LT265/75R16
BF Goodrich Rugged Terrain T/A LRE tires bearing DOT BFW802110611
                                                               BFW802110611 at the Fort Wayne
plant in the sixth week of 2011 in the time that has passed since September 16, 2014.
                        of2011

RESPONSE:

       MNA denies this request
           denies this request as
                               as written.
                                  written. MNA
                                           MNA acknowledges
                                               acknowledges that, on or
                                                                     or around
                                                                        around September
                                                                               September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.



  4517897                                       36




                                                                                     SuppR 221
        MNA
        MNA objects to this
            objects to  this request
                              request because
                                       because intervenors
                                                intervenors have
                                                            have not
                                                                 not identified
                                                                      identified the
                                                                                  the specific
                                                                                       specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                           an impermissible
                                                               impermissible "fishing
                                                                             "fishing expedition"
                                                                                      expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.      NO. 75:
                                           75: Admit
                                               Admit that, in the time from
                                                                         from September
                                                                               September 16 of 2014 to
                                                                                             of2014
the present,
    present, the first
                 first stage
                        stage tire
                               tire building
                                     building machines
                                               machines used
                                                        used to to build
                                                                    buildLT265/75R16
                                                                           LT265/75R16 BF BF Goodrich
                                                                                              Goodrich
Rugged   Terrain T/A
Rugged Terrain   T/A LRE
                       LRE tires bearing
                                     bearing DOT
                                              DOT BFW802110611
                                                    BFW802110611 at     at the
                                                                           the Fort
                                                                               Fort Wayne  plant in the
                                                                                    Wayne plant
sixth
sixth week
      week of 2011
                2011 have
                       have been
                             been altered
                                     altered by aa person
                                                   person oror persons
                                                                persons whose
                                                                          whose identity
                                                                                 identity has
                                                                                          has not been
                                                                                                  been
disclosed to Robert Coleman.

RESPONSE:

       MNA denies      request as written.
           denies this request    written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in
                                in question
                                   question to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the
                                                     -
tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentinin the
                                                                                  the tire
                                                                                      tire in
                                                                                           in

question.
question. Accordingly,
          Accordingly, this
                        this request
                              request is
                                       is nothing
                                          nothing more
                                                  more than
                                                        than an
                                                              an impermissible
                                                                  impermissible "fishing
                                                                                 "fishing expedition"
                                                                                          expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is


  4517897                                         37




                                                                                         SuppR 222
overly broad and seeks information that is neither
                                           neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.    NO. 76:
                                         76: Admit
                                              Admit that Michelin
                                                         Michelin has made no efforts
                                                                                efforts to preserve
                                                                                           preserve
the
the condition
     condition of the
                   the second
                        second stage
                                stage tire
                                       tire building
                                             building machines
                                                      machines used
                                                                used to
                                                                      to build
                                                                          buildLT265/75R16
                                                                                LT265/75R16 BF  BF
Goodrich Rugged Terrain T/A LRE tires bearing DOT BFW802110611
                                                         BFW802110611 at the Fort Wayne plant
in the sixth week of 2011 in the time that has passed since September 16, 2014.
                  of2011

RESPONSE:

       MNA denies      request as written.
           denies this request    written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                    potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying  the tire building
                                  identifying the               machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethe defect
                                          defect   alleged
                                                 alleged to tobebepresent
                                                                   presentininthe
                                                                               the tire
                                                                                   tire in
                                                                                        in

question.
question. Accordingly,
          Accordingly, this request is nothing
                                       nothing more than an
                                                         an impeunissible
                                                             impermissible "fishing
                                                                           "fishing expedition"
                                                                                    expedition"

for information generally related to every aspect of
                generally related                 of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further objects to this request because
                                                                                     because it is

overly broad and seeks information
                       information that
                                   that is neither relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.




 4517897                                        38




                                                                                      SuppR 223
REQUEST           ADMISSIONSNO.
REQUEST FOR ADMISSIONS            NO. 77:
                                      77: Admit
                                          Admit that
                                                that Michelin
                                                     Michelin has altered
                                                                  altered the second
                                                                              second stage tire
building machines used
building machines   used to
                         to build
                            build LT265/75R16
                                  LT265/75R16 BFBF Goodrich   Rugged Terrain
                                                     Goodrich Rugged   Terrain T/A
                                                                                T/A LRE tires
bearing DOT BFW802110611
              BFW802110611 at the Fort Wayne plant in the sixth week of   2011 in the time that
                                                                       of2011
has passed since September 16, 2014.

RESPONSE:

       MNA denies this request
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide the tire in question
intervenors to                     question to
                                             to MNA
                                                MNA for
                                                     for inspection
                                                          inspection under
                                                                     under reasonable
                                                                            reasonable conditions,
                                                                                       conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building
                                                       building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                              "fishing expedition"
                                                                                       expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST FOR ADMISSIONS
                   ADMISSIONS NO.   NO. 78:
                                         78: Admit
                                             Admit that
                                                    that Michelin
                                                         Michelin has made no efforts
                                                                               efforts to document
alterations
alterations to the second
                   second stage
                           stage tire building
                                      building machines
                                               machines used to build
                                                                 build LT265/75R16
                                                                       LT265/75R16 BF Goodrich
                                                                                           Goodrich
Rugged    Terrain T/A
Rugged Terrain    T/A LRE
                       LRE tires
                             tires bearing
                                    bearing DOT BFW802110611
                                                 BFW802110611 at   at the
                                                                      the Fort
                                                                          Fort Wayne    plant in the
                                                                               Wayne plant
sixth week of  2011 in the time that has passed since September 16, 2014.
            of2011

RESPONSE:

       MNA denies
           denies this
                  this request
                       request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim


 4517897                                         39




                                                                                       SuppR 224
involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to
            to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST          ADMISSIONS NO.
REQUEST FOR ADMISSIONS           NO. 79:
                                       79: Admit
                                           Admit that
                                                   that no
                                                        no representative
                                                            representative of
                                                                           of Robert
                                                                              Robert Coleman
                                                                                     Coleman was
present when Michelin
present when               altered the
              Michelin altered      the second
                                        second stage
                                                stage tire
                                                         tire building
                                                              building machines    used to
                                                                         machines used   to build
                                                                                             build
LT265/75R16
LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires bearing DOT BFW802110611
                                                                            BFW802110611 at the
Fort Wayne plant in the sixth week of 2011 in the time that has passed since September 16, 2014.
                                    of2011

RESPONSE:

       MNA denies this request
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice        potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire in




  4517897                                        40




                                                                                      SuppR 225
question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this request
                            request is nothing more than
                                       nothing more than an
                                                         an impermissible
                                                            impel' iissible "fishing expedition"

for information generally related to every aspect of
                generally related                 of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further objects to this request because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.

REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONS NO. NO. 80:
                                       80: Admit
                                           Admit that
                                                   that no
                                                        no representative
                                                           representative of
                                                                          of Robert
                                                                             Robert Coleman
                                                                                    Coleman was
invited
invited to attend when Michelin altered  the second
                                 altered the second stage
                                                      stage tire building machines  used to build
                                                                          machines used
LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tires bearing DOT 13FW802110611 at the
Fort Wayne plant in the sixth week of 2011 in the time that has passed since September 16, 2014.
                                   of2011

RESPONSE:

       Admitted.
       Admitted. MNA
                 MNA acknowledges  that, on or around
                      acknowledges that,       around September
                                                      September 16,
                                                                16, 2014,
                                                                    2014, it received
                                                                             received a

letter
letter from
       from Coleman's counsel providing
            Coleman's counsel providingnotice
                                        noticeof
                                               of aa potential claim involving
                                                     potential claim            the tire
                                                                     involving the  tire in

question.
question. However,
          However, due
                   due to
                        to the
                            the refusal
                                 refusal of
                                         ofcounsel
                                            counsel for
                                                     for plaintiffs
                                                         plaintiffs and/or
                                                                    and/or intervenors
                                                                           intervenors to provide the

tire in question
        question to
                 to MNA
                    MNA for
                         for inspection
                              inspection under
                                         under reasonable
                                                reasonable conditions,
                                                           conditions, MNA was until
                                                                               until recently
                                                                                     recently

unable to determine
unable to           whichtire
          determine which tire building
                               buildingmachines
                                        machineswere
                                                 wereused
                                                      usedtoto build
                                                                build the
                                                                       the tire
                                                                           tire in
                                                                                in

question.
question. Subsequent
          Subsequent to
                      to identifying
                          identifying the tire building machines used to build the tire in question,
                                                                                           question,

MNA has taken appropriate
MNA has                   steps to
              appropriate steps to document the condition
                                   document the condition of,
                                                          of, and
                                                              and any
                                                                  any changes to, the tire
                                                                      changes to,

building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                       this request
                             request is
                                      is nothing
                                         nothing more
                                                 more than
                                                       than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"



  4517897                                        41




                                                                                       SuppR 226
for information generally related to every
                generally related    every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects
                                                             objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.  NO. 81:
                                        81: Admit
                                            Admit that,
                                                   that, in
                                                         in the time from
                                                                       from September
                                                                             September 16 of  2014 to
                                                                                           of2014
the present, the second
                 second stage
                        stage tire building
                                   building machines
                                             machines used to  to build
                                                                  build LT265/75R16
                                                                          LT265/75R16 BFBF Goodrich
                                                                                            Goodrich
Rugged
Rugged Terrain
         Terrain T/A LRE tires bearing DOT 13FW802110611
                                                13FW802110611 at      at the
                                                                         the Fort Wayne
                                                                                  Wayne plant
                                                                                          plant in the
sixth
sixth week
      week of 2011
                2011 have
                      have been
                           been altered
                                  altered by aa person
                                                 person oror persons
                                                              persons whose
                                                                        whose identity
                                                                               identity has
                                                                                        has not
                                                                                             not been
                                                                                                 been
disclosed to Robert Coleman
                    Coleman.

RESPONSE:

       MNA denies this request
           denies this request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice        potential claim
                                                                                               claim

involving the tire
involving the tire in question.
                      question. However,
                                However, due to
                                             to the
                                                 the refusal
                                                      refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                  identifying the tire building
                                                       building machines used to
                                                                machines used to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects
           objects to
                   to this
                       this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing  process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defectalleged
                                                     alleged
                                                           to tobebepresent
                                                                     presentinin the
                                                                                  the tire
                                                                                      tire in
                                                                                           in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            animpermissible
                                                               impermissible "fishing
                                                                              "fishing expedition"
                                                                                       expedition"

for information generally
                generally related to every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects
                                                             objects to this request because it is

overly broad and seeks information that is neither relevant to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




 4517897                                         42




                                                                                        SuppR 227
REQUEST            ADMISSIONSNO.
REQUEST FOR ADMISSIONS            NO. 82:
                                       82: Admit
                                            Admit Michelin
                                                  Michelin currently
                                                           currently has possession of the first
stage tire building machines used to build LT265/75R16 BF Goodrich Rugged Terrain T/A LRE
tires bearing DOT BFW802110611
                    BFW80211 0611 at the Fort Wayne plant in the sixth week of
                                                                            of 2011.

RESPONSE:

       Admitted.
       Admitted. MNA
                 MNA objects
                     objects to this
                                 this request
                                       request because
                                                because intervenors
                                                         intervenors have
                                                                     have not
                                                                          not identified
                                                                               identified the

specific manufacturingprocess
specific manufacturing processthat
                               thatproduced
                                    producedthe
                                             thedefect
                                                 defectalleged
                                                        allegedtotobe
                                                                    be present
                                                                       present in
                                                                                in the
                                                                                   the tire
                                                                                       tire in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally related to every aspect of
                generally related                 of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information
                       information that
                                   that is neither relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

REQUEST FOR ADMISSIONS
                  ADMISSIONS NO. NO. 83:
                                      83: Admit
                                           Admit Michelin
                                                 Michelin currently
                                                          currently has possession of
                                                                                   of the second
stage tire building machines used to build LT265/75R16 BF Goodrich Rugged Terrain T/A LRE
tires bearing DOT BEWS02110611
                    BFWS0211 0611 at the Fort Wayne plant in the sixth week of
                                                                             of 2011.

RESPONSE:

       Admitted.
       Admitted. MNA
                 MNA objects
                     objects to this
                                 this request
                                       request because
                                                because intervenors
                                                         intervenors have
                                                                     have not
                                                                          not identified
                                                                               identified the

specific manufacturingprocess
specific manufacturing processthat
                               thatproduced
                                    producedthe
                                             thedefect
                                                 defectalleged
                                                        allegedtotobe
                                                                    be present
                                                                       presentin
                                                                               in the
                                                                                   the tire
                                                                                       tire in

question.
question. Accordingly,
          Accordingly, this request
                            request is
                                    is nothing
                                       nothing more
                                               more than
                                                     than an
                                                          an impermissible
                                                              impermissible "fishing
                                                                            "fishing expedition"
                                                                                     expedition"

for information generally related to
                generally related to every aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process,
                                                                         process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of admissible evidence.




 4517897                                        43




                                                                                      SuppR 228
REQUEST FOR ADMISSIONS
                  ADMISSIONS NO. NO. 84:
                                      84: Admit
                                          Admit that,
                                                 that, during
                                                       during time period from February 2011
                                                                                           2011 to
the present, persons who are not employees of
                                            of Michelin North America,
                                                                America, Inc. have had access to
Michelin's Fort
            Fort Wayne
                 Wayne plant which
                              which provided
                                     provided those persons an opportunity   to see the first stage
                                                                opportunity to
tire building machines used to build LT265/75R16
                                     LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tires
bearing DOT BFW802110611.
              BFW80211 0611.

RESPONSE:

       MNA denies
           denies this
                  this request
                       request as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due to
                                              to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors
intervenors to provide
               provide the tire in
                                in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentinin the
                                                                                 the tire
                                                                                     tire in
                                                                                          in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                           an impermissible
                                                               impermissible "fishing
                                                                             "fishing expedition"
                                                                                      expedition"

for information generally
                generally related to every
                                     every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




  4517897                                       44




                                                                                     SuppR 229
REQUEST FOR ADMISSIONS
                   ADMISSIONS NO.NO. 85:
                                      85: Admit
                                           Admit that,
                                                 that, during
                                                        during time period from
                                                                           from February 2011
                                                                                           2011 to
the present, persons who are not employees of
                                            of Michelin North America, Inc. have had access to
Michelin's Fort Wayne
                  Wayne plant which provided   those persons
                                      provided those   persons an opportunity   to see the second
                                                                   opportunity to           second
stage tire building machines used to build LT265/75R16 BF Goodrich Rugged Terrain T/A LRE
tires bearing DOT BFW802110611.
                    BFW80211 0611.

RESPONSE:

       MNA denies this request
           denies this request as
                               as written.
                                  written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice        potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                  Subsequent to identifying
                                identifying the tire building machines used
                                                     building machines used to
                                                                            to build
                                                                               build the
                                                                                     the tire
                                                                                         tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethe defect
                                          defect   alleged
                                                 alleged to tobebepresent
                                                                   presentininthe
                                                                               the tire
                                                                                   tire in
                                                                                        in

question.
question. Accordingly,
          Accordingly, this request
                            request is
                                    is nothing
                                       nothing more
                                               more than
                                                     than an
                                                          an impermissible
                                                              impermissible "fishing
                                                                            "fishing expedition"
                                                                                     expedition"

for
for info' nation generally
    information            related to
                 generally related to every aspect of
                                                   of MNA's
                                                      MNA's manufacturing
                                                            manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims  in this
                                       this case.
                                            case. MNA
                                                  MNA further objects to this request because
                                                                                      because it is

overly broad and seeks information
                       information that
                                   that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




 4517897                                        45




                                                                                      SuppR 230
REQUEST FOR ADMISSIONS
                  ADMISSIONS NO.  NO. 86:
                                      86: Admit
                                          Admit that,
                                                  that, during
                                                        during time period from February 2011
                                                                                           2011 to
the present, persons who are not employees ofof Michelin North America,    Inc. have had access to
                                                                  America, Inc.
Michelin's
Michelin's Fort
            Fort Wayne
                 Wayne plant which provided those persons an opportunity to  to see the final finish
inspection  process on
inspection process  on the same inspection
                                 inspection line as used
                                                    used toto inspect
                                                               inspect LT265/75R16
                                                                       LT265/75R16 BFBF Goodrich
                                                                                          Goodrich
Rugged Terrain T/A LRE tires bearing DOT BFW802110611.

RESPONSE:

       MNA denies this request as written.
           denies this            written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing notice of aa potential
                                                             providing notice       potential claim
                                                                                              claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                               ofcounsel
                                                                  counsel for
                                                                           for plaintiffs
                                                                                plaintiffs and/or
                                                                                            and/or

intervenors to provide
intervenors to provide the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                   for inspection
                                                        inspection under
                                                                   under reasonable
                                                                         reasonable conditions,
                                                                                    conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to
                              to identifying
                                  identifying the tire building machines used
                                                       building machines used to
                                                                              to build
                                                                                 build the
                                                                                       the tire
                                                                                           tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                        this request
                              request is
                                       is nothing
                                          nothing more
                                                  more than
                                                        than an
                                                             an impermissible
                                                                 impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




 4517897                                        46




                                                                                      SuppR 231
REQUEST
REQUEST FOR  FOR ADMISSIONS
                  ADMISSIONSNO.     NO.87:
                                         87: Admit
                                               Admit that
                                                     that in
                                                           in September
                                                               September of
                                                                          of 2014
                                                                             2014 Robert
                                                                                   Robert Coleman
                                                                                          Coleman
proposed
proposed toto Michelin  an agreement
              Michelin an   agreement by by which
                                             which Michelin's
                                                     Michelin's access
                                                                  access to
                                                                         to the
                                                                             the LT265/75R16
                                                                                  LT265/75R16 BF
                                                                                               BF
Goodrich   Rugged Terrain
Goodrich Rugged     Terrain T/A
                            T/A LRE
                                  LRE tire
                                        tire bearing
                                             bearing DOT
                                                      DOT BFW802110611
                                                             BFW802110611 mounted
                                                                                mounted on Robert
                                                                                            Robert
Coleman's pickup at the time ofof the crash
                                      crash should
                                             should be comparable
                                                       comparable to Robert Coleman's access to
Michelin's tire building
                building machines
                          machines used to build
                                              build LT
                                                    LT 265/75R16
                                                        265/75R16 BF BF Goodrich
                                                                         Goodrich Rugged
                                                                                    Rugged Terrain
                                                                                           Terrain
T/A tires in February of 2001
                      of2001  at Michelin's   Fort Wayne  plant.

RESPONSE:

       MNA denies      request as written.
           denies this request    written. MNA
                                           MNA acknowledges
                                                acknowledges that, on
                                                                   on or
                                                                      or around
                                                                         around September
                                                                                September

16,
16, 2014,
    2014, itit received
                received aa letter
                             letter from
                                     from Coleman's
                                           Coleman's counsel
                                                     counsel providing
                                                             providing notice
                                                                       notice of aa potential
                                                                                     potential claim
                                                                                               claim

involving  the tire
involving the  tire in question.
                       question. However,
                                 However, due
                                          due to the
                                                  the refusal
                                                       refusal of
                                                                ofcounsel
                                                                   counsel for
                                                                            for plaintiffs
                                                                                 plaintiffs and/or
                                                                                             and/or

intervenors to provide
intervenors to provide the
                       the tire in question
                                   question to
                                            to MNA
                                               MNA for
                                                    for inspection
                                                         inspection under
                                                                    under reasonable
                                                                           reasonable conditions,
                                                                                      conditions,

MNA was until recently unable to determine which tire building machines were used to build the

tire in question.
        question. Subsequent
                   Subsequent to identifying
                                 identifying the tire building
                                                      building machines used to
                                                               machines used to build
                                                                                build the
                                                                                      the tire
                                                                                          tire in

question, MNA has taken appropriate steps to document the condition of, and any changes to, the

tire building machines.

       MNA
       MNA objects to this
           objects to  this request
                             request because
                                      because intervenors
                                               intervenors have
                                                           have not
                                                                not identified
                                                                     identified the
                                                                                 the specific
                                                                                      specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                            an impermissible
                                                                impermissible "fishing
                                                                               "fishing expedition"
                                                                                        expedition"

for information generally related to
                generally related to every aspect
                                           aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because
                                                                                     because it is

overly broad and seeks information that is neither relevant
                                                   relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.




  4517897                                        47




                                                                                       SuppR 232
REQUEST FOR ADMISSIONS
                    ADMISSIONS NO.    NO. 88:
                                           88: Admit
                                                 Admit that
                                                        that Michelin
                                                             Michelin refuses to allow Robert Coleman
to inspect
    inspect the
            the first
                 first and
                        and second
                             second stage
                                     stage tire
                                            tire building
                                                  building machines
                                                           machines used
                                                                       used to
                                                                             to build
                                                                                 build LT265/75R16
                                                                                        LT265/75R16 BF  BF
Goodrich Rugged Terrain T/A LRE tire bearing DOT BFW802110611BFW802110611 in the sixth week of        2001
                                                                                                   of2001
at Michelin's
   Michelin's Fort
               Fort Wayne
                     Wayne plant
                              plant regardless
                                    regardless of  the confidentiality
                                                 ofthe  confidentiality and regardless ofof the limitations
on access that Robert Coleman will agree to.

RESPONSE:

        MNA objects to any inspection
            objects to     inspection of any portion of the Fort Wayne
                                                                 Wayne plant by counsel
                                                                                counsel for

intervenors, based upon
intervenors, based upon grounds
                        grounds set
                                set forth
                                    forth in response
                                             response to intervenors'
                                                         intervenors' Request
                                                                      Request for Entry Upon

Land, below.
      below. Furthermore,
             Furthermore, MNA
                          MNA denies this request as written.
                                                     written. MNA
                                                              MNA acknowledges
                                                                  acknowledges that, on or

around
around September 16, 2014,
       September 16, 2014, it received
                              received a letter from
                                                from Coleman's
                                                     Coleman's counsel providing notice
                                                               counsel providing notice of a

potential claim involving
potential claim involvingthe
                          thetire
                              tire in
                                    in question.
                                       question. However, due to
                                                 However, due to the refusal
                                                                     refusal of
                                                                             of counsel
                                                                                 counsel for
                                                                                         for

plaintiffs and/or intervenors
plaintiffs and/or intervenorstoto provide
                                  provide the
                                           the tire
                                               tire in question
                                                       question to MNA
                                                                   MNA for
                                                                        for inspection
                                                                             inspection under
                                                                                         under

reasonable conditions, MNA was until recently unable to determine which tire building machines

were used to build the tire in question.
                               question. Subsequent
                                         Subsequent to
                                                    to identifying
                                                       identifying the tire building machines used

to build the tire in question,
                     question, MNA has taken appropriate steps to document the condition of, and

any changes to, the tire building machines.

        MNA
        MNA objects
            objects to
                    to this
                        this request
                              request because
                                       because intervenors
                                                intervenors have
                                                            have not
                                                                 not identified
                                                                      identified the
                                                                                  the specific
                                                                                       specific

manufacturing   process
manufacturing process   thatproduced
                      that    produced
                                     thethedefect
                                             defect alleged
                                                  alleged to tobebepresent
                                                                    presentininthe
                                                                                the tire
                                                                                    tire in
                                                                                         in

question.
question. Accordingly,
          Accordingly, this
                       this request
                            request is
                                     is nothing
                                        nothing more
                                                more than
                                                      than an
                                                           an impermissible
                                                               impermissible "fishing
                                                                             "fishing expedition"
                                                                                      expedition"

for information generally related to every aspect
                generally related          aspect of
                                                  of MNA's
                                                     MNA's manufacturing
                                                           manufacturing process, whether or

not related to intervenors' claims in
               intervenors' claims in this
                                      this case.
                                           case. MNA
                                                 MNA further
                                                     further objects to this request because it is

overly broad and seeks information that is neither relevant to
                                                            to the subject matter of this case nor

reasonably calculated to lead to the discovery of
                                               of admissible evidence.

                                RESPONSE TO INTERROGATORY

INTERROGATORY
INTERROGATORY NO.        NO.1:1: Please    identify any
                                   Please identify  any entity
                                                         entity which
                                                                which may
                                                                        may bebe designated
                                                                                   designated asas "a
responsible third party"
responsible third party" as
                          as that
                             that term
                                  term is used in section
                                                   section 33.004
                                                           33.004 of the Texas
                                                                          Texas Civil
                                                                                  Civil Practice
                                                                                         Practice and
Remedies   Code by
Remedies Code     by listing
                      listing (a)
                              (a) the
                                   the entities'
                                       entities' name
                                                 name or names,
                                                           names, (b)
                                                                  (b) the
                                                                       the entities'
                                                                            entities' addresses
                                                                                       addresses and
                                                                                                  and


  4517897                                           48




                                                                                            SuppR 233
telephone numbers
           numbers and other contact information,
                                          information, (c)
                                                         (c) the
                                                             the entities' registered agents for  for service if
any,
any, (d)
      (d) the county
               county of the entities'
                               entities' principal
                                         principal office    in this
                                                     office in  this state
                                                                       state if any,
                                                                                 any, (e) the states
                                                                                                states that the
entities are believed
entities are believed to
                       to be
                           be "citizens"
                              "citizens" of as that word is used used in in 28
                                                                             28 United
                                                                                United States
                                                                                         States Code
                                                                                                 Code section
                                                                                                        section
1332, (f) the duties which such entities are believed to have breached, (g) any acts and omissions
and product defects
              defects which are believed to have breached
                                                        breached those duties, and (h)    (h) the
                                                                                              the contentions
                                                                                                   contentions
about
about the entities
            entities which would confirm
                                    confirm that the designation
                                                         designation of those entities
                                                                                   entities as aa responsible
                                                                                                   responsible
third
third party
       party would
              would not be be groundless
                               groundless to to the
                                                 the best
                                                      bestofofthe
                                                                thedesignating
                                                                      designating counsel's
                                                                                     counsel's "knowledge,
                                                                                                  "knowledge,
information,   and belief formed
information, and          formed after
                                   after reasonable
                                         reasonable inquiry"
                                                       inquiry" asas that
                                                                     that phrase
                                                                            phrase is
                                                                                    is used in Texas Rule of
Civil Procedure 13.

RESPONSE:

         Subject to and without waiving the following objections, MNA states that discovery is in

its preliminary stages and it will supplement this response in accordance with the Texas Rules of

Civil
Civil Procedure.
      Procedure. In
                 In addition,
                    addition, MNA refers to its
                                            its response
                                                response to requests
                                                            requests for disclosure and list of
                                                                         disclosure and

persons with knowledge of
                       of relevant facts, and any supplements thereto.

                            RESPONSE TO REQUESTS FOR PRODUCTION

REQUEST
REQUEST FOR     FOR PRODUCTION
                       PRODUCTIONNO.          NO.1:1: Please
                                                         Please produce
                                                                    produce allall written
                                                                                    written oror otherwise
                                                                                                   otherwise recorded
                                                                                                                 recorded
statements
statements (this includes
                      includes audio-recordings,
                                  audio-recordings, video-recordings,
                                                           video-recordings, written statements,
                                                                                               statements, electronic
                                                                                                                electronic
communications,        complaints,affidavits,
communications, complaints,            affidavits,depositions,
                                                      depositions,and    andother
                                                                              other testimony
                                                                                      testimony as  as well
                                                                                                       well as another
                                                                                                                   another
"witness    statement" as
"witness statement"       as that
                              that term
                                    term is used in   in Texas
                                                          Texas Rule Rule ofof Civil
                                                                                Civil Procedure
                                                                                        Procedure 192.3(h))
                                                                                                      192.3(h)) of any any
Michelin     employee or
Michelin employee         or ex-employee
                              ex-employeeoror agentsagentsor   or ex-agent
                                                                    ex-agentwho  who worked
                                                                                       workedfor  for or
                                                                                                       or on
                                                                                                          on behalf of
Michelin at the Fort Wayne plant in 2011 which address any of                  of the following issues: (a) leaks in
the roof
    roof over the rooms where tire building or tire inspection occurred, (b) puddles on the floor in
the rooms where tire building or tire inspection occurred, (c) the use of                of plastic sheeting to divert
leaks in the roof
               roof over the rooms where tire building or tire inspection occurred, (d) allegations of
sexual misconduct alleged to involve personnel whose job responsibilities included tire building
or tire
    tire inspecting,
          inspecting, (e)
                        (e) sexual
                              sexual harassment
                                       harassment or    or discrimination
                                                             discrimination claims
                                                                                 claims of personnel
                                                                                                personnel whose
                                                                                                             whose job
responsibilities    included tire
responsibilities included       tire building
                                     building or or tire
                                                     tire inspecting,
                                                           inspecting, (f) (f) the falsification
                                                                                    falsification of inspections
                                                                                                        inspections on
inspection documentation,
              documentation, (g)  (g) allegations
                                      allegations of insufficient
                                                         insufficient timetime for employees to perform quality
tire building or quality tire inspecting,
                                  inspecting, (h) the use of     of out
                                                                     out of
                                                                          of specification
                                                                              specification tire components
                                                                                                    components in the
tire assembly processes,
                 processes, (i)(i) the use of of rubber
                                                 rubber or  or rubber-coated
                                                                rubber-coated tire components
                                                                                        components which had lost
some
some of their tackiness
                  tackiness before     being implemented
                              before being      implemented in      in the
                                                                        the tire
                                                                            tire assembly      process, (j)
                                                                                  assembly process,       (j) the
                                                                                                               the use
                                                                                                                    use of
solvent in an attempt
                 attempt to restore tackiness to rubber rubber or  or rubber-coated
                                                                       rubber-coated tire components
                                                                                              components which had
lost some of of their
                their tackiness before being implemented in the tire assembly        assembly process, (k) trapped
air in tires
        tires during
               during the
                       the tire
                            tire assembly
                                  assembly or  or curing
                                                   curing or or inspection
                                                                 inspection processes,
                                                                               processes, (1)(1) trapped
                                                                                                  trapped moisture
                                                                                                            moisture in
tires during the tire assembly or curing or inspection processes, (m) voids in tires during the tire
assembly or curing or inspection processes,
                                          processes, (n) blows in tires during the tire assembly or curing
or inspection processes, (o)  (o) separations between components
                                                               components in tires during the tire assembly or
curing
curing or inspection processes,
                         processes, (p) (p) contamination
                                             contamination in     in tires
                                                                     tires during
                                                                            during the
                                                                                     the tire assembly
                                                                                               assembly or curing or
inspection    processes, ((q)
inspection processes,            misplacementof
                            q) misplacement         of tire
                                                        tire components
                                                              components as    as noticed
                                                                                   noticed inin the
                                                                                                 the tire assembly
                                                                                                           assembly or
curing
curing or inspection
             inspection processes,
                          processes, (r) (r) improper
                                             improper splicing
                                                          splicing of  of tire
                                                                          tire components
                                                                                components as   as noticed
                                                                                                    noticed in in the tire


  4517897                                                  49




                                                                                                          SuppR 234
assembly or curing or inspection processes, and (s) the failure of
                                                                of the cured tire inspection process
to detect defects before tires were sold to customers.

RESPONSE:

        MNA objects to
        MNA objects  to this
                        this request
                             request because
                                     because have
                                              have not
                                                    notidentified
                                                        identified the
                                                                    the specific
                                                                         specific design
                                                                                  design or
                                                                                         or

manufacturing processthat
manufacturing process that produced
                           producedthe
                                    the defect
                                        defect alleged
                                                allegedtoto be
                                                            be present
                                                               present in
                                                                       in the tire in
                                                                                    in question.
                                                                                        question.

Accordingly,  this request
Accordingly, this  request is
                           is nothing
                              nothing more
                                      more than
                                            than an
                                                  animpermissible
                                                     impermissible "fishing
                                                                    "fishing expedition"
                                                                              expedition" for
                                                                                          for

information generally related
information generally  related to
                                to every
                                   every aspect
                                         aspect of
                                                of MNA's
                                                   MNA's design
                                                          design and
                                                                  and manufacturing
                                                                       manufacturing process,
                                                                                     process,

whether or not related
               related to
                        to claims
                           claims in
                                  in this case.

        MNA objects to this request
            objects to      request because it is
                                               is overly
                                                  overly broad,
                                                         broad, unduly
                                                                unduly burdensome,
                                                                       burdensome, and seeks
                                                                                       seeks

documents that are neither relevant to the subject matter of this case nor reasonably calculated to

lead
lead to the discovery
            discovery of admissible evidence. MNA
                         admissible evidence. MNA further
                                                  further objects
                                                          objects to the
                                                                      the extent
                                                                          extent this
                                                                                  this request
                                                                                        request

seeks
seeks or attempts
          attempts to
                    to seek
                        seekinformation
                              informationthat
                                          thatconstitutes
                                               constitutescommercially
                                                           commercially sensitive,
                                                                         sensitive, confidential
                                                                                     confidential

business informationof
business information of MNA.
                        MNA. Pursuant
                             Pursuant to Rule
                                         Rule 507
                                              507 of
                                                  of the
                                                      the Texas
                                                          Texas Rules
                                                                Rules of
                                                                      ofEvidence,
                                                                         Evidence, MNA
                                                                                   MNA

asserts trade secret protection for such information.

REQUEST
REQUEST FOR  FOR ENTRY
                    ENTRY UPON  UPON LAND:
                                         LAND: Pursuant
                                                   Pursuant to Texas
                                                                   Texas Rule
                                                                          Rule ofof Civil
                                                                                     Civil Procedure
                                                                                            Procedure 196.7,
                                                                                                        196.7,
Robert Coleman requests
                   requests to enter upon property;
                                              property; specifically,
                                                          specifically, entry
                                                                        entry upon
                                                                               upon Michelin's
                                                                                      Michelin's tire plant in
Woodburn,    Indiana (located
Woodburn, Indiana     (located near
                                 near Fort
                                        Fort Wayne,
                                             Wayne, Indiana;
                                                        Indiana; this
                                                                  this plant
                                                                       plant is hereafter   referred to
                                                                                hereafter referred   to as the
"Fort Wayne
       Wayne plant").
               plant"). InIn order
                              order to
                                     to obtain
                                         obtainsubstantive
                                                 substantive evidence
                                                               evidence ofofthe
                                                                              themanufacturing
                                                                                  manufacturing processes
                                                                                                    processes
most similar
      similar to the
                  the first
                       first and
                              and second
                                   second stage
                                            stage tire
                                                   tire manufacturing
                                                         manufacturing processes
                                                                          processes used to assemble
                                                                                                assemble the
failed
failed LT265/75R16
        LT265/75R16 BF     BF Goodrich
                                GoodrichRugged
                                             RuggedTerrain
                                                        TerrainT/AT/ALRELREtiretireatat issue
                                                                                        issue and
                                                                                               and to obtain
                                                                                                        obtain
substantive   evidence of
substantive evidence      of the proposed
                                   proposed safer
                                               safer alternative
                                                      alternative design,
                                                                    design, Robert
                                                                             Robert Coleman
                                                                                       Coleman requests
                                                                                                  requests to
visually inspect and videographically document the tire building machines at the plant subject to
the following protocol and limitations:

         Robert Coleman requests
                           requests one hour of limited access to particular tire building
                                                                                       building machines
                                                                                                 machines
at Continental's Mt.
                  Mt. Vernon,
                        Vernon, Illinois facility
                                         facility at a mutually agreed time and date within 60 days
from the date ofof this
                   this request.
                        request. Robert
                                  Robert Coleman
                                          Coleman requests
                                                     requests that his
                                                                     his only
                                                                         only representatives
                                                                               representatives allowed
                                                                                                allowed to
attend   the observation
attend the                  should be
              observation should      be his
                                         his attorneys,     his tire
                                               attorneys, his    tire failure
                                                                       failure analysis
                                                                                analysis experts,    and a
                                                                                           experts, and
videographer    selected by
videographer selected     by Robert
                             Robert Coleman.
                                      Coleman. Robert
                                                  Robert Coleman
                                                            Coleman proposes
                                                                       proposes that
                                                                                  that all
                                                                                       all who
                                                                                           who attend the
observation   should sign whatever
observation should           whatever confidentiality
                                        confidentiality requirements
                                                          requirements thatthat Michelin
                                                                                Michelin should
                                                                                            should request
                                                                                                    request
provided that such confidentiality is consistent with Texas law and the information obtained can
be had and videographically      recorded for
             videographically recorded     for use
                                               use in
                                                    in this
                                                       this case
                                                            case by Robert Coleman's counsel and his
tire failure analysis experts.
                      experts. Robert Coleman proposes
                                                   proposes that
                                                              that each
                                                                    each side should bear its own costs.
Robert Coleman proposes
                   proposes that the observation should include
                                                             include the machine or machines used to


  4517897                                            50




                                                                                               SuppR 235
place the innerliner on the tire building dram and to assemble
                                                            assemble the belts and and nylon
                                                                                         nylon reinforcement
                                                                                                reinforcement
into the pre-cured tire (sometimes referred to as first and second stage tire building machines) on
which LT265/75R16
       LT265/75R16 BF   BF Goodrich
                            Goodrich Rugged
                                      Rugged Terrain
                                                 Terrain T/A
                                                           T/A LRELRE tires
                                                                        tires were
                                                                              were built
                                                                                     built in the
                                                                                              the 6th week of
2011
201l at Michelin's Fort
                      Fort Wayne
                           Wayne plant
                                   plant (or,
                                         (or, in
                                               in the
                                                   the alternative,
                                                       alternative, observation
                                                                      observation of  of the most similar
                                                                                                   similar tire
building machines
          machines toto be identified by Michelin if   if the specific
                                                               specific tire building
                                                                               building machines on which
LT265/75R16
LT265/75Rl6 BF  BF Goodrich
                     Goodrich Rugged
                               Rugged Terrain
                                        Terrain T/A.
                                                   T/A. LRE
                                                          LRE tires
                                                                 tires were
                                                                       were built
                                                                              built in the 6th week ofof 2011
cannot
cannot be identified).
            identified). Robert Coleman
                                 Coleman proposes
                                            proposes that the   the observation
                                                                     observation should
                                                                                     should include
                                                                                             include visually
                                                                                                      visually
inspecting and videotaping    the machines
                videotaping the   machines while
                                              while they
                                                      they are
                                                            are in use building light truck car tires, and
the scope
    scope of
           of the
              the observation
                   observation should
                                should not include
                                            include anyany sampling
                                                             sampling or destructive
                                                                            destructive testing and should
include nothing more than a visual
                                visual observation
                                       observation - - including
                                                           including recording
                                                                        recording by by videotape
                                                                                         videotape -— and be
limited to one hour
                hour of
                      of observation
                         observation and videotaping the machines            while they
                                                                 machines while       they are in use. Robert
Coleman proposes that the observation should include:

        (a)
        (a)     15 minutes of observation
                                observation of the first stage
                                                            stage tire building process conducted
                                                                                            conducted in a
        manner
        manner asas near as is
                            is practical
                               practical to
                                         to the
                                             the first
                                                  first stage
                                                         stage tire
                                                                tire building
                                                                      building processes
                                                                                processes implemented
                                                                                           implemented in
        building LT265/75R16 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week
        of 2011
            2011 at Michelin's Fort Wayne plant,

        (b)
        (b)    15 minutes of
                           of observation of
                                           of the second stage tire building process conducted in a
        manner as near as is practical to the second
                                              second stage
                                                      stage tire building
                                                                 building processes
                                                                          processes implemented in
        LT265/75R16
        LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week of        2011
                                                                                           of201l
        at Michelin's Fort Wayne plant,

        (c)
        (c)     15
                15 minutes
                    minutes of observation
                                 observation of the second
                                                      second stage
                                                               stage tire
                                                                      tire building
                                                                            building process
                                                                                       process where
                                                                                                 where a
        jointless nylon
        jointless nylon strip
                        strip spirally
                              spirally wound
                                       wound over
                                               over the
                                                    the belts
                                                         belts in
                                                               in at least two layers
                                                                                  layers and covering a
        greater portion of the belt package as compared to the portion of  of the belt package covered
        by nylon in the
                     the LT265/75R16
                         LT265/75R16 BF Goodrich        Rugged Terrain
                                             Goodrich Rugged      Terrain T/A
                                                                            T/A LRE
                                                                                  LRE tires
                                                                                        tires built in the
        6th
        6th week
             week of 2011
                      2011 is being
                                being applied  to a light
                                       applied to    light truck
                                                           truck car
                                                                  car tire
                                                                       tire as
                                                                             as similar
                                                                                 similar as
                                                                                          as practical
                                                                                             practical to
        LT265/75R16
        LT265/75Rl6 BF Goodrich Rugged Terrain T/A LRE tires built in the 6th week of                2011
                                                                                                 of201l
        at Michelin's Fort Wayne plant, and

        (d)
        (d)   15
               15 minutes
                   minutes of
                            of observation
                                observation of the
                                                 the second
                                                      second stage
                                                               stage tire
                                                                      tire building
                                                                            building process
                                                                                       process where
                                                                                                where
        Filament at Zero
        Filament at Zero is
                         is being
                            being applied
                                  applied to
                                          to a light truck tire car tire as similar as practical
                                                                                         practical to a
        LT265/75R16
        LT265/75Rl6 BFBF Goodrich Rugged
                                    Rugged Terrain
                                             Terrain T/A
                                                      T/A LRE
                                                          LRE tires
                                                                 tires were
                                                                       were built
                                                                             built in the
                                                                                      the 6th week of
        2011.

         Robert Coleman proposes that the videotaping should occur while these machines are in
noimal
normal use.
          use. Robert
                 Robert Coleman        proposesthat
                           Coleman proposes        that his
                                                         his counsel,  his tire
                                                             counsel, his   tire failure
                                                                                  failure experts,
                                                                                            experts, and
                                                                                                     and his
                                                                                                          his
videographer who who would attend the observation should be identified within seven days of when
the
the inspection
     inspection protocol
                  protocol is  is agreed
                                  agreed or ordered
                                              ordered byby the
                                                            the court
                                                                 courtand
                                                                       andshould
                                                                             shouldpresent
                                                                                       presentphotographic
                                                                                                photographic
identification in the form of a driver's
                                    driver's license
                                              license or
                                                      or similar
                                                          similar government
                                                                  government issues
                                                                                issues identification
                                                                                        identification before
entering the plant, and that all such attendees should wear visitor badges the entire time they are
in the plant (if
              (if Michelin
                  Michelin requests), should be accompanied and escorted by Michelin's personnel
at all times
       times they
              they are
                    are in
                         in the
                             the plant
                                 plant (if
                                        (ifMichelin
                                           Michelin requests),
                                                     requests), should
                                                                 should wear
                                                                         wear hardhats
                                                                                hardhats and
                                                                                           and safety
                                                                                               safety glasses
                                                                                                      glasses
and ear protection and steelsteel toed boots
                                        boots during
                                               during the observation
                                                           observation (if
                                                                        (if Michelin requests), should not
interrupt
interrupt oror interfere     with the
                interfere with     the equipment
                                        equipment or  or the
                                                         the nothial
                                                              normal operations
                                                                       operations of  of the
                                                                                         the plant
                                                                                              plant or plant
                                                                                                        plant



  4517897                                             51




                                                                                               SuppR 236
employees,   and should
employees, and    should not attempt
                                attempt to speak
                                              speak with any
                                                           any plant
                                                                 plant personnel
                                                                        personnel except for their
                                                                                               their escorts.
                                                                                                     escorts.
Robert Coleman proposes that his representatives
                                        representatives should not be allowed to videotape any other
area of
     of the plant except the tire building machines being observed and should not bring recording
or photographing
    photographing or or videotaping       devices other
                          videotaping devices        other than
                                                            than the videographer's
                                                                        videographer' s equipment
                                                                                         equipment to  to the
                                                                                                          the
observation. Robert Coleman proposes that Michelin should be allowed to take whatever steps it
deems appropriate
        appropriate to limit access so that access includes only access to the particular
                                                                                        particular machines
and processes to be videotaped as set out  out above.
                                                above. Robert Coleman
                                                                  Coleman proposes that Michelin should
be allowed
    allowed to conduct
                conduct itsits own
                                own videotaping
                                      videotaping of of the
                                                         the inspection.
                                                              inspection. Robert
                                                                           Robert Coleman
                                                                                    Coleman proposes
                                                                                              proposes that
Michelin
Michelin should
           should be allowed
                       allowed to to all videotapes
                                         videotapes should
                                                       should be copied
                                                                   copied and provided     to the other side
                                                                                 provided to
within 10
        10 days after
                after the observation
                           observation of of the tire building machines. Robert Coleman proposes that
the videotapes as well as anyany documentation
                                  documentation of  of the equipment and processes recorded during the
inspection
inspection should be governed
                         governed by by whatever
                                         whatever confidentiality
                                                     confidentiality requirements
                                                                       requirements that Michelin
                                                                                           Michelin should
                                                                                                      should
request
request provided    that such confidentiality
         provided that           confidentiality is is consistent   with Texas
                                                       consistent with    Texas law andand the
                                                                                            the infoiiiiation
                                                                                                 information
obtained  can be had and
obtained can            and videographically       recorded for
                              videographically recorded        for use
                                                                   use in
                                                                        in this
                                                                           this case by Robert
                                                                                         Robert Coleman's
                                                                                                  Coleman's
counsel and his tire failure analysis experts.

       In the alternative,
               alternative, if
                            if Michelin
                               Michelin would
                                        would prefer,
                                              prefer, Robert
                                                      Robert Coleman
                                                             Coleman would agree to protocols
                                                                                    protocols
based on the attached order. See Exhibit A and Exhibit B.

       If Michelin
          Michelin refuses
                     refuses to allow
                                allow the
                                      the entry
                                          entry upon
                                                upon land
                                                      land as
                                                            as requested
                                                                requested above,
                                                                           above, Robert
                                                                                  Robert Coleman
                                                                                          Coleman
requests that Michelin preserve and document the evidence
requests                                            evidence by videotaping
                                                                   videotaping the same
                                                                                   same machines
                                                                                         machines
and the same processes without Robert Coleman or his representatives being present and further
requests that Michelin file
requests                file such videotapes
                                  videotapes under seal with the trial court
                                                                       court as
                                                                             as permitted
                                                                                permitted pursuant
Texas Rule of
            of Civil Procedure 76a.


RESPONSE TO REQUEST FOR ENTRY UPON LAND:

        MNA objects
            objects to the extent this request
                                       request because it seeks
                                                          seeks information
                                                                information that constitutes
                                                                                 constitutes the

highly
highly confidential and closely
       confidential and closely guarded
                                guarded trade
                                        trade secrets
                                              secrets of MNA,
                                                         MNA, which should not be divulged
                                                                                  divulged

except under extraordinary circumstances.
                           circumstances. Intervenors
                                          Intervenors have not demonstrated
                                                               demonstrated any need for these

trade secrets.
      secrets. Pursuant
                Pursuant to
                          to Rule
                             Rule 507
                                   507 of
                                        ofthe
                                           the Texas
                                                Texas Rules
                                                      Rules of
                                                             ofEvidence,
                                                                Evidence, MNA
                                                                          MNA asserts
                                                                              asserts trade
                                                                                      trade secret
                                                                                            secret

protection for such information.
protection for      information. Furthermore,
                                 Furthermore, the
                                               the requested
                                                    requested inspection
                                                               inspection is overly
                                                                             overly broad, would

impose
impose an undue burden on MNA,
                          MNA, and is not reasonably calculated
                                                     calculated to
                                                                to lead to the discovery of

admissible evidence. MNA's
admissible evidence. MNA's trade
                            trade secrets
                                  secrets within
                                          within the Fort
                                                     Fort Wayne,
                                                          Wayne, Indiana
                                                                 Indiana plant today have no

bearing
bearing as to whether
              whether MNA
                      MNA manufactured
                          manufactured a defective tire in 2011,
                                         defective tire    2011, and
                                                                 and any
                                                                     any information
                                                                          information from




  4517897                                            52




                                                                                              SuppR 237
observing this machinery in 2015 would be both confusing and misleading if presented to a jury

in this case.

        Finally, MNA objects to this request because intervenors have not identified the specific

manufacturing processthat
manufacturing process that produced
                           producedthe
                                    the defect
                                        defect alleged
                                               allegedtoto be
                                                           be present
                                                              present in
                                                                      in the tire in
                                                                                   in question.
                                                                                       question.

Accordingly,  this request
Accordingly, this  request is
                           is nothing
                              nothing more
                                      more than
                                            than an
                                                  animpermissible
                                                     impermissible "fishing
                                                                    "fishing expedition"
                                                                              expedition" for
                                                                                          for

infoiiiiation
information generally   related to
              generally related to every aspect of
                                                of MNA's
                                                   MNA's manufacturing process,
                                                                       process, whether
                                                                                whether or not

related to intervenors' claims in this case.




  4517897                                      53




                                                                                    SuppR 238
                                CAUSE NO.
                                      NO. 2014-57952

KOLLYE      KILPATRICK,
KOLLYE KILPATRICK,           Individually §
                           Individually
as Heir at
        at Law
           Law and
                andRepresentative
                     Representativeofofthe
                                        the §
Estate of BEVERLY
           BEVERLY ANN                      §
KILPATRICK, Deceased; ERIC                  §
KILPATRICK; and KAREN                       §
KILPATRICK,                                 §
                                            §
             Plaintiffs,                    §
                                            §
                                                       IN THE DISTRICT COURT OF
AND                                         §
                                            §
ROBERT DWAYNE COLEMAN,                      §
Individually, and KIMBERLY                  §
                                                      HARRIS COUNTY, TEXAS
                                                      HARRIS.COUNTY,
COLEMAN as Next Friend of                   §
BLAYNE MICHAEL COOK,                        §
CAMERON
CAMERON BAILEY BAILEYCOOK,COOK,   minors, §
                               minors,
Intervening Plaintiffs and Cross-           §
                                                       152ND JUDICIAL DISTRICT
Claimants,                                  §
                                            §
vs.                                         §
                                            §
MICHELIN
MICHELIN NORTHNORTHAMERICA,
                         AMERICA,INC.,
                                    INC., §
BF GOODRICH,
    GOODRICH,ROBERT ROBERTDWAYNE
                              DWAYNE §
COLEMAN,

              Defendants.
    VERIFICATION OF MICHELIN NORTH AMERICA,
                                   AMERICA, INC.'S RESPONSES AND
  OBJECTIONS TO INTERVENING COLEMANS' FIRST REQUESTS FOR ADMISSION,
            INTERROGATORY, AND REQUESTS FOR PRODUCTION

       I, Traci Gudger, certify and declare that I have read Defendant Michelin North America,

Inc.'s Responses
       Responses and
                 and Objections
                     Objections to
                                 to Intervening
                                     Intervening Colemans'
                                                 Colemans' First
                                                           First Requests
                                                                 Requests for
                                                                           for Admission,
                                                                                Admission,

Interrogatory,  and Requests
Interrogatory, and  Requestsfor
                             forProduction
                                Production(the
                                           (the"Responses")
                                                "Responses")and
                                                             andknow
                                                                 knowitsitscontents.
                                                                            contents. I am
                                                                                        am

authorized to make this
                   this verification for
                                     for and
                                         and on
                                             on behalf
                                                behalf of
                                                       of Michelin
                                                          MichelinNorth
                                                                   NorthAmerica,
                                                                        America,Inc.
                                                                                 Inc. ("MNA")

and I make this verification for that reason.
                verification for      reason. The
                                               The Responses
                                                   Responses were
                                                             were prepared
                                                                  prepared with
                                                                           with the
                                                                                 the assistance
                                                                                     assistance

and advice
    advice of employees
              employees of, and counsel
                                counsel for,
                                        for, MNA, upon whose assistance
                                                             assistance and advice
                                                                            advice I have




                                                                                  SuppR 239
relied.
relied. The
         TheResponses,
            Responses, subject
                        subject to
                                 to inadvertent
                                     inadvertent or
                                                 or undiscovered
                                                    undiscovered error, are based on and
                                                                                     and therefore
                                                                                         therefore

necessarily limited by the records and infoimation
necessarily limited                    information still in
                                                         in existence,
                                                            existence, presently
                                                                       presently recollected,
                                                                                 recollected, and

thus far discovered
         discovered in the course
                           course of preparation of these
                                     preparation of these responses.
                                                          responses. MNA
                                                                     MNA reserves
                                                                         reserves the right to

change or supplement these responses, or to apply for relief to permit insertion of
                                                                                 of unintentionally

omitted matters.
        matters. Subject
                 Subject to
                          to the
                              the limitations
                                   limitations set
                                               set forth
                                                   forth herein,
                                                         herein, I am
                                                                   am informed
                                                                       informed and
                                                                                and believe,
                                                                                    believe, and on

that ground allege, that the matters stated in the Responses are true to the best of
                                                                                  of my knowledge,

infoiniation
information and belief.


                                             MICHELIN NORTH AMERICA, INC.



                                             Traci Gudger
                                  D-015

SWORN TO AND SUBSCRIBED
Before Me This /,..51r- Day Of                  2015.


No   y ublic

My Commission Expires:      ///--/6 --11
                               /—/6 -174'




                                              -2-
                                               2




                                                                                      SuppR 240
  E RM E R r LE C
GERMER_
                                                                                         AUSTIN BEAUMONT HOUSTON
                                                                                                BEAUMONT HOUSTON

G
ATTORNEYS
ATTORNEYS                  AT      LAW
                                                                                                    www.germer.com

                                                                                                KATHRYN M. LINDSAY
                                                                                                KATHRYN    LINDSAY
                                                                                                         PARALEGAL

                                                                                                 direct: (512}
                                                                                                 direct: (512) 482-3532
                                                                                                               482-3532
                                                                                          klindsay@germer-austin.com


                                                    January 16, 2015


          VIA CERTIFIED MAIL, RRR

          John Gsanger
          The Edwards Law Firm
          802 N. Carancahua, Ste. 1400
          Frost Bank Plaza
          Corpus Christi, Texas 78401

                 Re:      Cause
                          Cause No.
                                 No. 2014-57952;     Kollye Kilpatrick,
                                      2014-57952; Kollye     Kilpatrick,Individually
                                                                         IndividuallyasasHeir
                                                                                           Heir at
                                                                                                at Law
                                                                                                   Law and
                                                                                                        and
                          Representative of
                          Representative of the
                                            the Estate of
                                                       of Beverly Ann Kilpatrick,
                                                                      Kilpatrick, deceased;
                                                                                  deceased; Eric Kilpatrick;
                          and
                          and Karen
                              Karen Kilpatrick
                                      Kilpatrick v.
                                                  v. Michelin
                                                      Michelin North
                                                                North America,
                                                                       America, Inc.
                                                                                  Inc. and
                                                                                       and Robert
                                                                                            Robert Dwayne
                                                                                                    Dwayne
                          Coleman; In the 152nd Judicial District, Harris County,
                                                                          County, Texas.
                                                                                    Texas.

          Dear Counsel:

                 Enclosed  please find
                 Enclosed please   find Michelin   North America,
                                         Michelin North  America, Inc.'s
                                                                     Inc.'s Responses
                                                                            Responses and Objections
                                                                                            Objections to
          Intervening Colemans' First
                                 First Requests
                                       Requests for Admission,
                                                    Admission, Interrogatory, and Requests for Production
          to Defendant, Michelin North America, Inc.

                                                Yours very truly,
                                                -K~
                                                 26re; (004,
                                                       r     /YL--;;p~Cl-/
                                                Kathryn M. Lindsay
                                                Paralegal

          KML:lq
          Enclosure

          cc.:   (w/encl.) (via regular mail)
                 Robert E. Ammons
                 Michael E. Bourland
                 Timothy D. "Tim" Riley




                                           GERMER
                                           GERM  ERBEAMAN
                                                     BEAMAN &     BROWN PLLC
                                                               & BROWN      PLLC
                                         CONGRESS AVE,
                                     301 CONGRESS  AVE, SUITE
                                                         SUITE1700
                                                                1700 AUSTIN,
                                                                     AUSTIN,TXTX78701
                                                                                 78701
                                          PHONE:
                                          PHONE: 512.472.0288   FAX: 512.472.0721
                                                 512.472.0288 • FAX:  512.472,0721
4517935




                                                                                                 SuppR 241
  · .. ·....·
·. :.

                              1820 0001
                         7014 1820
                         7014                5824
                                        3477 5824
                                   0001 3477
                                                   II
                                 GERMER
                                 GERMER
                                 AiTORNEY S
                                 ATTORNEYS  AT  LAW
                                            AT LAW


                         GERMER  BEAMAN &
                         GERMER BEAMAN        BROWN PLLC
                                            & BROWN    PLLC
                          301 Congresss Avenue,
                          301 Congres                 1700
                                                Suite 1700
                                        Avenue, Suite
                                Austin, Texas
                                Austin,       78701
                                        Texas 78701

                #86973
                                                              ,.t;




                                    John Gsanger
                                   Edwards Law Firm
                               The Edwards         Finn
                                             ua,
                            802 N. Carancahua,
                            ·802   Carancah      Ste. 1400
                                                      1400
                                  Frost Bank Plaza
                             Corpus Christi, Texas 78401




                                                                      ·--·
                                                                         ··~·-------




                                                                     SuppR 242